 

UR LRM nL Teer ce

Debtor Name Ryan's Electrical Services, LLC

 

Unltec States Bankruptcy Court for the: Northern District of lowa

. 20-00411 C) Check if this is an
Case number ” amended filing

 

Official Form 425C

 

 

 

 

 

 

 

 

 

Monthly Operating Report for Small Business Under Chapter 11 12117
Month: June Date report filed: 07/19/2020
MM /DD/YYYY

Line of business: Electrical Contractor NAISC code: _

In accordance with title 28, section 1746, of the United States Code, | declare under penalty of perjury

that t have examined the following small business monthly operating report and the accompanying

attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party: Ryan's Electrical Services LLC

Criginal signature of rasponsible party Ryan Eten President ESSuiss meses

Printed name of responsible party Ryan Etten

7 1. Questionnaire
Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise Indicated.
Yes No NIA
If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.
1. Did the business operate during the entire reporting period? P| QO QO
2. Do you plan to continue to operate the business next month? wi C) i)
3. Have you paid all of your bills on time? wi QO a
4. Did you pay your employees on time? iw Q) C)
5. Have you deposited all the recelpts for your business into debtor in possession (DIP) accounts? e QO QO
6. Have you timely filed your tax returns and paid all of your taxes? P| QO C)
7. Have you timely filed all other required government filings? vi L] a
8. Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator? Q) Q id
9. Have you timely paid all of your insurance premiums? Ww Q) Q)
If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit 8.
10. Bo you have any bank accounts open other than the DIP accounts? ) wi i
11. Have you sold any assets other than inventory? - 4a & Oo

12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way? L) i i
13. Did any insurance company cancel your policy? C) wi Q
14. Did you have any unusual or significant unanticipated expenses? Q wi C)
15. Have you borrowed money from anyone or has anyone made any payments on your behalf? C) wi Q
16. Has anyone made an investment in your business? Cl] wi QO

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 1

 
DebtorNama Ryan's Electrical Services, LLC Case number 20-00411

 

 

 

 

17. Have you paid any bills you owed before you filed bankruptcy? LJ] wf LJ
18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy? Q) FI J
7 2. Summary of Cash Activity for All Accounts
19. Total opening balance of all accounts
. ; ; $ 162,877.77
This amount must equal what you reported as the cash on hand at the end of the month in the previous ——_
month. If this is your first report, report the total cash on hand as of the date of the filing of this case.
20. Total cash receipts
Attach a listing of all cash recelved for the month and label it Exhibit C. Include all
cash received even if you have not deposited it at the bank, collections on
receivables, credit card deposits, cash received from other parties, or loans, gifts, or
payments made by other parties on your behalf. Do not attach bank statements in
lieu of Exhibit C.
Report the total from Exhibit C here. $217,534.44
21. Total cash disbursements
Attach a listing of all payments you made in the month and label it Exhibit D. List the
date paid, payee, purpose, and amount. Include all cash payments, debit card
transactions, checks issued even if they have not cleared the bank, outstanding
checks issued before the bankruptcy was filed that were allowed to clear this month,
and payments made by other parties on your behalf. Do not attach bank statements
in lieu of Exhibit D. -3 298,984.34
Report the total from Exhibit D here.
22, Net cash flow
+ ¢ -81,449,90

Subtract line 21 from line 20 and report the result here.
This amount may be different fram what you may have calculated as net profit.

23. Cash on hand at the end of the month
Add line 22 + line 19. Report the result here.

: = 3_81,427.87

Report this figure as the cash on hand at the beginning of the monfh on your next operating report. TT

This amount may not match your bank account balance because you may have outstanding checks that
have not cleared the bank or deposits in transit.

 

a 3. Unpaid Bills

 

Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
purpose of the debt, and when the debt is due. Report the total from Exhibit E here. , .

24. Total payables ¢_ 69,238.39
(Exhibit E) oe BT eee ce

 

Official Form 425¢ Monthly Operating Report for Small Business Under Chapter 11 page 2

 
Debtor Name Ryan's Electrical Services, LLC Case number.20-00411

p 4. Money Owed to You

29,
30.
31.

32.

33.

34.

35,

 

 

Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.

Identify who owes you money, how much is owed, and when payment is due. Report the total from
Exhibit F here.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. Total recelvables ¢ 425,391.42
(Exhibit F)
S| 5. Employees
26. What was the number of employees when the case was filed? 29
27. What is the number of employees as of the date of this monthly report? 25
= 6. Professional Fees
. How much have you paid this month In professional fees related to this bankruptcy case? $___——~0.00
How much have you paid in professional fees related to this bankruptcy case since the case was filed? $__—9.00
How much have you paid this month In other professional fees? $_——«0.00
How much have you paid in total other professional fees since filing the case? $ 600.00
7 7. Projections
Compare your actual cash receipts and disbursements to what you projected in the previous month.
Projected figures in the first month should match those provided at the initial debtor interview, if any.
Column A - Column B _ Column C
Projected — Actual = Difference
Copy lines 35-37 from Copy lines 20-22 of ~—— Subtract Column B
the previous month's this report. from Column A.
report. ‘
Cash receipts ¢ 220,000.00 — 217,534.44 = ¢ 2,465.56
Cash disbursements ¢ 200,000.00 — ¢ 298,984.34 = 3 98,984.34
Net cash flow ¢ 20,000.00 — | ¢ 81,449.90 ¢_ 61,449.90
Total projected cash receipts for the next month: $ 220,000.00

36.

 

= ¢ 215,000.00

 

Total projected cash disbursements for the next month:
37. Total projected net cash flow for the next month: =s 5,000.00
Officlal Form 425C Monthly Operating Report for Small Business Under Chapter 11 page 3

 
DebtorName Ryan's Electrical Services, LLC Case number 20-0041

 

po 8. Additional Information

 

If available, check the box to the left and attach copies of the following documents.

WM 38.
wi 30.
i 40.
44.
wi 42.

Bank statements for each open account {redact all but the last 4 digits of account numbers).
Bank reconcillation reports for each account.

Financial reports such as an income statement {pretit & loss) and/or balance sheet.

Budget, projection, or forecast reports.

Project, job costing, or work-in-progress reports.

Official Form 425C Monthly Operating Report for Small Business Under Chapter 11

page 4

 
 

CHAPTER 11 MONTHLY OPERATING REPORT
SUMMARY OF CASH ACTIVITY FOR ALL ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Name: Ryan's Electrical Services LLC Report Month: May 2020
Case Number: 20-0411
Current Cumulative
Month Post-Petition
Beginning cash balance, per Debtor's books (date of filing) 30,408.40
(remains unchanged thru pendency of case}
Beginning cash balance, per Debtor's books (all bank acccounts) $ 163,088.15
(should tie with ending balance from prior month)
Total cash receipts $ 217,534,44 60,925
(from continuation sheets)
Total cash disbursements $ 299 194,72 47,162
(from continuation sheets)
Net cash flow $ (81,660.28) 13,763
(Total cash receipts less total cash disbursements}
Ending cash balance, per Debtor's books {all accounts) $ 81,427.87 44,171.14

 

(Both columns should be same balance)

Summary of Cash Activity for All Accounts

Feb. 2020

 
 

CHAPTER 11 MONTHLY OPERATING REPORT
Summary of Cash Activity- Account #1

Debtor Name: Ryan's Electrical Services LLC Report Month: June 2020

Case Number: 20-0411

 

 

 

Prepare this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist below.

 

 

Depository (Bank) name: _US Bank - DIP

Account number: 196476488461

Beginning cash balance, per Debtor's books

 

$18,277.47

 

 

 

Add: Transfers in from other estate bank accounts

 

$0.00

 

Cash receipts deposited to this account

 

 

$138,786.80

 

 

 

Subtract: Transfers out to other estate bank accounts

£0.00

 

Cash disbursements from this account

Adjustments, if any (provide explanation)

Net cash flow
(receipts and transfers in less disbursements and transfers out)

Ending cash balance, per Debtor's books
(beginning balance plus net cash flow)

 

$134,138.19

 

 

 

 

 

$4,648.61

$22,926.08

 

 

Does this CONTINUATION SHEET include the following supporting documents?

e Detailed list of receipts and disbursements
» Bank statement
® Bank reconcilation

Yes No

«>< ><
ooo

 

 

Bank Account- #1
Feb 2020

 
 

CHAPTER 41 MONTHLY OPERATING REPORT
Summary of Cash Activity- Account #2

Debtor Name: — Ryan's Electrical Services LLC Report Month: June 2020

Case Number: 20-0411

 

 

 

Prepara this CONTINUATION SHEET for each bank account and attach supporting documents as indicated on the checklist below.

 

 

Depository (Bank) name: US Bank PPP

Accountnumber: 4*

Beginning cash balance, per Debtor's books

 

 

 

 

 

Add: Transfers in from other estate bank accounts

 

Cash receipts deposited to this account

 

 

 

 

Subtract: Transfers out to other estate bank accounts

 

 

Cash disbursements from this account

Adjustments, if any (provide explanation)

Net cash flow
{receipts and transfers in less disbursements and transfers out}

Ending cash balance, per Debtor's books
(beginning balance plus net cash flow}

 

 

 

 

 

 

 

 

Does this CONTINUATION SHEET include the following supporting documents?

e Detailed list of receipts and disbursements
e Bank statement
e Bank reconcilation

$144,810.68
$0.00

$1.45
$86,099.96
$0.00
-$86,098.51
$58,712.17

Yes No

X O

xX QO

xX oO

 

 

Bank Account #2
Feb 2020

 
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

ori 7i20 .
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Liability Check 06/04/2020 QuickBooks Payroll Service US Bank - PPP -20,138.27
Payroll Expenses ~43.75 43.75
QuickBooks Payroll Service “Direct Deposit Liabilities -20,084,52 20,084,52
TOTAL -20,138,27 20,138.27
Liability Check 06/11/2020 QuickBooks Payroll Service US Bank - PPP ~18,358.63
Payroll Expanses 40.25 40,25
i QuickBooks Payroll Service *Direct Deposit Liabilities -18, 318.38 18,318.38
TOTAL -18,358.83 18,358.63
Liability Check | 06/18/2020 QuickBooks Payroll Service US Bank - PPF -15,008.70
Payroll Expenses -38.50 38.50
QuickBooks Payroll Service *Direct Deposit Liabilities ~18,870.20 18,970.20
TOTAL -19,008.70 49,008.70
Liability Check 06/25/2020 QuickBooks Payroll Service US Bank - PPP ~13,583.36
Payroll Expenses -42.00 42.50
QuickBooks Payroll Service *Direct Deposit Liabilities =18,541.36 18,541.36
TOTAL 1 -18,583.36 18,583.36
i
Check ACH og/o42020 United Fire Group US Bank - PPP 10,041 00
|
Insurance Expense 10,017.00 10,011.00
TOTAL -10,017.00 10,011.00
Paycheck DD3243 66/01/2026 Mangano, Bob W US Bank - PPP 0.09
Auto and Truck Expenses -107.71 107.71
; “Direct Deposit Liabilities 107.71 “107.71
TOTAL ; 0.00 0.00
1
Paycheck DD3244 06/05/2020 Allen, Zachary B US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor, 1000-Raceway Job Labor 480.00 480.00
: Salaries & Wages -120.00 120.00
Salaries & Wages -1.28 1.29
Life Insurance Payable 1.29 -1.29

Page 1 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

67/17/20
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 59.00 =59.06
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -28.78 29.76
Payroll Taxes -7.44 7.44
Payroll Liabilities 37.20 -37.20
Payroll Liabilities 37.20 -37.20
. Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes 6.96 6.96
: Payroll Taxes A.74 4.74
8.70 -8.70
8.70 4.70
1 Payroll Liabilities 22.00 =22.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payrall Taxes 11.04 17.04
Payroll Taxes -2.76 2.76
Payroll Liabilities 13.80 -13.80
*Direct Deposit Liabilities 473.10 473.10
TOTAL 0.00 6.00
Paycheck DD3245 o6/05/2020 Atwood, Alan R US Bank - PPP 0.00
| Salaries & Wagas -865,38 865.38
| Health Insurance Payable 86.83 -66.83
| Vision Insurance 1.41 “1.41
' Dental Insurance Payable 7.98 “7.95
Shert Term Disability 5.09 6.08
; Long Term: Disability 71.40 -11.40
Direct Health Ingurance {Co Pd} 42.18 42.18
i Heatth Insurance Payable 42.18 42.18
Auto and Truck Expenses -36.03 36.03
4 Payroll Liabilities 68.00 ~69.00
Payroll Taxes -83.65 53.65
: Payroll Liabilities 33.65 -53.65
| Payroll Liabilities 53.65 -53.65
: Payroll Taxes -12.54 12.54
Payroll Liabilities 12.54 =12.54
Payroll Liabilities 12.54 -12.54
Payrell Liabilities 37.00 -37.00
| Payroll Taxes ~19.91 19.91
Payroll Liabilities 19.91 =19.91
“Direct Deposit Liabilities 636,54 -636.54
TOTAL 0.00 0.00
Paycheck Dbs246 06/05/2020 Clark, Travis B US Bank - PPP 0.00

 

Page 2 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

   

 

 

O7NtFi20
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Salaries & Wages -216.00 216.00
Innovative Construction Solutions: Duff Plaza PetSmi Labor:1000-Raceway Job Labor -216.00 216.00
| Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor Jab Labor -216.00 216.00
Innovative Construction Solutions: Duff Plaza - Home Labor:1000-Raceway Job Labor -216.00 216.00
| Salaries & Wages -216.00 216,00
i Direct Health Insurance (Go Pd) +5.10 5.10
Health Insurance Payable 6.10 -5.10
1 Health Insurance Payable 57.84 -57.84
Denial Insurance Payable 7.95 -7.95
Salaries & Wages -2.32 2.32
Life Insurance Payable 2.32 -2,32
Auto and Truck Expenses 40,61 40.61
Payroll Liabilities 141,00 141.00
Payroll Taxes =26.79 26.79
Innovative Construction Solutions:Duff Plaza PetSmi: Labor: 1000-Raceway Payroll Taxes -13.39 13.39
, Summit Commercial Construction:SM0098 Beacon f Labor:9996-Other Labor Payroll Taxes -13.39 13.39
Innovative Construction Sclutions:Duff Plaza - Home Labor-1000-Raceway Payrall Taxes -13.39 13.39
Payroll Liabilities 66.96 -66.96
: Payroll Liahifities 46.96 -66.96
; Payroll Taxes 6.27 6.27
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes 3.13 3.13
Summit Commercial Construction:SM0098 Beacon f Labor:9996-Other Labor Payroll Taxes 3.13 3.13
Innovative Construction Solutions: Duff Plaza - Home Labor:1000-Raceway Payroll Taxes ~3.13 3.13
Payrall Liabilities 15.66 -15.66
15.66 -15,66
Payroll Liabilities 47.00 47.00
Payroll Taxes -9,93 9.93
Innovative Construction Sotutions:Duff Plaza PetSm: Labor. 1000-Raceway Payrall Taxes 4.97 4.97
Summit Commercial Construction;SM0098 Beacon | Labor.$996-Other Labor Payroll Taxes 4.97 4.97
Innovative Construction Solutions:Duff Plaza - Home Labor: 1000-Raceway Payroll Taxes 497 4.97
24,84 -24.84
*Direcf Deposit Liabilities 784.20 -784.20
TOTAL o0.ca 0.00
Paycheck DD3247 06/05/2020 Dotzenrod, Harley N US Bank - PPP 0.00
Salarias & Wages -144.00 144.00
Salaries & Wages 576.00 576.00
Salarias & Wages -1,55 1.65
Life Insurance Payable 1.56 “1,55
401(k) Payable 5.72 5.72
1 Payroll Liabilities 64.00 64.00

 

Page 3 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

™“ | Check Detail
June 2020
Type Num Date Name tern Account Paid Amount Original Amount
Payroll Taxes -44,64 44,64
| Payroll Liabilities 44.64 44.64
| Payroll Liabilities 44.64 4.64
| Payroll Taxes -10.44 10.44
| Payroll Liabilities 1044 -10.44
Payroll Liabilities 10.44 -10.44
Payroll Liabilities 29.00 -29.00
Payroll Taxes -16.56 18.56
. Payroll Liabilities 16.58 ~16.56
' *Diract Deposit Liabilities 566.20 -566.20
TOTAL 0.00 0.00
Paycheck ppe248 06/05/2020 Etten, Brenden J US Bank - PPP 0.06
|
Salaries & Wages 504,00 504,00
Salaries & Wages “336.00 336.00
401{k} Payable 25.20 25.20
Payroll Liabilities 85.00 -85.00
Payroll Taxes -31.25 31.25
Payroll Taxes -20.83 20.83
Payroll Liabilities 52.08 -52,08
Payroll Liabilities 52.08 -52.08
: Payroll Taxes -7.31 7.31
: Payroll Taxes 4.87 4.87
Payroll Liabilities 12.18 “12.18
Payroll Liabilities 12.18 -12.18
Payral| Liabilities 33.00 -33.00
| Payroll Taxes -11.59 11.59
| Payroll Taxes 7.73 7.73
Payroll Liabilities 19.32 19.22
*Direct Deposit Liabilities 632.54 632,54
TOTAL 0.00 0.00
Paycheck 06/05/2020 Etten, Carrie M US Bank - PPP 0.00
Salaries & Wages “846.15 846.15
Health Insurance (Co Pd} 93.14 93.14
Health Insurance Payable 93.14 93.14
Salaries & Wages -2.22 2.22
Life Insurance Payable 2.22 =2,22
401(k) Payable 42.31 42.31
Auto and Truck Expenses -633.94 638.94

Page 4 of 58
 

11:00 AM

OFM7I20

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

   

 

 

 

 

' Check Detail
Type Num Date Account Paid Amount Original Amount
| Payroll Lia 61.00 61.00
| Payroll Taxes. -52.46 52.46
Payroll Liabilities 52.46 52.46
Payroll Liai 52.46 52.46
Payroll Taxes -12.27 12.27
: Payroll Liabilities 12.27 12.27
Payroll Liabilities 12.27 12.27
Payroll Liabilities 34,00 -34,00
Payroll Taxes “19.46 19.46
Payroll Liabilities 19.46 ~19.46
; *Direct Deposit Liabilities 75.00 -75.00
: “Direct Deposit Liabilities 1,208.05 “4,208.05
: 0,00 0.00
|
Paycheck DD: 50 06/05/2020 Etten, Ryan J US Bank - PPP 7.00
| Salaries & Wages «2,884.62 2,884.62
| Health Insurance (Co Pd) -239.34 239.34
Health Insurance Payable 239,34 -239,34
Salaries & Wages +2,58 2.58
Life Insurance Payable 2.58 -2.58
! Payroll Liabilities 422.00 422.00
i Payroll Taxes. ~178.85 178.85
: Payroll Liabilities 178.85 -178.85
Payroll Liabilities 178.85 -178.85
Payroll Taxes 41.83 41.83
Payroll Liabilities 41.83 41.83
Payroll Liabilities 41.83 41.83
Payroll Lia! 173.00 -173.00
“Direct Deposit Liabilities 2,068.94 -2,068.94
! 0.00 0.00
|
Paycheck DDs251 06/05/2020 Finn, Brittany L US Bank - PPP 0.00
Salaries & Wages =350.00 350.00
401(k) Payable 10.50 ~10.50
Payroll Liabilities 28.00 +28,00
Payroll Taxes 21.70 21.70
Payroll Liabilities 21.70 -21.70
| Payroll Liabilities 21.70 -21.70
Payroll Taxes 5.08 5.08
Payroll Liabilities 5.08 -5.08

Page 5 of 68
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

ome Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 5.08 -§.08
Payroll Liabilities 9.00 8.00
Payroll Taxes ~8.05 8.05
Payrall Liabilities 8.05 8.05
*Direct Deposit Liabilities 275.72 “275.72
TOTAL 0.00 0.00
Paycheck DD3252 06/05/2020 Hammer Jr, Dennis W US Bank - PPP 0.00
Woodruff Const - Ft Deodge:United Community CSD Labor:9996-Other Labor Job Labor ~60.00 60.00
Salaries & Wages -240.00 240,00
Salaries & Wages -810.00 810.00
CBRE FacilitySource IFM:WO#2831-WEB-1707416- Labor:S9996- Service Labor Job Labor -90.00 90.00
Short Term Disability 5.54 5.54
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life Insurance Payable 258 -2.58
401(k) Payable 149.39 -149.39
Job Labor -200.00 200.00
| Auto and Truck Expenses -131.50 131.50
1 Payroll Liabilities 271.00 =211.00
| Woodruff Const - Ft Dodge:United Community CSD Labor-9996-Other Labor Payroll Taxes =3.72 B72
Payroll Taxes 65.10 65.10
| CBRE FacilitySource [FM:WO#2831-\WEB-1707416 Labor:S996- Service Labor Payroll Taxes -5.58 5.58
| Payroll Taxes -12.40 12.40
| Payroll Liabilities 86.80 -86.80
|

| Payroll Liabilities 86.80 -86.80
Woodruff Const - Ft Dodge:United Community CSD Labor:9896-Other Labor Payroll Taxes 0.86 0.86
| Payroll Taxes “165.23 15.23
CBRE FacilitySource [FM:WO#2831-WEB-1707416 Labor:S9996- Service Labor Payroll Taxes 131 1.31
Payroll Taxes -2.90 2.90
Payroll Liabilities 20.30 -20.30
Payroll Liabilities 20.30 -20.30
Payroll Liabilities 86.00 ~66.00
Woodruff Gonst - Ft Dodge:United Community CSD Labor:9996-Other Labor Payroll Taxes G.87 0.87
Payrall Taxes -16.18 16.18
CBRE FacilitySource IF-M:W/O#2831-WEB-1 707416 Labor:S9996- Service Labor Payroll Taxes 91.30 4.30
Payroll Taxes 289 2.89
Pzyroll Liabilities 20.24 -20,24
*Direct Deposit Liabilities 961.69 ~961.69
TOTAL 0.00 0.00

Page 6 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

“ee Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Paycheck BD3253 06/05/2020 Harryman, Jeffrey US Bank - PPP 0.00
Salaries & Wages ~256.00 256.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & : Labor:1000-Raceway Job Labor -640.00 640.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Job Labor ~384.00 384,00
Auto and Truck Expenses 47.29 47.28
Payroll Liabilities 119.00 119.00
Payroll Taxes ~15.87 15.87
Bergstrom Construction [nc.:Lincoln HS 8m Gym & « Labor:1000-Raceway Payroll Taxes -36.68 39.68
Azcon, Inc. Construction:Gamp Dodge B-16 & 8-17 Labor-1000-Raceway Payroll Taxes ~23.841 23.81
Payroll Liabilities 79.36 79.36
Payroll Liabilities 79.36 -79.36
Payroll Taxes -3.71 3.71
Bergstrom Construction Inc.:Lincoln HS Sm Gym & » Labor: 1000-Raceway Payroll Taxes 8.28 9.28
Azcon, Inc. Construction:Camp Dodge 8-16 & B-17 Labor. 1000-Raceway Payroll Taxes 5.57 5.57
Payroll Liabilities 18.56 ~18.56
Payroll Liabilities 18.56 ~18.56
Payroll Liabilities 64.00 -64.00
Payroll Taxes 6.89 5,89
Bergstrom Construction Ine.:Lincoln HS Sm Gym & : Labor-1000-Raceway Payroll Taxes =14.72 14,72
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Laber:1000-Raceway Payroll Taxes 0.83 8.83
' Payroll Liabilties 29,44 29.44
*Direct Deposit Liabilities 1,046.37 -1,046.37
TOTAL ' 0.00 0.00
Paycheck pps2s4 06/05/2026 Howell, Scott F US Bank - PPP 0.00
Salaries & Wages -200.00 200.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor-1000-Raceway Job Labor -800.00 800.00
Health Insurance Payable 66.83 -66.83
Direct Health Insurance (Go Pd) 88.72 88.72
Health Insurance Payable 88.72 ~88.72
Salaries & Wages 2.48 2.48
Life Insurance Payable 2.48 2.48
401(k) Payable 40,00 40,00
Payroll Liabilities 96.00 -$6.00
Payroll Taxes -12.40 12.40
Innovative Construction Solutions:Duff Plaza PetSmi Labor: 1000-Raceway Payroll Taxes 49.80 49.60
Payroll Liabilities 62.00 -62.00
Payroll Liabilities 62.00 62.00
Payroll Taxes -2.50 2.90
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes +11,60 11,69

Page 7 of 58
 

14:00 AM Ryan's Electrical Services, LLC

 

 

 

 

 

mine Check Detail
June 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Payroll Liabilities 14.50 -14.50
Payroll Liabiliti 14.50 -14.50
Payroll Liabilities 42.00 42,00
Payroll Taxes 4.60 4,60
Innovative Construction Solutions. Duff Plaza PetSm: Labor. 1000-Raceway Payroll Taxes “18.40 18.40
Payroll Liabilities 23.00 =23.00
*Diract Deposit Liabilities 678.87 878.87
TOTAL 0.00 9.00
Paycheck DD3255 06/05/2020 Johnson, Chadrick 0 US Bank - PPP 6.00
Two Rivers Group, Inc.{Urbandale High School Gym Labor:1000-Raceway Job Labor ~688.00 688.00
Salaries & Wages -172.00 172.00
Salaries & Wages 2.16 2.16
Life Insurance Payable 2.16 -2.16
401(k) Payable 25.80 -25.80
Auto and Truck Expenses -119.24 119.24
Payroll Liabilities 65.00 -65.00
Two Rivers Graup, Inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes 42.66 42.66
Payroll Taxes -10.66 10.66
iit 83.32 53.32
Payroll Liabilities 53.32 $3.32
Two Rivers Group, Inc.:Urbandale High School Gym Labor: 1000-Raceway Payrell Taxes -9.98 9.98
Payroll Taxes. +2,49 2.49
Payroll Liabilities 12.47 “i247
Payroll Liabilities 12.47 “12.47
Payroll Liabilities : 46,00 46.00
Two Rivers Group, Inc.:Urbandate High Scheal Gym Labor. 1000-Raceway Payroll Taxes -15.82 16.82
Payroll Taxes ~3.96 3.96
Payroll Liabilities 19.78 -19.78
*Direct Deposit Liabtlities 776.65 -7 76.65
TOTAL 0.00 0.00
Paycheck DB3256 06/05/2020 Johnson, Matthew L US Bank - PPP 0.00
Bergstrom Construction Inc.:Lincein HS Sm Gym & : Labor:1000-Raceway Job Labor -290.00 280.00
Azeon, Inc. Gonstruction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Job Labor -174.00 174.00
Salaries & Wages -118.00 1160
Payroll Liabilities 57,00 -67.00
Bergstrom Construction Inc.:LincolIn HS Sm Gym & : Labor: 1000-Raceway Payroll Taxes. -17,.98 17.98
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor. 1000-Raceway Payroll Taxes 10.79 10.79
Payroll Taxes -7.19 7.19

Page 8 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

   

 

van Check Detail
June 2020
Type Num Bate Name ltem Account Paid Amount Original Amount
Payrolt Liabilities 35.96 -35.96
Payroll Liabilities 35.96 -35.96
Bergstrom Construction Inc.:Lincaln HS Sm Gym & : Labor:1000-Raceway Payroll Taxes 4.21 4.21
Azcon, Inc. Construction:Camp Dodge B-16 & B-t7 Labor:1000-Raceway Payroll Taxes -2.52 2.52
Payrall Taxes “7.68 1.68
Payroll Liabilities 8.41 -3.41
844 6.41
Payroll Liabilities 21.00 -21.00
Bergstrom Construction Inc.:Lincoin HS Sm Gym & : Labor:1000-Raceway Payroll Taxes 6.67 6.67
Azcon, Inc. Construction: Camp Dodge B-16 & B-17 Labor: 1000-Raceway Payroll Taxes 4.00 4.00
Payroll Taxes ~2.87 2.87
Payroll Liabilities 13.34 -13.34
*Direct Deposit Liabilities 487.63 457.63
TOTAL 0.00 6.00
Paycheck DD3267 06/05/2020 Jordan, Don K US Bank - PPP 6.00
Innovative Construction Solutions:Duff Plaza PefSmi Labor:1000-Raceway Job Labor ~$28,00 928.00
Salaries & Wages -232.00 232.00
Birect Health Insurance (Co Fd) -114.12 114.12
Health Insurance Payable 114.12 ~114.12
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.98 -7,98
Vision Insurance 141 -1.41
Long Term Disability 19.87 -19.67
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 232.00 -232.00
Payroll Liabilities 107,00 -107.00
Innovative Construction Solutions:Duff Plaza PetSmi: Labor-1000-Raceway Payroll Taxes “67.54 57,54
Payroll Taxes -14.38 14.38
Payroll Liabilities 7192 -71.92
Payroll Liabitties 71.92 -71.92
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Racseway Payroll Taxes -13.46 13.46
Payroll Taxes 93.38 3.36
Payroll Liabilities 16.82 -18.82
Payroll Liabilities 18.82 18.82
Payroll Liabilities 39,00 -39.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 21.34 21,34
Payroll Taxes -§.34 5.34
Payroll Liabilities 26.68 -26.68
*Direct Deposit Liabilities 597.37 597.37

 

Page 9 of 58
 

17.00 AM

Ryan's Electrical Services, LLC

 

 

wns Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck DD3258 o6/05/2020 Lange, Randy L US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Job Labor 688.00 688.00
Salaries & Wages -172.06 172.00
Direct Health Insurance (Co Fd) -81.85 87.85
Health Insurance Payable 81.85 81,85
Health Insurance Payable 66.83 -66,.83
Dertal Insurance Payable 7.95 -7.95
Vision Insurance 3.36 3.36
Short Term Disability 8.49 -8.49
Long Term Disability 11.89 -11.89
Salaries & Wages 2.16 2.16
Life Insurance Payable 2.16 -2.16
401(k) Payable 25.80 -25.80
Auto and Truck Expenses -§8.00 $3.00
Payroll Liabitties 65.00 -65.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payrall Taxes 42.66 42.66
Payroll Taxes -10.66 10.66
Payroll Liabilities §3.32 -53.32
Payroll Liabilities 53.32 -53.32
Innovative Construction Solutions:-Duff Plaza PetSmi Labor-1000-Raceway Payroll Taxes 9.88 9.98
Payroll Taxes 2.49 249
Payroll Liabilities 12.47 _ TBAT
Payroll Liabilities 12,47 12.47
Payroll Liabilities 36.00 -36.00
Innovative Construction Selutions:Duff Plaza PetSmi: Labor: i000-Raceway Payrall Taxes -15.82 15.82
Payroll Taxes -3.96 3.96
Payroll Liabilities 19.78 -19.78
“Direct Deposit Liabilities 656.89 -656.89
TOTAL 0.c0 0.00
Paycheck BD3259 06/05/2020 Malone, Chad M US Bank - PPP 0.00
Innovative Construction Solutions: Duff Plaza PeiSmi Labor:1000-Raceway Job Labor -392.00 392.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor: 1000-Raceway Job Labor -98.00 98.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Job Labor -294.00 284.00
Salaries & Wages -186.00 186.00
Direct Health Insurance {Co Fd) -1.91 1.91
Health [nsurance Payable 197 -1.91
Health Insurance Payable 113.09 -113.09

Page 10 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

vas Check Detail
June 2020
Type Nur Date Name Item Account Paid Amount Original Amount
Short Term Disability 4.62 4.42
Long Term Disabiity 443 443
Salaries & Wages -2.37 2.37
Life Insurance Payable 237 : 237
, 401(k) Payable 29.40 -29.40
Auto and Truck Expenses -57.82 57.82
‘ Payroll Liabilities 69.00 +69.00
Innovative Construction Solutions: Duff Plaza PeiSm: Labor:1000-Raceway Payroll Taxes -24.30 24.30
Bergstrom Construction Ine.:Lincoin HS Sm Gym & : Labor: 1000-Raceway Payroll Taxes -6.08 6.08
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes 18.23 18.23
Payroll Taxes “12.16 12.15
Payroll Liabilities 60.76 -B0.76
Payroll Liabilities 60.76 -60.76
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 5.69 : 5.69
Bergstrom Construction Inc.:LincolIn HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes -1.42 142
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes 4.26 4.26
Payroll Taxes 2,84 2.84
Payroll Liabilities 14,21 =14.21
14.21 ~14.21
Payrall Liabilities 42,00 42.00
Innovative Construction Selutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes 9.02 9.02
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor: 1000-Raceway Payroll Taxes 2.26 2.25
Azcon, inc. Construction:Camp Dodge B-16 & B-17 Labor: 1000-Raceway Payrall Taxes -6.76 6.76
Payroll Taxes 4.51 441
Payroll Liabilities 22.54 -23_54
*Direct Deposit Liabilities 700.31 -700,31
TOTAL 0.00 0.00
Paycheck Db3260 06/05/2020 Mangano, Bill J US Bank - PPP 0.00
Salaries & Wages 240.38 240.38
Payroll Expenses -1,201.93 1,201.93
Direct Health Insurance (Go Pd) 46,92 46,92
Health Insurance Payable 46,92 46.92
Health Insurance Payable 66.83 66.83
Short Term Disability 8.48 8.48
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -258
Aute and Truck Expenses 407.71 ~107.71
Payroll Liabilities 148.00 -148.00
Payroll Taxes -89.42 39.42
Payroll Liabilities 89.42 89.42

Page 11 of 58
 

44:00 AM

Ryan's Electrical Services, LLC

 

 

 

“me Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payrell Liabilities 89.42 89.42
Payroll Taxes -20.91 20.81
Payroll! Liabilities 20.91 -20.91
Payrolt Liabilities 20.91 20.91
Payroll Liabilities 68.00 ~68.00
“Direct Deposit Liabilities 932.96 -932.96
TOTAL 0.00 0.00
Paycheck DD3261 06/05/2020 Mangano, Bob W US Bank - PPP 0.00
Matt Christianson: W0#2826 - Bathroor rough-in - 4 Labor:S9996- Service Labor Job Labor -150.00 150.00
Salaries & Wages -200.00 200.00
Salaries & Wages -225.00 225.00
Matt Christianson: WO#2830 - Bathroom add @ Amt Labor:S9996- Service Labor Job Labor -325.90 325.00
Matt Christianson: WO#2835 - T&M @ Ames resider Labor:S9996- Service Labor Job Labor -25.00 25.00
Birchwood Wellness: WO#2832 - Add outlet in utility Labor:S9996- Service Labor Job Labor -73.00 75.00
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 ~2.37
407(k} Payable 20.00 -20.00
Auto and Truck Expenses 83,05 83.05
Payroll Liabilities 53.00 -§3.00
Matt Christianson: WO#2826 - Bathroom rough-in - # Labor-G9096- Service Labor Payroll Taxes 9.30 9.30
Payroll Taxes 25.35 26.35
Matt Christianson: VWO#2830 - Bathroom add @ Am: Labor.S9996- Service Labor Payroll Taxes ~20.18 20.15
Matt Christianson; WO#2835 - T&M @ Ames resider Labor:S9996- Service Labor Payroll Taxes 1,55 1.55
Birchwood Wellness: WO#2832 - Add outlet in utility Labor.S9996- Service Labor Payroll Taxes 485 4.65
Payroll Liabilities 62.00 -62.00
Payroll Liabilities 62.00 -62.00
Matt Christianson: WO#2826 - Bathroom rough-in - 4 Laber.S9996- Service Labor Payroll Taxes -2.18 2.18
Payroll Taxes 6.16 6.16
Matt Christiansen: WO#2820 - Bathroom add @ Anu Labor-S9996- Service Labor Payroll Taxes 4.71 471
Matt Chnstiansen:WO#2835 - T&M @ Ames resider Labor-S0e96- Service Labor Payroll Taxes 0.36 0.36
Birchwood Wellness: WO#2832 - Add outlet in utility Labor-S9996- Service Labor Payroll Taxes -1.09 1.09
Payroll Liabilities 14.50 14.50
Payroll Liabilities 14.50 -14.50
Payroll Liab 41,00 -41.00
Matt Christianson; WO#2826 - Bathroom rough-in - £ Labor:S9996- Servite Labor Payroll Taxes -3.43 3.43
Payroll Taxes 9.78 9.78
Matt Christianson:WO#2830 - Bathroom add @ Am: Labor:S8996- Service Labor Payrall Taxes 7.48 748
Matt Christianson: \WO#2835 - T&M @ Ames resider Labor:S9996- Service Labor Payroll Taxes -0.58 0.58
Birchwood Wellness: WO#26832 - Add outlet in utlity Labor:S9996- Service Labor Payroll Taxes 1.73 1.73
Payroll Liabilities 23.00 -23.00

Page 12 of 58
 

11:00 AM Ryan's Electrical Services, LLC

 

 

 

“me Check Detail
June 2020
Type Num Date Name ltem Account Paid Amount Original Amount
*Direct Deposit Liabilities 892.55 -892.55
TOTAL 0.00 0.00
Paycheck ObD2262 06/05/2020 Same, Justin A US Bank - PPP 0.00
Salaries & Wages -168.00 168.00
Two Rivers Group, Inc.:Urbandate High Schaol Gym Labor:1000-Raceway dab Labor -336.00 336.00
Payroll Liabilities 38.00 -38.00
Payroll Taxes ~10.42 10.42
Two Rivers Group, Inc.:Jrbandale High Scheol Gym Labor. 1000-Raceway Payroll Taxes -20.83 20.83
Payroll Liabilities 31,25 +31.25
Payroll Liabilities 31.25 -3125
Payroll Taxes -2.44 244
Two Rivers Group, inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes 487 4.87
Payroll Liabilities 7.31 7.31
Payroll Liabilities 7.341 731
Payroll! Liabilities 16.00 -16.00
Payroll Taxes 3.86 3.86
Two Rivers Group, [ne.:Urbandale High School Gyr Labor: 1000-Raceway Payroll Taxes -7.73 7.73
Payroll Liabilities 11.59 ~11.59
“Direct Deposit Liabilities 411.44 411.44
TOTAL 6.00 0.00
Paycheck DD3263 06/05/2020 Satterlee, Scott A US Bank - PPP 0.00
Winball, LLC..WO#2837-Repair exit Its, remove time Labor:S9996- Service Labor Job Labor “79.50 79,50
Salaries & Wages -702.25 702.25
Bob Bush:V0#2836 - install owner provided light Labor:S9996- Service Labor Job Labor -26.50 26.50
Global Facility Management WO#2838-0044001022 Labor:S9996- Service Labor Job Labor “38.75 39.76
Salaries & Wages =212.00 212,00
Direct Health Insurance (Co Pd} -103.05 103.05
Health Insurance Payable 103.05 -103.05
Health Insurance Payable 66.83 66.83
Lang Term Disability 11.15 “11.15
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 -2.58
Payroll Liabilities $2.00 82,00
Winball, LLC..WO#82837-Repair exit its, remove tine Labor:S9996- Service Labor Payroll Taxes 4.04 4.94
Payroll Taxes -56.68 56.68
Bob Bush: WO#2836 - Install owner provided light Labor:S9996- Service Labor Payroll Taxes -1.64 1.64
Global Facility Management:WO#2838-0044001022. Labor:S9996- Service Labor Payroll Taxes -2.46 2.46
Payrall Liabilities 65.72 ~65.72

Page 13 of 58
 

71:00 AM

Ryan's Electrical Services, LLG

 

    

  

  

 

oni Check Detail
June 2026
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 66.72 -65.72
Wirball, LLC.:\WO0#2837-Repair exit Its, ramove time Labor:S9996- Service Labor Payroll Taxes “1.15 1.15
Payroll Taxes -13.26 13.26
Bob Bush: 042836 - Install owner provided light Labor:S9996- Service Labor Payroll Taxes 0.38 0.38
: Global Facility Management: WW¥O#2838-0044001 022. Labor:S9996- Service Labor Payrell Taxes -0.58 0.58
Payroll Liabilities 15.37 -15.37
Payroll Lia 15.37 -15.37
Payroll Lia 49.00 -49.00
Winball, LLC.: WO#2837-Repair exit Its, remove time Labor:S$996- Service Labor Payroll Taxes =1.83 1.83
Payroll Taxes -21.03 21.03
Bob Bush: WWO#2836 - Install owner provided light Labor-$9996- Service Labor Payrall Taxes -0.61 0.61
Global Facility Management: WO#2838-0044001022 Labor:-S9996- Service Labor Payroll Taxes. -0.91 0.91
Payroll Liabilities 24.38 -24,38
*Direct Deposit Liabilities 525.00 -525.00
*Direct Deposit Liab 244,93 244,93
TOTAL 0.00 0.00
Paycheck DD3264 O6/05/2020 Schutte, Jeff A US Bank - PPP 0.00
Salaries & Wages ~244,00 244,00
Apex Construction Solutions, lnc.:Camp Dodge N-0! Labor:9725-Field Manager Job Labor -30.50 30,50
Apex Construction Solutions, Inc.:McDonatd's Pella | Labor9725-Field Manager Job Labor ~30,50 30.50
Apex Construction Solutions, Inc.:McDonatd's Fella | Labor'9996-Other Labor Job Labor -67.00 61.00
Salaries & Wages 488.00 488.00
Direct Health insurance (Co Pd) =75.62 76.52
Health Insurance Payable 75.52 -75.52
Health Insurance Payable 202.85 =202,85
Bental Insurance Payable 16.63 -18.63
Vision Insurance 3.36 -3.36
Short Term Disability 7.39 7.38
Long Term Disability 12.88 =12,88
Salaries & Wages “2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 51.24 51.24
Salaries & Wages ~125.00 125.00
Telephone Expense -160.00 760.00
Payroll Liabilities 56.00 -56.00
Payroll Taxes -45.39 45.39
Apex Construction Solutions, Inc.-Camp Dodge +0! Labor:8725-Field Manager Payroll Taxes -1.89 1.88
Apex Construction Solutions, Inc.:McDonald's Pella | Labor:9725-Field Manager Payroll Taxes -1.89 1.89
Apex Construction Solutions, Inc.:McDonald's Pella | Labor-9996-Other Labor Payroll Taxes -3.78 3.78
Payroll Taxes “7.75 7.75

Page 14 of 58
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

  

 

 

 

O7MN7/20
Check Detail
June 2020
Type Name Item Account Paid Amount Original Amount
Payrail Liabilities 60.70 -60.70
Payroll Liabilities 60.70 -60,78
Payroll Taxes -10.62 10.62
Apex Construction Solutions, inc.:Camp Dodge M-0! Labor:9725-Field Manager Payrall Taxes -0.44 0.44
Apex Construction Solutions, Inc.:McDonald's Pella t Labor:9725-Field Manager Payroll Taxes ~0.44 0.44
Apex Construction Satutions, Inc.:McDonald's Pella | Labor-2996-Other Labor Payroll Taxes 0.88 0,88
Payroll Taxes “1,81 181
Payroll Liabilities 14.19 -14.19
Payroll Liabilities 14.19 -14.19
Payroll Liabllities 37.00 -37.00
Payroll Taxes -16.84 16.84
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor-9725-Field Manager Payroll Taxes 4.70 0.70
Apex Construciion Solutions, Inc.:McDonald's Pella ! Labor:9725-Field Manager Payroll Taxes 0.70 0.70
Apex Construction Solutions, Inc.:McDonald's Pella | Labor:9996-Other Labor Payroll Taxes -1.40 1.40
Payroll Taxes =2,88 2.88
Payroll Liabilities 22.52 =22.52
*Direct Deposit Liabilities 676.76 676.76
TOTAL 0.00 0.00
Paycheck Snyder, Jerad R US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Job Labor -116.00 116.00
Salaries & Wages -116.00 116.00
Salaries & Wages -116.00 116.00
Payroll Liabilities 3.00 ~3.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -7.19 7.19
Payroll Taxes -14.39 14.39
Payroll Liabilities 21.58 -21.58
Payroll Liabilities 21.58 21,68
Innovative Construction Solutions: Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -1.68 1.68
Payroll Taxes -3.36 3.38
Payroll Liabilities 5.04 “5.04
Payroll Liabilities §.04 -5.04
Payroll Liabilities 16.00 “10.00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes ~2.87 2.67
Payroll Taxes 633 5.33
Payroll Liabilities 8.00 -8.00
*Direct Deposit Liabilities 308.33 =808,33
TOTAL 0.00 0.60
Paycheck Vos, Norman US Bank - PPP 0.00

Page 15 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

one Check Detail
June 2020
Type Num Date Name Ttern, Account Paid Amount Original Amount
Salaries & Wages -140.00 140.00
Salaries & Wages -1.29 1.29
Life Insurance Payable 1.29 1.29
Payroll Taxes -8.68 8.58
Payrolt Liabilities 8.68 ~8.68
Payroil Liabilities 8.68 8.68
Payroll Taxes -2.03 2.03
Payroll Liabilities 2.03 -2.03
Payroll Liabilities 2.03 -2.03
: Payroll Taxes 0.84 0.84
Payroll Liabilities 0.84 0.84
Payroll Taxes -3.22 3.22
Payroll Liabilities 3.22 “3.22
*Direct Deposit Liabilities 129.29 -120.28
TOTAL 0.00 6.00
Paycheck Dp3267 06/05/2020 Wulkow, Chris D US Bank - PPP 0.00
Salaries & Wages ~1,634.62 1,634.62
Auto and Truck Expenses ~71,000.00 7,000.00
Payroll Liabilities 161.00 =161,00
Payroll Taxes -101.35 101.35
Payroll Liabilities 101.35 -101.35
Payroll Liabilities 10435 -101.35
Payroll Taxes 23.71 23.71
Payroll Liabilities 23.71 +23.71
Payroll Liabilifies 23.71 -23.71
Payroll Liabilities 88.00 48.00
“Direct Deposit Liabilities 2,260.56 2,280.56
TOTAL 0.00 6.00
Paycheck OD3268 06/05/2020 = Zehner, Craig A US Bank - PPP 0.60
Salaries & Wages -1,780.77 4,730.77
Health Insurance (Co Pd) -59.19 50.19
Health Insurance Payable 59.19 -59.19
' Health Insurance Payable 119.23 -119.23
Dental Insurance Payable 7.85 7.95
Vision Insurance 141 -1.41
Salaries & Wages -2.58 2.68
Life Insurance Payable 2.58 “2.58
Payroll Liabilities 266.00 -266.00

Page 16 of 68
 

41:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

o7/17/20
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Taxes. -107,31 107.31
Payroll Liabilities 107.31 -107.31
Payroll Liabilities 107.31 -107.31
Payroll Taxes -25.09 25.09
Payroll Liabilities 25.09 -25.09
Payroll Liabilities 25.09 -25.09
Payroll Liabilities 87.00 -87.00
*Diract Deposit Liabilities 1,116.78 -1,116.78
TOTAL 0.00 0.00
Paycheck DD3269 06/12/2020 Allen, Zachary B US Bank - PPP 0.00
Drees Co.:Jeffersan Middle School FA Install Labor:8800-Fire Alarm Job Labor 45.00 45.00
Innovative Construction Sotutions:Duff Plaza PetSmi: Labor:1000-Raceway Job Labor -555.00 555.00
Salaries & Wages 1.29 1.29
Life insurance Payabie 1.29 -1.29
Payroll Liabilities 59.00 -59.00
Brees Co.:Jefferson Middle School FA Install Laber-5900-Fire Alarn Payroll Taxes -2.79 2.79
Innovative Construciian Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -34.41 34.41
Payroll Liabilities 37.20 -37.20
Payroll Liabilities 37.20 -37.20
Drees Ce.: Jefferson Middle School FA Install Labor-5900-Fire Alarm Payroll Taxes 0.65 0.65
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 8.05 8.05
Payroll Liabilities 8.70 -8.70
Payroll Liabilities 8.70 8.70
Payroll Liabilities 22.00 ~22.00
Drees Go.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes -1.03 1.03
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes -12.77 12.77
Payroll Liabilities 13.80 -13.80
*Direct Deposit Liabilities 473.10 473.10
TOTAL 0.00 0.00
Paycheck DDs270 06/12/2020 Atwood, Alan R US Bank - PPP 0.06
Salaries & Wages 865.38 865.38
Health Insurance Payable 66.83 66.83
Vision Insurance 1.441 -1.41
Dental Insurance Payable 7.85 -7.95
Short Terr Digability 5.09 -§.08
Leng Term Disability 11.40 -17,40
Direct Health Insurance (Co Pd) 42.18 42.18
Health Insurance Payable 42.18 42.18

Page 17 of 58
 

11:00 AM

O7M7I20

Ryan's Electrical Services, LLC

 

TOTAL

 

Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Auto and Truck Expenses -38.36 38,36
Payroll Liabilities 69.00 65.00
Payroll Taxes -§3.66 53.66
Payroll Liabilities 53.66 -§3.66
: Payroll Liabilities 53.66 -53.66
: Payroll Taxes. 12.55 12.65
Payroll Liabilities 12.55 -12.55
Payroll Liabilities 12.55 -12.55
Payroll Liabilities 37.00 -37.00
: Payrall Taxes -18,90 19.90
Payroll Liabilities 19.90 ~19.90
“Direct Deposit Liabilities 638.85 638.85
0.00 0.00
Paycheck DD3271 06/12/2020 Clark, Travis 8 US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Job Labor ~783.00 783.00
; Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor Job Laber =218.00 216.00
: Summit Gommercial Construction:SM0098 Beacon | Labor-9996-Other Labor Job Labor ~243.00 243.00
' Apex Construction Solutions, Inc.:McDonald's Pella i Labor.9996-Other Labor Job Labor -81.00 81,00
; Direct Health Insurance (Co Pd) 5.10 5.10
Health Insurance Payable 5.10 6.70
Health Insurance Payable 57.84 “57.84
Dental Insurance Payable 7.96 “7.38
Salaries & Wages =2,32 2.82
Life Insurance Payable 232 2.32
Auto and Truck Expenses -78.27 78.27
Payroll Liabilities 194.00 -194.00
Innovative Construction Solutions:Duif Plaza PetSm: Labor:1000-Raceway Payroll Taxes 48.55 48.55
Summit Commercial Construction:;SM0098 Beacon | Labor:9996-Oiher Labor Payroll Taxes -28.46 28.46
Apex Construction Solutions, Ine.:MceDonald’s Pella | Labor:9996-Other Labor Payroll Taxes 5.02 5.02
. Payroli Liabilities 82.03 -82.03
' Payroll Liabilities $2.03 82.03
Innovative Construction Solutions: Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes. ~11.36 41.36
Summit Commercial Construction:SM0098 Beacon | Labor-9996-Other Labor Payroll Taxes 6.66 6.66
Apex Construction Sclutions, Inc.:McDonald's Pella | Labor:8996-Other Labor Payroll Taxes -1.17 1.17
Payroll Liabilities 19.19 -19.19
; Payroll Liabilites 19.19 -19.19
Payroll Liabilities 61.00 -61.00
Innovative Construction Solutions:-Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes ~18.01 18.01
Summit Commercial Construction:SM0098 Beacon | Labor:$996-Other Labor Payroll Taxes. -10.56 10.56
Apex Construction Solutions, Inc.:McDonald's Pella [ Labor:'$996-Other Labor Payroll Taxes -1.86 1.86

Page 18 af 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

omnes Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 30.43 -30.43
“Direct Deposit Liabifities 979.26 879.26
TOTAL G.00 0.00
Paycheck DD3272 O6M212020 Datzenred, Harley N US Bank - PPP 0.00
Salaries & Wages -684.00 684.00
Salaries & Wages -36.00 36.00
Salaries & Wages -1.55 1.55
Life Insurance Payable 1.56 91.55
401(k) Payable 8.72 -5.72
Payroll Liabilities 64.00 64.00
Payroll Taxes 44,64 44.84
Payroll Liabilities 44,64 44,64
Payroll Liabilities 44.64 44.64
Payroll Taxes -10,.44 10.44
Payroll Liabilities 10.44 10.44
Payroll Liabilities 10.44 10.44
Payroll Liabilities 28.00 “29,00
Payroll Taxes -16.56 16.56
Payroll Liabilities 16.56 -16.56
*Direct Deposit Liabilities 566.20 566.20
TOTAL 0.00 0.00
Paycheck DD3273 OB 2/2020 Etten, Garrie M US Bank - PPP 9.00
' Salaries & Wages 846.15 846.15
Health Insurance (Ca Pd} “93.14 93.14
Health Insurance Payable 93.14 93.14
Salaries & Wages -2.22 2.22
Life Insurance Payable 2.22 -2.22
401{k) Payable 42.31 42.31
Payroll Liabilities 61.00 -61.00
Payroll Taxes. -62.46 52.46
Payroll Liabilities 52.46 52.48
Payroll Liabilities 52.46 52.46
Payrall Taxes 12.27 12.27
Payroll Liabilitias 12.27 -12.27
Payrail Liabilities 12.27 -12.2T
Payroll Liabilities 34.00 -34.00
Payrall Taxes -19.46 49.46
Payroll Liabilities 19.46 -19.46

Page 19 of 58
 

11:00 AM Ryan's Electrical Services, LLC

 

 

 

 

 

orn 7/20
Check Detail
June 2020
Type Num Date Name Account Paid Amount Original Amount
*Direct Deposit Liabilities 75.00 -75.00
*Direct Deposit Liabilities 569,11 569.11
TOTAL 0.00 0.00
Paycheck DO3274 06/12/2020 Etten, Ryan J US Bank - PPP 0.00
Salaries & Wages 2,884.62 2,884.62
Health Insurance {Co Pd} -239.34 239.34
Health Insurance Payable 239.34 -238.34
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 -2.58
Payroll Liabilities 422.00 A22.90
Payroll Taxes. -178.84 178.84
Payrolt Liabilities 178.84 -178_84
Payroll Liabilities 178.84 -178.84
Payroll Taxes -41.83 41.83
Payroll Liabilities 41.83 41.83
Payrail Liabilities 41.83 41.83
Payroll Lia! 173.00 +173.00
*Direct Deposit Liabilities 2,068.95 -2,068.95
TOTAL 0.00 0.00
Paycheck DD3275 06/12/2020 Finn, Brittany L US Bank - PPP 0.00
Salaries & Wages 350,06 350.00
401(k) Payable 10.50 -10,50
Payroll Liabilities 28.00 -28.00
Payroll Taxes -21.70 21.70
Payroll Liabilities 24.70 -21.70
Payroll Liabilities 21.70 -21.70
Payroll Taxes 5.07 5.07
Payroll Liabilities 5.07 5.07
Payroll Liabilities 5.07 “5.07
Payroll Liabilities 9.00 -9.00
Payroll Taxes 8.05 8.05
Payroll Liabilities 8.05 8.05
*Direct Deposit Liabilities 275,73 -275,73
TOTAL 0.00 0.00
Paycheck BD2276 06/12/2020 Hammer Jr, Dennis W US Bank - PPP 0.00
Salaries & Wages -870.00 870.00

Page 20 of 58
 

41:00 AM
O7/17/20

Ryan's Electrical Services, LLC

 

 

 

Check Detail
June 2020
Type Num Date Name ltern Account Paid Amount Original Amount
Matt Christianson W0#2844 - Install ceiling fan Labor.S9996- Service Labor Jab Labor +30.00 30.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor:S9996- Service Labor Job Labor -500.00 300.00
‘ Emerson Electric Co.:WO#2840 - Load bank testing Labor-S9986- Service Labor Job Lebor -315.00 315.00
Short Term Disability 5.54 6.54
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life insurance Payable 2.58 -2.58
: 401(k) Payable 179,82 “179,82
Job Labor -200.90 200.00
Payroll Liabilities 280.00 -280.00
Payroll Taxes -53.94 53.94
Matt Chrisittansen:W0#2844 - Install ceiling fan Labor:$9996- Service Labor Payroll Taxes -1.86 1.86
Emerson Electric Co.:;WO#2840 - Load bank testing Labor:$9996- Service Labor Payroll Taxes -38,13 38.13
Payroll Taxes -12.40 12.40
Payroll Liabilities 106.33 106.33
Payroll Liabilities 106.33 ~108.33
Payroll Taxes -12.62 12.62
Matt Christianson: WO#2844 - Install ceiling fan Labor:$9996- Service Labor Payroll Taxes -0.43 0.43
Emerson Electric Co.:WO#2840 - Load bank testing Labor:59096- Service Labor Payroll Taxes -8.92 8.92
Payroll Taxes -2.90 2.90
Payrail Liabilitias 24.87 -24,87
Payroll Liabilities 24,87 -24.87
Payroll Liabilities 105.00 -105.00
*Direct Deposit Liabilities 1,002.66 -1,002.66
TOTAL 0.00 0.00
Paycheck DDS277 08/12/2020 Harryman, Jeffrey US Bank - PPP 0.00
Azcon, Inc. Canstruction:Gamp Dedge 8-16 & B-17 Labor:1000-Raceway Job Labor -896.00 896.00
Salaries & Wages -266.00 256.00
Salaries & Wages -125.00 126.00
Auto and Truck Expenses 45.20 46.20
Payroll Liabilities 118.08 -118.00
Azcon, Inc. Canstruction:Camp Dodge 8-16 & B-17 Labor:1000-Raceway Payroll Taxes -55.55 55.55
Payroll Taxes -15.87 15.87
Payroll Taxes “7.76 7.75
Payroll Liabilities 79.17 79.17
Payroll Liabilities 73.17 -79,17
4zcon, Ine. Gonstruction:Camp Dodge B-16 & B-i7 Labor:1000-Raseway Payroll Taxes -12.99 12.99
Payroll Taxes 3.71 3.71
Payroll Taxes ~7.84 1.81
Payroll Liabilities 18.51 -18.51

Page 21 of 58
 

11:00 AM

Ortiz

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

Check Detail
June 2020
Type Num Date Name item Account Paid Amount Original Amount
Payroll Liabilities 48.51 18.51
Payroll Liabilities $3.00 63.00
Azeon, Inc. Construction Camp Dodge B-16 & B-i7 Labor:1000-Raceway Payroll Taxes -20.60 20.60
Payroll Taxes -5.89 5.89
Payroll Taxes -2,88 2.88
Payroll Liabitiies 29.37 -29.37
*Direct Deposit Liabilities 1,043.52 -1,043.52
0.0 0.00
Paycheck DD3278 06/12/2020 Howell, Scott F US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor 1000-Raceway Job Labor -7,000.00 1,000.00
Health Insurance Payable 66.83 66.83
Direct Health insurance (Co Pd) 88.72 88.72
Health Insurance Payable $8.72 88.72
Salaries & Wages 248 2.48
Life Ingurance Payable 2.48 2.48
401(k) Payable 40.00 -40.00
Auto and Truck Expenses -160.27 160.27
Payroll Liabilities 96.00 -96,00
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes 62.00 62,00
Payroll Liabiities 62.00 -62.00
Payroll Liabilities 62.00 $2.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -14.50 14.50
Payroll Liabilities 14,50 -14.50
Payroll Liabilities 14.50 -14,50
Payroll Liabilities 42.00 42.00
Innevative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes ~23.00 23.00
Payroll Liabilities 23.00 =23.00
*Direct Deposit Liabilities 538,94 838.04
0.00 0.00
Paycheck DD3279 06/12/2020 Johnson, Chadrick 0 US Bank « PPP 0.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Job Labor 860,00 360.00
Salaries & Wages 2.16 2.16
Life Insurance Payable 2.16 +2.16
401(k) Payable 26.80 -25.80
Payroll Liabilities 85.00 -65.00
Two Rivers Group, Inc.:Urbandale High School Gym Labor: 1000-Raceway Payroll Taxes -53.32 53.32
Payroll Ltabilities 53.32 -53.32
Payroll Liabitities 53.32 53.32

Page 22 of 58
 

17:00 AM

OF/17/20

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

 

 

 

 

Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Two Rivers Group, Ine.:Uirbandale High Scheol Gym Labor: 1000-Raceway Payroll Taxes -12.47 1247
Payroll Liabilities 12.47 12.47
Payroli Liabilities 12.47 “12.47
Payroll Liabilities 46.00 465.00
Two Rivers Group, Inc.:Urbandala High Schoo! Gym Labor:1000-Raceway Payroll Taxes -18.78 19.78
Payroll Liabilities 19.78 -19.78
*Direct Deposit Liabilities 887.44 657,41
0.00 9.00
Paycheok Db3280 06/12/2020 = Johnson, Matthew L US Bank - PPP 0.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Job Labor -536.50 $36.50
Tri-North Construction:Fridley Theatre - Waukee Laber:9996-Other Labor Job Labor 43.50 43.50
Payroll Liabilities 87.00 -57.00
Azcon, tne. Construction: Camp Dodge B-16 & B-17 Labor. 1000-Raceway Payroll Taxes 33.26 33.26
Tr-North Construction:Fridley Theatre - Waukee Labor:$996-Other Labor Payroll Taxes -2.70 2.70
Payroll Liabilities 35.96 -35.96
Payroll Liabilities 35.96 -35.96
4zcon, Inc. Construciion:Camp Dedge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -7,.78 7.78
Tri-North Gonstruction:Fridley Theatre - Waukee Labor:9996-Other Labor Payroll Taxes 0.63 0.63
Payroll Liabilities 3.41 3.41
Payroll Liabilities 8.41 3.41
Payroll Liabilities 21.00 =21.00
Azcon, inc. Consinuction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -12.34 12.34
Tr+North Construction:Fridley Theatre - Waukee  Labor.9996-Other Labor Payroll Taxes -1.00 1.00
Payroll Liabilities , 13.34 13.34
*Direct Deposit Liabilities 467.63 -457.63
0.00 0.00
Paycheck DD3281 06/2/2020 Jordan, Don K US Bank - PPP 0.00
Innovative Construction Solutians:Duff Plaza PetSmi Labor:1000-Raceway dob Labor 841.00 841.00
Drees Co.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Job Labor -87.00 87,00
Salaries & Wages -232.00 232.00
Direct Health Insurance (Co Pd) 114,12 114,12
Health Insurance Payable 4114.12 -114.12
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.98 -F.98
Vision insurance 1.41 -1.44
Long Term Disability 19,67 -19.87
Salaries & Wages 2,58 2.58
Life Insurance Payable 2.58 2.58

Page 23 of 53
 

17:00 AM

Ryan's Electricai Services, LLC

 

 

ves Check Detail
June 2020
Type Num Data Name ltem Account Paid Amount Original Amount
401(k) Payable 232.00 -232.00
: Auto and Truck Expenses -75.38 75.38
i Payroll Liabilities 107.00 -107.00
Innovative Construction Sotutions:Duff Plaza PetSm: Labor. 1000-Raceway Payroll Taxes. -52.15 52.15
Drees Co.Jefferson Middle School FA install Labor:5900-Fire Alarm Payroll Taxes 6.39 5.38
Payrail Taxes: “14.38 14.38
Payroll Liabilities 71.82 -71.82
Payroll Liabilities 71.92 -71.82
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -12.20 12.20
Drees Co.:Jefierson Middle School FA Install Labor:5900-Fire Alarm Payrall Taxes -1.26 1.26
Payrall Taxes “3.36 3.36
Payroll Liabilities 16.82 -16.82
Payroll Liabilities 16.82 16.82
Payroll Ltabllities 38.00 -39.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes ~19.34 19.34
Drees Co.:Jefferson Middle School FA Install Labor-5900-Fire Alarm Payroll Taxes -2.00 2.00
Payroll Taxes 5.34 5.34
Payroll Liabilities 26.68 -26.68
*Direct Deposit Liabilities 872,75 «672,75
TOTAL 0.00 0.00
Paycheck Dns282 06/12/2020 Lange, Randy L US Bank - PPP 0.00
Innevative Construction Solutions: Duff Plaza PetSmi Labor: 1000-Raceway ob Labor -#88.00 $838.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor-$9996- Service Labor Job Labor -86.00 86.00
Direct Health insurance (Co Pd) -81.85 81.85
Health Insurance Payable 81,85 81.85
Health insurance Payable 66.83 66.83
Dental Insurance Payable 7.95 -7,95
Vision insurance 3.36 3.36
Short Term Disability $49 8.49
Long Term Disability 11.89 14.89
Salaries & Wages -2.16 2.16
Life Insurance Payable 2.16 — 2.16
401(k) Payable 23.22 “23.22
Auto and Truck Expenses -$4.00 94,00
Payroll Liabilities 55.00 -65.00
Innovative Construction Solutions:Dutf Plaza PetSm: Labor:1000-Raceway Payroll Taxes 42.66 42.66
Emerson Electric Co,:WWO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes 6.33 5.33
Payroll Liabilities 47.99 47.89
Payroil Liabilities 47.99 47.99
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes 4.97 9.87

Page 24 of 58
 

 

 

 

 

 

owe on Ryan's Electrical Services, LLC
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount

Emerson Electric Co.:.WWO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes -1.25 1.25
Payroll Liabilities 11.22 “11.22
Payroll Liabilities 11.22 -11.22
Payroll Liabilities 31.00 31.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes =16.82 15.82
Emerson Electric Co.:\}WO#2840 - Load bank testing Labor:S9996- Service Labor Payrall Taxes -1.98 1.98
Payroll Lia 17.80 “17.80
*Direct Deposit Liabilities 601.05 ~607.05
TOTAL 0.00 0.00
Paycheck DD3283 06/12/2020 Malone, Chad M US Bank - PPP 0.00
' Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor. 1000-Raceway Job Labor -906.40 906.50
i TreNorth Constraction:Fridley Theatre - Waukee  Labor$996-Other Labor Job Labor -F3.50 73.50
Direct Health Insurance (Go Pd} -1.91 1.81
Health Insurance Payable 1.91 -1.91
Health Insurance Payable 113.09 -113.09
Short Term Disability 4.62 462
i Long Term Disability 4.43 443
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 2.37
401(k) Payable 29.40 -29.40
Auto and Truck Expenses -89,19 89.19
Payrall Liabilities 69,00 +6900
Azcon, Inc. Construction:Camp Dadge B-16 & B-i7 Labor.1000-Raceway Payroll Taxes -§6.20 56.20
Tri-North Construction:Fridley Theatre - Waukee — Labor:9996-Other Labor Payroll Taxes 4.56 4.56
Payroll Liabilities 60.76 -60.76
Payroll Liabilities 60.76 60.76
Azcon, Inc. Construction:Camp Dedge B-16 & B-17 Labor:1000-Raceway Payroll Taxes ~13.14 13.14
Tri-North Construction:Fridley Theatre - Waukee — Labor:9996-Other Labor Payroll Taxes -1.07 1.07
Payroll Liabilities 14.24 -14.21
Payroll Liabilities 14.21 14.21
Payrall Liabilities 42,00 42.00
Azeon, Ing. Construction Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -20.85 20.85
Tei-North Construction:Fridley Theatre - Waukee = Labor:9996-Other Labor Payroll Taxes -1.69 1.69
Payroll Liabilities 22,54 -22,54
*Direct Deposit Liabilities 731.68 -731.88
TOTAL 0.00 0.00
Paycheck DD3284 0622020 Mangano, Bill J US Bank - PPP 6.00
Payroll Expenses 576.92 576.92

Page 25 of 58
 

11:00 AM Ryan's Electrical Services, LLC

 

 

ome Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 17.00 -17.00
Payroll Taxes -35.77 35.77
Payroll Liabilities 35.77 “35.77
1 Payroll Liabilities 35.77 “35.77
Payroll Taxes -8.37 3.37
Payroll Liabilities 8.37 8.37
Payroll Liabilities 8.37 -8.37
Payroll Liabilities 18.00 18.00
*Direct Deposit Liabilities 497.78 ~AG7 78
TOTAL 0.00 0.06
Paycheck DD3285 06/42/2020 Mangano, Bob W US Bank - PPP 0.00
Kate H..WO#2841 - Co-Ax h/u for internet & switch Labor:$9996- Service Labor Job Laber -25.00 25.00
Ken Brickman: WO#2833 - Wiring for new oven Labor:59986- Service Labor Job Labor -76.00 75,00
Salaries & Wages -390.00 350.00
Cinch Home Services (Former XC Home Serv):WO; Labor:S0996- Service Labor Job Labor =25.00 25,00
Apex Construction Solutions, Inc.:McDonald's Pella | Labor:1000-Raceway Job Labor -125.00 125.00
Broadway National-WO#2843-669893-01 -Pilot Urbal Labor:S9996- Service Labor Job Labor =175.00 175.00
Cinch Home Services (Former XC Home Serv):W0; Labor:S9096- Service Labar Jeb Labor 25.00 25.00
, Emerson Electric Co.:WO#2840 - Load bank testing Labor:$9996- Service Labor Jcb Labor 200.00 200.00
Emerson Electric Ca.:WO#2840 - Load bank testing Labor:S9996- Service Labor Jeb Labor -66.25 56.25
Salaries & Wages -2.37 2.37
Life insurance Payable 2.37 -2.37
401(k) Payable 21.13 -21.18
Auto and Truck Expenses -i09.61 109.61
i Payroll Liabilities 59.00 -59.00
Kate H..WO#2841 - Co-Ax hu for internet & switch Labor:S9996- Service Labor Payroll Taxes -1.54 1.64
Ken Brickman:W0O#2833 - Wiring for new oven Labor:S9ee6- Service Labor Payroll Taxes 4.65 4.65
Payroll Taxes -21.70 21,70
Cinch Home Services (Former XC Home Serv):WC; Labor:S99S6- Service Labor Payroll Taxes “1.85 1.55
Apex Construction Satutions, In¢.:MeDonaild's Pella | Labor. 1000-Raceway Payroll Taxes 7.75 7.75
; Broadway National: WO#2843-669803-01-Pilot Urbai Labor:S9996- Service Labor Payroll Taxes “10.85 10.85
Cinch Home Services (Former XC Hore Serv} Laber.S9996- Service Labor Payroll Taxes 155 1.55
i Emerson Electric Co. WO#2840 ~ Laad bank testing Laber-S9996- Service Labor Payroll Taxes -15.89 15.89
Payroll Liabilities 65.48 -65.48
Payroll Liabilities 65,48 -66,48
Kate H.:WWO#2841 - Co-Ax h/u for interet & switch Labor:S996- Service Labor Payroll Taxes 40.37 0.37
i Ken Brickman: WO#2833 - Wiring for new oven Labor:$8996- Service Labor Payroll Taxes -1.0¢ 1,09
Payroll Taxes 5.07 5.07
Cinch Home Services (Former XC Home Serv}:WC; Labor:S9996- Service Labor Payroll Taxes 0.36 0.36
Apex Construction Solutions, Inc.:McGonald's Pella | Labor:1000-Raceway Payroll Taxes 1.81 1.81

Page 26 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

orn 720
Check Detail
June 2020
Type Num Date Name itera Account Paid Amount Original Amount
Broadway National: W0#2843-668893-01-Pilot Urbai Labor:S9996- Service Labor Payroll Taxes “2.54 2,54
Cinch Home Services (Former XC Home Serv): WO; Labor.S9996- Service Labor Payroll Taxes 0.36 0.38
Emerson Electric Co.:.WO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes -3.71 3.71
Payroil Liabilities 16.31 “15.31
' Payroll Liabilities 15.31 ~15.31
Payroll Liabilities 44,00 -44.00
‘ Kate H.:WWO#2841 - Co-Ax h/u for internet & switch Labor:S9996- Service Labor Payroll Taxes 0,55 0,55
Ken Brickman: WO#2833 - Wiring for new oven Labor:S99S6- Service Labor Payroll Taxes =1.73 1.73
Payroll Taxes 8.05 $.05
Cinch Home Services (Former XC Home Serv): WO} Labor:$9966- Service Labor Payroll Taxes 0.58 0.58
Apex Construction Solutions, Inc.:McDonald's Pella | Labor:1000-Raceway Payroll Taxes -2.88 2.88
Broadway National: WO#2843-669893-01-Pilot Urbai Labor-S9996- Service Labor Payroll Taxes 4.03 4.03
Cinch Home Services (Former XC Home Serv):W0O; Labor:S9896- Service Labor Payroll Taxes 0.58 0.58
Emerson Electric Co.:WO#2840 - Load bank testing Labor-39996- Service Labor Payroll Taxes 6.86 5,90
Payroll Liabilities 24.36 -24.30
*Direct Depostt Liabilities 960.94 ~960.04
TOTAL 0.00 0.00
Paycheck DD3286 06/12/2020 Satterlee, Scott A US Bank - PPP 9.00
Salaries & Wages -795.00 795.00
Direct Health Insurance (Co Pd) -103.05 103.05
Health Insurance Payable 103.05 ~103.05
. Health Insurance Payable 66.83 66.83
| Long Term Disability 11.15 ~11.415
Salaries & Wages 2.58 2.58
| Life insurance Payable 2.58 -2.58
Auto and Truck Expenses ~56.50 56.50
Payroll Liabilities 50.00 -50.00
Payroll Taxes -49.29 49.29
Payroll Liabilities 49.29 48.29
Payrall Lial 49,29 49.29
Payrall Taxes ~11.52 11.62
Payroll Liabilities 11.52 -11.62
Payroll Liabilities 11.42 -11.52
Payroll Lia 34.00 34.00
Payroll Taxes -18.29 18.29
Payroll Liabilities 18.29 -18.29
“Direct Deposit Liabilities 525.00 $25.00
*Direct Deposit Liabilities 103.71 =103.77
TOTAL 0.00 0.00

Page 27 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

me Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Paycheck pp3287 o6/12/2020 Schutte, Jett A US Bank - PPP 0.00
Apex Construction Solutions, Inc.:McDonald's Pella | Labor: 1000-Raceway dob Labor -152,50 152.50
Apex Constuction Solutions, Inc.:McDonald’s Pella | Labor:2000-Wire & Cable Job Labor -106.75 106.75
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-Wire & Cable Job Labor -106.75 106.75
Development Services Corp. (R&R Realty):Interstat: Labor:9725-Field Manager Job Labor -30.50 30,50
Salaries & Wages ~366.00 366.00
Direct Health Insurance (Ca Pd} -75,.52 75,52
Health Insurance Payable 75.52 -75.62
Health Insurance Payable 202.85 -202.85
Dental Insurance Payable 16.83 -16.63
Vision Insurance 3.36 -3.36
Short Term Disability 7.39 -7,39
Long Term Disability 12.88 -12.88
Salaries & Wages “2.58 2.58
Life Insurance Payable 2.58 =2.58
401(k) Payable 45.75 45.75
Salaries & Wages -125.00 125.00
Auto and Truck Expenses -70,08 70,08
/ Payroll Liabilities 46.00 46,00
' Apex Construction Solutions, Inc.:McDonald's Pella | Labor:1000-Raceway Payrall Taxes -9,46 9.46
‘ Apex Construction Solutions, Inc.:McDonald's Pella | Labor-2000-Wire & Cable Payroll Taxes «6.62 6.62
Apex Construction Solutions, !ne..;Camp Dodge M-O! Labor:2000-Wire & Cable Payroll Taxes -6,62 6.62
Development Services Corp. (R&R Realty):Interstat: Labor:9725-Field Manager Payroll Taxes -1,89 1.89
Payrall Taxes ~22.69 22.59
Payroll Taxes -7.75 745
Payroll Liabilities 55.03 -55.03
Payroll Liabilities 55.03 $5.03
Apex Canstruction Solutions, Inc.:McDonald's Pella 1 Labor: 1000-Raceway Payroll Taxes -2.21 2.21
Apex Construction Solutions, Ine.:McDonald's Pella } Labor:2000-Wire & Cable Payroll Taxes -1.55 1.56
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-Wire & Cable Payroll Taxes “155 1.55
Development Services Corp. (R&R Realty):Interstat: Labor:$725-Field Manager Payroll Taxes 0.44 0.44
Payroll Taxes 5.31 5.31
Payroll Taxes ~1.81 1.81
Payroll Liabilities 12.87 12.87
Payroll Liabilities 12.87 12.87
Payroll Liabilities 33.00 -33.00
Apex Construction Solutions, Inc.:;MeDonald's Pella | Labor. 1000-Raceway Payroll Taxes 3.52 3.42
Apex Construction Salutions, Inc.:McDonald's Pella | Labor;2000-Wire & Cable Payroll Taxes 2.46 2.45
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-Wire & Cable Payroll Taxes 2.45 2.45
Development Services Corp. (R&R Realty}interstat: Labor:9725-Field Manager Payroll Taxes 0.79 0.70
Payroll Taxes ~8.42 8.42

Page 28 of 58
 

14:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

orn 720
Check Detail
June 2020
Type Num Date Name ftem Account Paid Amount Original Amount

Payroll Taxes 2.87 2.87
Payroll Liabilities 20.41 -20.41
' *Direst Deposit Liabilities 521.82 621.82
TOTAL . 0.00 0.00
Paycheck DD3288 06/2/2020 Snyder, Jerad R US Bank - PPP 6.00
Salaries & Wages 464.00 464.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor:S9996- Service Labor Job Labor -68,00 58.00
Payroll Liabilities 20.00 -29.00
Payroll Taxes -28.76 28.76
Emerson Electric Go.:WVWO#2840 - Load bank testing Labor-S996- Service Labor Payroll Taxes 3.60 3.60
i Payroll Liahifities 32.36 -32.36
Payroll Liabilities 32.36 -32.36
Payroll Taxes -6.73 6.73
Emerson Electric Co.:.WO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes -0.84 0.84
Payroll Liabilities 7.57 7.57
Payroll Liabilities 7.57 “7.57
Payroll Liabilities 19.00 -18.00
Payroll Taxes -10.68 10.68
Emerson Electric Co,-WO#2840 - Load bank testing Labor.S9996- Service Labor Payroll Taxes =1.33 1.33
Payroll Liabilities 12.01 12.01
*Direct Deposit Liabilities 443.07 443.07
TOTAL 0.00 0.00
Paycheck DD3285 O6/12/2020  Yos, Norman US Bank - PPP 0.00
Salaries & Wages -140.00 140.00
Salaries & Wages -70,00 70.00
Salaries & Wages “1.29 1.28
Life Insurance Payable 1.29 -1.29
Payroll Taxes -13,02 13.02
Payroll Liabilities 13.02 “13,02
Payroil Liabilities 13.02 -13.02
Payroll Taxes -3.04 3.04
Payroll Liabilities 3.04 3.04
Payroll Liabilities 3.04 3.04
Payroll Taxes -1.26 1.26
Payrall Liabilities 1.26 -1.26
Payroll Taxes 4.84 4.84
Payroll Liabilities 4,84 4,84
*Direct Deposit Liabilities 193.94 -193.94

 

Page 29 of 58
 

17:06 AN

Ryan's Electrical Services, LLC

 

 

 

 

O7/17/20
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck DD3230 06/42/2020 Wulkow, Chris D US Bank - PPP 0.00
Salaries & Wages -1,634,62 1,634.62
Auto and Truck Expenses -7,000.00 1,000.00
Auto and Truck Expenses 42.93 42,93
Payroll Liabilities 167.00 -161.00
Payroll Taxes -107.34 101.34
Payroll Liabilities 101.34 ~101.34
Payroll Liabilities 101.34 -101.34
Payroll Taxes -23.79 23.70
: Payrail Liabilities 23.70 -23.70
Payroll Liabilities 23.70 -23.70
, Payroll Liabilities 88.00 88.00
*Direct Deposit Liabilities 2,303.54 +2,303.51
TOTAL 0.00 9.80
Paycheck DD3291 G6M2/2020 8 8©6Zehner, Graig A US Bank - PPP G.00
Salaries & Wages 1,730.77 4,730.77
Health Insurance (Co Pd) -§9.19 59.19
‘ Heaith Insurance Payable 59,19 -59.19
Heaith Insurance Payable 119.23 -119,23
Dental Insurance Payable 7.5 7.95
Vision Insurance 141 1,41
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2,.58
Payroll Liabilities 266.00 266.00
Payroll Taxes -107.31 107.31
Payroll Liabilities 107.31 ~107.31
Payroll Liabiities 107.31 ~107.31
Payroll Taxes -25.10 25.10
Payroll Liabilities 25,70 +25.10
Payroll Liabilities 25.76 -25.10
Payroll Liabilities 87.00 -87.00
*Direct Depasit Liabilities 1,116.77 “1,118.77
TOTAL 0.00 0.00
Paycheck DD3282 06/19/2020 Allen, Zachary B US Bank - PPP 0.00
Innovative Construction Sotutions:Duff Plaza PetSm: Labor:1000-Raceway Job Labor -120.06 120,00

Page 30 of 58
 

17:00 AM Ryan's Electrical Services, LLC

 

  

 

mane Check Detail
June 2020
Type Num Date Name tem Account Paid Amount Original Amount
Drees Co.: Jefferson Middle School FA Install Labor:5800-Fire Alarm Jab Labor -366.00 360.00
Salaries & Wages ~120.00 120.00
Salaries & Wages -1.29 1.29
Life Insurance Payable 1.29 -1.29
Payroll Liabilities $9.00 -59.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 7.44 7.44
Drees Co.:Jefferson Middla School FA Install Labor:5900-Fire Alarm Payroll Taxes -22.32 22.32
Payroll Taxes ~7.44 7.44
Payroll Liabilities 37.20 -37.20
Payroll Liabilities 37.20 =37.20
Innovative Construction Solutions:Duff Plaza PetSmi Laber:1000-Raceway Payroll Taxes “1.74 74
Drees Co.: Jefferson Middle Schoo! FA Install Labor:59C0-Fire Alarm Payroll Taxes 6.22 §.22
Payroll Taxes “1.74 174
Payrall Liabilities 8.70 $.70
Payroll Liabilities 8.70 8.70
Payroll Liabilities 22.00 | -22,00
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes “2.76 2.76
Drees Co.:Jefferson Middte School FA Install Labor:5900-Fire Alarm Payroll Taxes 8.28 8.28
Payroll Taxes -2.76 2.76
Payroll Liabifities 13.80 -13.80
*Direct Deposit Liabilities 473.10 473.10
TOTAL 0.00 0.00
Paycheck DD3293 06/19/2020 Atwood, Alan R US Bank - PPP 0.60
Salaries & Wages -865.38 865.38
Health Insurance Payable 66.83 -66.83
Vision insurance 1.41 “1.41
Dental Insurance Payable 7.95 7.95
Short Term Disability 5.09 -5.09
Long Term Disability 11.40 =17.40
Direct Health Insurance (Co Pd) 42,18 42.18
Health Insurance Payable 42.18 42.18
Auto and Truck Expenses 39.48 38.48
Payrell Liabilities 69.00 $9.00
Payroll Taxes 53.65 53.65
Payroll Liabilities 53.65 -53.65
Payroll Liabilities 53.69 -53.65
Payroll Taxes -12.55 12.55
Payroll Liabilities 12.56 -12,55
Payroll Liabilities 12.55 -12.55
Payroll Liabilities 37.00 -37.00

Page 31 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

OFM Fi20
Check Detail
June 2020
Type Num Data Name Item Account Paid Amount Original Amount
: Payroll Taxes -19.90 19.90
Payroll Liabilities 19.90 =19.90
*Direct Depasit Liabilities 629,98 -639.98
TOTAL 0.00 0.00
Paycheck DDz294 06/19/2020 Clark, Travis B US Bank - PPP 0.00
Innovative Construction Solutions: Duff Plaza PetSmi Labor:1000-Raceway Job Labor -648.00 648.00
Summit Commercial Construction:SM0098 Beacon | Labor-9996-Other Labor Job Labor 432.00 432.00
Direct Health Insurance (Co Pd) -6.10 5.10
Health Insurance Payable 5.10 6.10
Health Insurance Payable 57.84 57.84
Dental Insurance Payable 7.95 “7,95
Salaries & Wages “2,32 232
Life Insurance Payable 2.32 “2.32
Auto and Truck Expenses -92.83 $2.83
Payroll Liabilities 141.00 -141.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor.1000-Raceway Payroll Taxes 40.18 40.18
Summit Commercial Construction;SM0098 Beacon | Labor.9996-Other Labor Payroll Taxes -26.78 26.78
Payroll Liabilities 66.96 -66.96
Payroll Liabilities 66.96 -66.96
Innovative Construction Solutions:Duif Plaza PetSm: Labor:1000-Raceway Payroll Taxes 9.40 9.40
Summit Commercial Construction.SM0098 Beacon | Labor:-9996-Other Labor Payroll Taxes 6.26 6.26
Payroll Liabilities 15.66 -15.66
Payroll Liabilities 15.66 -15.66
Payroll Liabilities 47.50 -47.00
Innovative Construction Solutions:Duif Plaza PetSm: Labor:1000-Raceway Payroll Taxes -14.90 14.90
Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor Payroll Taxes -$.94 9.84
Payrall Liabilities 24.84 -24,84
*Direct Deposit Liabilities 836.42 836.42
TOTAL 0.00 0.00
Paycheck DD3295 O64 g/2020 Dotzenrod, Harley N US Bank - PPP 0,00
Salaries & Wages -720.00 720,00
Salaries & Wages -1,55 1,85
Life Insurance Payable 1.55 -1.55
401(k) Payable 5.72 6.72
Payro!l Liabilities 64.00 64.60
Payroll Taxes -44.64 44.64
Payrell Lial 44.64 44.84
Payroll Lial 44.64 44.64

 

Page 32 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

“me Check Detail
June 2020
Type Num Date Name ltern Account Paid Amount Original Amount
‘ Payroll Taxes -10.44 10.44
Payroll Liabilities 10.44 -10.44
Payroll Liabilities 10.44 -10.44
Payrall Liabilities 29.00 -29.00
Payroll Taxes ~16.56 16.56
! 16.56 =16,56
566.20 566.20
TOTAL 0.90 0.00
Paycheck DD3296 G6/19/2020 Etten, Carrie M US Bank - PPP 0.00
Salaries & Wages 9846.15 846.15
Health insurance (Co Pd) -03.14 93.14
Health insurance Payable 93.14 93.14
Salaries & Wages -2.22 2.22
Life Insurance Payable 2.22 -2.22
401(k) Payable 42.31 42,31
Payroll Liabiliti 61,00 -61.00
Payrall Taxes -62.46 52.46
. Payroll Liabilities 52.46 -52.46
. Payroll Uabilities 52.46 ~52.46
Payroll Taxes -12.27 12.27
Payroll Liabilities 12.27 -12.27
Payroll Liabilities 12.27 -12.27
' Payroll Liabilities 34.00 -34.00
Payroll Taxes -19.47 19.47
Payroll Liahilities 19.47 “19.47
*Direct Deposit Liabilities 75,00 -75.00
*Direct Deposit Liabilities 569.11 569.11
TOTAL 0,00 0,00
Paycheck DD3287 06/19/2020 Etten, Ryan J US Bank - PPP G.00
Salaries & Wages 2,884.62 2,884.62
Health Insurance (Ca Pd) 239.34 239.34
Health Insurance Payable 239.34 -239.34
Salaries & Wages -2.58 2.58
Life Insurance Payable 258 -2.58
Payroll Liabilities 422.00 422.00
Payroll Taxes -178.85 178.85
Payroll Liabilities 178.85 =178.86
Payroll Liabilities 178.85 -178.85

Page 33 07 58
 

12:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

ma Check Detail
June 2020
Type Date Name Item. Account Paid Amount Original Amount
Payroll Taxes 41.82 41.82
Payroll Liabilities 41,82 41.82
Payroll Liabitities 41.82 41.82
Payroll Liabilities 173.00 -173.00
*Direct Deposit Lia! 2,068.95 =2,068.95
TOTAL 9.00 0.00
Paycheck 06/19/2020 Finn, Brittany L US Bank - PPP 0.00
Salaries & Wages 350,00 350.00
401(k) Payable 10.50 -10.50
Payroll Liabilities 28.00 -28.00
Payroll Taxes -21.70 21.70
Payroll Liabilities 21.70 -21.70
Payroll Liabilities 21.70 -21.70
Payroll Taxes 5.08 5.08
Payroll Liabilities 5.08 6.08
Payrotl Liabilities 5.08 5.08
Payroll Liabilities 9.00 ~9.00
Payroll Taxes 8.5 8.05
Payroll Liabilities 8.05 8.05
*Direct Deposit Liabilities 275.72 -275.72
TOTAL 0.00 0.00
Paycheck 06/19/2020 Hammer Jr, Dennis W US Bank - PPP 0.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor.$9996- Service Labor Job Labor -150,00 150,00
Salaries & Wages =1,620.00 4,020.00
Southern Hospitality Ventures, [n¢.:WO#2852 - Fix ¢ Labor:$9996- Service Labor Job Labor =30.00 30.00
Short Term Disability 6.54 5.54
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 149.39 -149.39
Job Labor -200.00 200.00
Auto and Truck Expenses -91.00 91.00
Payroll Liabilities 211.00 -214.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor:$9996- Service Labor Payroll Taxes -9.30 9.30
Payroll Taxes 63.24 63,24
Southern Hospitality Ventures, Inc.:.WO#2852 - Fix ¢ Labor:S9996- Service Labor Payroll Taxes -1.86 1.86
Payrell Taxes -12.40 12.40
Payroll Liabilities 86.20 -86.80

Page 34 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

oie Check Detail
June 2020
Type Num Date Name tem Account Paid Amount Original Amount
, 86.80 -86.20
Emerson Electric Ca.:WO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes 2.17 2.17
Payrall Taxes -14.79 14.79
Southern Hospitality Ventures, Inc.:WO#2852 - Fix ¢ Labor-S9996- Service Labor Payroll Taxes 0.44 0.44
Payrall Taxes -2.60 2.90
Payroll Liabilities 20.30 «20,30
Payroll Liabilities 20.30 -20,30
Payroll Liabilities 26.00 -86.00
*Direct Deposit Liabilities 921.49 921.19
TOTAL 0.00 0.00
Paycheck DD8300 66/19/2020 Harryman, Jeffrey US Bank - PPP 0.00
I
' Azeon, Inc. Construction:;Camp Dodge B-16 & B-17 Labor:1000-Raceway Jcb Labor -1,216.00 1,216.00
Bergstrom Construction Inc.cLincaln HS Sm Gym & : Labor:1000-Raceway Jeb Labor 64.00 64.00
Salaries & Wages -425.00 125.00
Auto and Truck Expenses 54.82 54.82
Payrall Liabilities 434.00 -134.00
} Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes ~7§.39 75.29
Bergstrom Construction Inc.:Lincoln HS Sm Gym & | Labor:1000-Raceway Payroll Taxes -3.97 3.87
: Payroll Taxes 7.75 7.75
| Payroll Liabilities 87.11 “87.11
87.11 “87.11
Azcon, Inc. Construction Camp Dodge B-16 & B-17 Labor:1000-Raceway Payrall Taxes 17.64 17.64
Bergstrom Construction Inc.:Lincoln HS Sm Gym & | Labor:1000-Raceway Payroll Taxes 0.93 0.93
Payroll Taxes -1.81 1.81
Payroll Liabilities 20.38 -20.38
Payroll Liabilities 20.38 -20.38
Payroli Liabilities 72.00 =72,00
Azcon, Inc. Construction Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -27.97 27.97
Bergstrom Construction Inc.:Lincain HS Sm Gym & : Labor:1000-Raceway Payroll Taxes -LA? 147
Payroll Taxes 2.88 2.88
: Payrolt Liabilities 32.32 -32.32
*Direct Deposit Liabilities 1,146.33 ~1,146.33
TOTAL 0.00 6.00
Paychack DD3301 06/19/2020 Howell, Scott F US Bank - PPP 0.00
innovative Construction Solutions:-Dufft Plaza PetSm: Labor. 1000-Raceway Job Labor -600.60 800.00
Salarias & Wages -387.650 $87.50
Health Insurance Payable 66.83 -66.83
Diract Health Insurance (Co Fd) 88.72 88.72

Page 35 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

“mm : Check Detail
June 2020
Type Num Date Name item Aecount Paid Amount Original Amount
Health Insurance Payable 83.72 “88,72
Salaries & Wages -2.48 2.48
Life (nsurance Payable 2.48 2.48
401(k} Payable 39.50 ~39.50
Payroll Liabilities 93.00 ~93.00
Innovative Construction Solutions:Duff Plaza PetSm: Laber:1000-Raceway Payrall Taxes -37.20 37.20
Payroll Taxes -24.02 24.02
Payroll Liabilities 61.22 61.22
61.22 61.22
! Innovative Construction Sclutions:Duff Plaza PetSmi Labor: 1000-Raceway Payrell Taxes -8.70 8.70
Payrall Taxes 5.62 5.62
14.32 -14.32
14.32 -14.32
41.00 41.00
i Innovative Construction Solutions: Duff Plaza PetSm: Labor:1000-Raceway Payrall Taxes +13.80 13.80
Payroll Taxes 8.91 3.91
Payroll Liabilities 2274 2271
. *Direct Deposit Liabilities 671.63 871.63
TOTAL 0.00 0.00
\
Paycheck DDS302 06/19/2020 Johnson, Chadrick O US Bank - PPP 0.00
i Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway dob Labor -838.50 828,50
Harold Pike Construction Co..ISU Vet Med - RR & L Labor-9996-Other Labor Job Labor “21.50 21.50
Salaries & Wages =2.16 2.16
Life Insurance Payable 2.16 2.16
401(k) Payable 25.80 -25.80
Auto and Truck Expenses ~113.90 113.90
Payroll Liabilities 65.00 65.00
Two Rivers Group, inc..Urbandale High School Gym Labor:1000-Raceway Payroll Taxes 61.98 51.99
Harold Pike Construction Co.:ISU0 Vet Med - RR & L Labor-9996-Other Labor Payroll Taxes “1.33 1,33
Payroll Liabilities 53.32 $3.32
Payroll Liabilities 53.32 -§3.32
Two Rivers Group, Inc.Urbandale High School Gym Labor:1000-Raceway Payroll Taxes =12.16 12.18
Harold Pike Construction Co.:ISU Vet Med - RR & L Labor:9996-Other Labor Payroll Taxes 0.341 0.31
Payroll Liabilities 12.47 -12.47
Payroll Liabilities 12.47 -12.47
Payroll Liabilities 46,00 =46,00
Two Rivers Group, Inc.:Urbandale High School Gym Labor:1000-Raceway Payroll Taxes. -19.29 19,29
Harold Pike Construction Co..|SU Vet Med - RR & L Labor:9996-Other Labor Payroll Taxes 0.49 0.49
Payroll Liabilities 19.78 -19.78
“Direct Deposit Liabilitias T?i31 “771.31

 

Page 36 of 58
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

omens 1 Check Detail
. June 2020
Type Num Date Namo Item Account Paid Amount Original Amount
TOTAL 0.00 0.00
Paycheck posses 06/19/2020 Johnson, Matthew L US Bank - PPP 0.60
|
! Azcon, Inc. Gonstruction:Camp Dodge B-16 & 8-17 Labor:1000-Raceway Job Labor -680.00 580.00
Payrolt Liabilities 57.00 87.00
. Azcon, Inc. Canstruction:Gamp Dedge B-16 & B-17 Labor:1000-Raseway Payroll Taxes -35.96 35.96
Payroll Ligbilities 35.96 -36,96
Payroll Liabilities 35.96 35.96
Azoon, Inc. Construction Camp Dodge B-16 & B-i7 Labor:1000-Raceway Payroll Taxes 8.41 8.41
Payroll Liabilities 841 8.41
Payroll Liabilities 4.41 6.41
Payroll Liabilities 21.00 -21.00
Azcon, Inc. Construction: Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -13.34 13.34
Payroll Liabilities 13.34 ~13.94
*Direct Deposit Liabilities 467,63 457.63
TOTAL | 0.00 0.00
Paycheck DD8304 06/19/2020 Jordan, Bon K US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Job Labor -232.00 232,00
Drees Ca.:Jefferson Middle Schoo! FA Instali Labor:5900-Fire Alarm dob Labor -928.00 928.00
Direct Health Insurance (Co Pd) 114.12 114.12
Health Insurance Payable 114.12 =114.12
Health Insurance Payable 66.83 66.83
Dental Insurance Payable 7.98 -7.98
Vision Insurance 1.44 -1.41
Leng Term Disability 19.87 -19.67
Salaries & Wages -2.58 2.58
i Life Insurance Payable 2.58 -2.58
| 401{k} Payable 232.00 -232.00
Auto and Truck Expenses -38.47 38.47
' Payroll Liabilities 107.00 -107.00
Innovative Construction Sclutions:Duff Plaza PetSmi Labor: 1000-Raceway Payrall Taxes -14.38 14.38
Drees Co.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes -57.54 5754
Payroll Liabilities 71.92 -71.982
Payroll Liabilities 71.92 -71.92
Innovative Construction Selutions:Duff Plaza PetSmi Labor: 1000-Raceway Payroll Taxes -3.36 3.36
Drees Co.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes ~13.46 13.46
Payroll Liabilities 16.82 -16.82
Payroll Liabilities 16.82 -16.82
Payroll Liabilities 39.00 =39.00

Page 37 of 58
 

17:06 AM

Ryan's Electrical Services, LLC

 

 

nrg Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 6.34 5.34
Drees Co.:Jeiferson Middle School FA Instail Labor:5900-Fire Alarm Payroll Taxes 21.34 21.34
: Payroll Liabilities 26.68 -26.58
*Direct Deposit Liabilities 835.84 635.84
TOTAL : 0.00 0.00
Paycheck DD3305 oat9/2020 Lange, Randy L US Bank - PPP 0.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor:S9996- Service Labor Job Labor -86.00 86.00
Innovative Construction Solutions:Duéf Plaza PetSm: Labor:1000-Raceway Job Labor =344.00 344.00
Salaries & Wages =193.50 193.50
Development Services Corp. (R&R Realty):Interstat Labor:9806-Cther Labor Job Labor =150.50 150.50
Direct Health Insurance (Co Pd) -81.85 81.85
Health Insurance Payable 81.85 “81.85
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.95 -7.95
Vision Insurance 3.36 -3.36
Shert Term Disability 3.49 -8.49
| Long Term Disability 11.89 11.99
i Salaries & Wages 2.18 2.16
| Life Insurance Payable 2.16 -2.16
401(k) Payable 23,22 -23,22
! Auta and Truck Expenses. -74,94 74.94
: Payroll Liabilities 35.00 ~65.00
Emerson Electric Co..WO#2840 - Load bank testing Labor-S9996- Service Labor Payroll Taxes 5.33 5.33
‘ Innovative Construction Solutions: Cuff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -21.33 21.33
Payroll Taxes -12,00 12.00
Development Services Corp. (R&R Realty}:Interstat: Labor:8996-Other Labor Payroll Taxes 9.33 9.33
Payroll Liabilities 47.99 ~47.99
Payroll Liabilities 47.99 47.99
Emerson Electric Go.:WO#2840 - Load bank testing Labor:S9G96- Service Labor Payroll Taxes ~1.25 1.25
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes 4.89 4,99
Payroll Taxes 2.81 2.81
Development Services Corp. (R&R Realty):Interstat’ Labor:0996-Other Labor Payroll Taxes 2.18 2.18
Payroll Liabilities 11.23 =11.23
Payroll Liabiiitias 11.28 11.23
Payroll Liahilities 31.06 -31.00
Emerson Electric Co.:WO#2840 - Load bank testing Labor:S9996- Service Labor Payroll Taxes -1.98 1.98
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes ~7.91 7.91
Payroll Taxes 445 4,45
Development Services Corp. (R&R Realty):Interstat: Labor-0996-Other Labor Payroll Taxes 3.46 3.46
Payroll Liabilities 17.80 -17.80

Page 38 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

O7H7/20
Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount

*Direct Deposit Liabilities 581.98 -581.98
TOTAL 0.09 0.00
Paycheck DB3306 06/19/2020 Malone, Chad M US Bank - PPP 0.00

!
Azcon, Inc. Construction:Camp Dodge 8-16 & B-17 Labor:1000-Raceway Job Labor -931.00 931.00
Salaries & Wages -24.50 24.50
Direct Health insurance (Co Pd) =1.91 1.91
Health Insurance Payable 1.91 -1.91
Health Insurance Payable 113.09 -113.08
Short Term Disability 4.62 4.62
Leng Term Disability 4.43 4.43
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 2.37
40i() Payable 28.67 -28.67
Auto and Truck Expenses -121.92 121.82
| Payroll Liabilities $6.00 66.00
Azcon, Inc. Construction: Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -57.73 57.73
! Payroll Taxes -1.52 1.52
Payroll Liabilities 59.25 ~§0.25
Payroll abilities 59.25 -59.25
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor.1000-Raceway Payroll Taxes -13.50 13.50
| Payroll Taxes 0.36 0.36
Payroll Lablities 13.86 “13.86
Payroll Liabilities 13.86 -13.86
Payroll Liabilities 41.00 ~41.00
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor: 1000-Raceway Payroll Taxes -21.42 21.42
Payrall Taxes 0.56 0.96
Payroll Liabilities 21.98 ~21.98
*Direct Depasit Liabilities 746.50 -746.50
TOTAL 0.00 0.00
Paycheck BD3307 06/15/2020 Mangano, Bob W US Bank - PPP 4.00
Cinch Home Services (Former XC Home Serv): WO; Labor:S9996- Service Labor Job Labor -60.00 50,00
Emerson Electric Co.: WO#2840 - Load bank testing Labor:S996- Service Labor Job Labor -75,00 75,00
Mati Christanson:WO#2847 - instal vanity Its @ Hus Labor.S9996- Service Labor Job Labor -125.00 125.00
Salaries & Wages -200.00 200.00
Associated General Contractors: WO#2845 - Replac Labor:S9996- Service Labor Job Labor -25.00 25.00
Matt Christiansen: WO#2835 - T&M @ Ames resider Labor.$9996- Service Labor Job Labor -450.00 460,00
Matt Christianson: WO#2826 - Bathroom rough-in - A Labor:S9996- Services Labor Job Labor -75.00 75.00
Salaries & Wages 2.37 2.37

Page 39 of 58
 

11:00 AM

Oritrizo

TOTAL

Ryan's Electrical Services, LLC

 

 

 

Check Detail
. June 2020
Type Num Date Name Item Account Paid Amount Original Amount

: Life Insurance Payable 2.37 -2.37
401(k} Payable 20.00 -20.00
Auto and Truck Expenses -98.50 98.50
Payroll Liabilities 53.00 -§3,00
Cinch Home Services (Former XC Home Serv):¥V/O; Labor:$9996- Service Labor Payroll Taxes 3,710 3.78
| Emerson Electric Co.:WO#2640 - Load bank testing Labor:S9996- Service Labor Payrall Taxes 4,85 4.86
\ Matt Christiansor:\WO#2847 - Instal vanity Its @ Hus Labor:S9996- Service Labor Payrall Taxes -7.75 7.76
! Payroll Taxes -12.40 12.40
Associated General Contractors: WO#2845 - Replac Labor:S9996- Service Labor Payroil Taxes -1.55 1.35
Matt Christianson: WO#2835 - T&M @ Ames resider Labor:SS996- Service Labor Payroll Taxes -27.90 27.90
Matt Christianson; WO#2826 - Bathroom rough-in - 4 Labor:S9996- Service Labor Payroll Taxes 4 85 4,65
Payroll Liabilities 62.00 -62.00
Payroll Liabilities 62.00 -62.00
: Cinch Home Services (Former XC Home Serv}: Labor:S8996- Service Labor Payroll Taxes 0.72 0.72
; Emerson Electric Co.: WO#2840 - Load bank testing Labor-S9996- Service Labor Payroll Taxes -1.09 1.09
Matt Christianson: WO#2547 - instal vanity lis @ Hus Labor-$9996- Service Labor Payroll Taxes -1.81 1.84
: Payroll Taxes -2.90 2.90
| Associated General Contractors: WO#2845 - Replac Labor.S9986- Service Labor Payroll Taxes -0.36 0.36
| Matt Christianson: WO#2835 - T&M @ Ames resider Labor:S9096- Service Labor Payroll Taxes 6.53 8,53
Matt Christianson: WO#2826 - Bathroom rough-in - 4 Labor-S99g6- Service Labor Payroll Taxes =1.09 1.09
' Payroll Liabitities 14.560 -14.50
Payroll Liabitities 14.50 “14.50
Payroll Liabitities 41.00 41.00
Cinch Home Services (Former XC Hame Serv):WO} Labor.S9¢96- Service Labor Payroll Taxes -1.13 1.13
‘ Emerson Electric Co.:WO#2840 - Load bank testing Labor:S9¢96- Service Labor Payroll Taxes -1.73 1.73
Matt Christianson: WO#2847 - Insta! vanity Its @ Hu Labor:S9996- Service Labor Payroll Taxes ~2.88 2.88
Payrell Taxes -4.60 4.60
Associated General Contractors; WO#2845 - Replac Labor-S9996- Service Labor Payroll Taxes 0.68 0.68
Matt Christianson: WVO#2835 - T&M @ Ames resider Labor:S9996- Service Labor Payroll Taxes “10.35 10.36
Matt Christianson: WO#2826 ~ Bathroom rough-in - 4 Labor:S9996- Service Labor Payroll Taxes “1.73 1.73
Payroll Liabilities 23.00 -23.00
“Direct Deposit Liabilities 908.00 -808.00
0.c0 0.00
Paycheck BD3308 06/19/2020 Satterlee, Scott A US Bank - PPP 0.00
Global Facility Management WO#2853-00405732-D' Labor-S9696- Service Labor Job Labar 53.00 $3.00
Salaries & Wages -781.75 781.75
Nonren Bruggeman Irrigation Services:WO#2850 - Labor:S9e06- Service Labor Job Labor -159.00 159.00
Trudy Stewart WO#2849 - Repair elec inspection ite Labor:$9996- Service Labor Job Labor -39.76 39,75
CrossCom National:WO#2851-59846670-Casey's V Labor:S9996- Servica Labor Job Labor -26.50 26.50
Direct Health Insurance (Co Pd) -103.05 103.05

Page 40 of 58
 

11:00 AM

O7itFi20

Ryan's Electrical Services, LLC

 

TOTAL

 

 

 

Check Detail
June 2020
Type Num Date Name [tem Account Paid Amount Griginal Amount
Health insurance Payable 103.05 -103.05
Health Insurance Payable 66.83 -66.83
Long Term Disability 14.15 -11.15
/ Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 “2.58
Payrall Liabilities 82.00 82.00
Global Facility Management: WO#2853-00408732-D' Labor:S9996- Service Labor Payroll Taxes +3.29 3.29
Payroll Taxes 48.47 48.47
- Norman Bniggeman Irrigation Services: WO#2850 - Labor:S9996- Service Labor Payrall Taxes -9.86 $.86
Trudy Stewart WO#2849 - Repair elec inspection ite Labor:S9996- Service Labor Payroll Taxes =2.46 2.46
CrossCom National: WO#2851-S9846670-Casey's V Labor:89996- Service Labor Payroll Taxes 1.64 1.64
Payroll Liabilities 65.72 65.72
Payroll Liabilities 65.72 65.72
Global Facility Management W0#2853-00405732-D' Labor-S9996- Service Labor Payroll Taxes -0.76 0.76
Payroll Taxes ~11.34 11.34
' Norman Bruggeman Irrigation Services: WO#2850 - Labor.S9996- Service Labor Payroll Taxes 2.31 2.314
Trudy Stewart: WO#2849 - Repair elec inspectian ite Labor:$9996- Service Labor Payroll Taxes 0,58 0.58
CrossCom National: WO#2851-S9846670-Casey's V Labor:$9996- Service Labor Payroll Taxes -0.38 0.38
Payroll Liabilities 16.37 -16.37
Payroll Liabilities 19.37 -15.37
Payroll Liabilities 49.00 ~49.00
Globat Facility Management: WO#2853-00405732-D Labor:S9996- Service Labor Payroll Taxes -1.22 1.22
Payroll Taxes -17.97 17.97
Norman Bruggeman Irrigation Services:WO#2850 - Labor:$9996- Service Labor Payroll Taxes -3.66 3.66
Trudy Stewart: WO#2849 - Repair elec inspection ite Labor:S9906- Service Labor Payroll Taxes 0.91 0.81
CrossCom National: WO#2851-S9846670-Casey's V Labor:59096- Service Labor Payroll Taxes -0.61 0.61
Payroll Liabilities 24,37 -24.37
' “Direct Deposit Lia 526.00 525.00
*Direct Deposit Lia 244.53 244.93
6.00 0.00
Paycheck pp3309 oBM9/2020 Schutte, Jaif A US Bank - PPP 0.00
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:1000-Raceway Job Labor =183.00 183.00
Apex Construction Solutions, Inc.;Camp Dodge M-0! Labor:2000-Wire & Cable Job Labor =396.50 396.80
Apex Construction Solutions, Ine.:;Camp Dodge M-0! Labor:9725-Field Manager Job Labor -30.50 30.50
Apex Construction Solutions, Inc.;<Camp Dodge M-0! Labor:5040-Fireprocfing Job Labor 61.00 67.00
Apex Construction Solutions, !nc.:Camp Dodge M-0! Labor:4000-Trim Jeb Labor -244.00 244.00
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:3500-Fixtures Job Labor -259.25 259.25
Direct Health Insurance (Co Pd) -75.52 75.52
Health Insurance Payable 75.52 “76.62
Health Insurance Payable 202.85 -202.85

Page 41 of 58
 

11:60 AM

Ryan's Electrical Services, LLC

 

 

wns Check Detail
June 2020
Type Num Date Name term Account Paid Amount Original Amount
: Dental Insurance Payable 16.63 -16.63
Vision Insurance 3.36 3.36
Short Term Disability 7.39 “7,39
Long Term Disability 12.88 12.88
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 -2.58
401(k) Payable 70.46 70.46
Salaries & Wages -126.00 125.00
i Aute and Truck Expenses 40.51 40.51
Payroll Liabilities 93.00 ~$3.00
Apex Construction Solutions, Ine.:Camp Dodge M-0! Labor: 1000-Raceway Payroll Taxes -11.35 11.35
Apex Construction Solutions, Inc.:Camp Dodge M-0! Labor:2000-Wire & Cable Payroll Taxes -24.58 24.58
Apex Construction Solutions, Inc.;Camp Dodge M-0! Labor:8725-Field Manager Payroll Taxes -1.89 1.89
Apex Construction Setutions, Inc.:Camp Dodge M-0! Labor:5040-Fireproofing Payroll Taxes 3.78 3.78
Apex Construction Solutions, Inc.;Camp Dodge M-O! Labor-4000-Trim Payroll Taxes -15.13 15.13
Apex Construction Solutions, Inc.:Camp Dodge M-O! Labor:3500-Fixtures Payroll Taxes -16.07 16.07
Payroll Taxes “7.75 7.75
Payroll Liabilities 80.55 80,55
Payroll Liabilities 80.66 80,55
Apex Construction Solutions, inc.;Camp Dodge M4 Labor:1000-Raceway Payroll Taxes -2.66 2.66
: Apex Construction Solutions, inc.:Camp Dodge M-O! Labor.2000-Wire & Cable Payroll Taxes ~6.75 5.75
! Apex Construction Solutions, tnc.:Gamp Dodge M-O! Labor:9725-Field Manager Payrall Taxes. -0.44 044
Apex Construction Solutions, [nc.:Camp Dodge M-O! Labor:5040-Fireproofing Payroll Taxes. -0.68 0.38
\ Apex Construction Solutions, Inc.:Camp Dodge M-O! Labor-4000-Trim Payroll Taxes +354 3.54
Apex Construction Solutions, Ine.;Camp Dodge M-Of Labor:3500-Fitures Payroll Taxes -3.76 3.76
! Payroll Taxes “1.81 1.81
Payroll Liabilities 18.84 -18.84
Payroll! Liabilities 18,84 -18.84
Payroll Liabilities 56.00 -36.00
| Apex Construction Solutions, Inc.:;Camp Dedge M-O Labor: 1000-Raceway Payroll Taxes 4.22 4.22
Apex Construction Solutions, Inc.:Camp Dadge M-C: Labor:2000-Wire & Cable Payroll Taxes O12 9.12
Apex Construction Solutions, Inc.:-Camp Dodge M4 Labor'$725-Field Manager Payroll Taxes -0.70 0.70
; Apex Construction Solutions, Ine.;Camp Dodge M-O! Labor-5040-Fireproofing Payroll Taxes. =1,40 1.40
: Apex Construction Solutions, [nc.:Camp Dodge M-0! Labor.4000-Trim Payroll Taxes. 5.61 5,67
i Apex Construction Solutions, Ine.;Camp Dodge MO! Labor:3500-Fixtures Payroll Taxes ~5.96 5.96
Payroll Taxes -2.87 287
Payroll Liabilities 29.88 -29.88
“Direct Deposit Liabilities 777,80 “777.80
TOTAL ; 6.00 0.00
Paycheck pp3310 06/19/2020 Snyder, Jerad R US Bank - PPP 0.09

Page 42 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

“em Check Detail
June 2020
Type Num Date Name ltam Account Paid Amount Original Amount
Emerson Electric Co. WO#2840 - Load bank testing Lebor.S9996- Service Labor Job Labor 43.50 43.50
\ Salaries & Wages 464.00 464.00
Payroll Liabilities 48.00 -19.00
Emerson Electric Co..WO#2840 - Load bank testing Labor.S9996- Service Labor Payroll Taxes -2,70 2.70
1 Payroll Taxes =28.77 28.77
Payroll Liabilities 3147 -3147
Payroll Liabilities 31.47 -31.47
Emerson Electric Co..WO#2840 = Load bank testing Labor:S9996- Service Labor Payroll Taxes -0.83 0.63
Payroll Taxes 6.73 6.73
Payroll Liabilities 7.36 7.38
Payroll Liabilities 7.36 -7.36
Payroll Liabilities 18.00 -18.00
Emerson Electric Go..WO#2840 - Load bank testing Labor:39996- Service Labor Payroll Taxes -1.00 1.00
Payroll Taxes -10.87 10.87
Payroll Liabilities 11.67 -11.87
“Direct Deposit Liabilities 431.67 431.67
TOTAL 0.00 0.00
Paycheck DD3311 06/19/2020 Vos, Norman US Bank - PPP 0.00
Salaries & Wages -140.09 140.00
Salaries & Wages -1.29 1.29
Life Insurance Payable 1.29 “1.29
Payroll Taxes 8.68 8.68
Payroll Liabilities 8.68 6.68
Payroll Liabilities 8.68 -8.88
Payrall Taxes -2.03 2.03
Payroll Liabilities 2.03 -2.03
Payroll Liabilities 2.03 =2.03
Payroll Taxes 0,84 0.84
Payroll Liabilities 0.84 «0.84
Payroll Taxes -3.22 3.22
Payroil Liabilities 3.22 3.22
' “Direct Deposit Liabilities 129.29 -129.29
TOTAL 0.00 0.00
Paycheck DD3312 0619/2020 Wulkow, Chris D US Bank - PPP 6.00
Salaries & Wages 1,834.62 1,634.62
Auto and Truck Expenses =1,000.00 1,000.00
Auto and Truck Expenses -139.26 139.26
Payroll Liabilities 161.90 -161.00

Page 43 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

ome Check Detail
, June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Taxes -101.35 101.35
Payroll Liabilities 107.35 -101.35
| Payroll Liabilities 101.35 -101,.35
Payroll Taxes =23.70 23.70
; Payroll Liabilities 23.70 -23.70
Payroll Liabilities 23.70 -23.70
Payroll Liabilities 88.00 -88.00
*Direct Deposit Liabilities 2,399.83 -2,399,.83
TOTAL 0.00 0.00
Paycheck BD3313 06/19/2020 Zehner, Craig A US Bank - PPP @.00
Salaries & Wages 1,730.77 1,730.77
Health Insurance (Go Pd) -§9.19 59.19
‘ Health Insurance Payable 59.19 -59.19
\ Health Insurance Payable 119.28 -119.23
: Dental Insurance Payable 7.95 “7.95
I Vision Insurance 1.41 -1.41
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
Auto and Truck Expenses 1,000.00 4,000.00
Payroll Liabilities 266.00 266.00
Payroll Taxes -107.30 107.30
Payroll Liabilities 107.30 -107.30
Payroll Liabilities 107,30 =107.30
| Payroll Taxes -25.09 25.09
| Payroll Liabilities 25.09 -25.09
Payroll Liabilities 25.08 -25.08
Payroll Lighilities 87.00 -87.00
*Direct Deposit Liabilities 2,118.79 2,116.79
TOTAL 0.00 0.00
Paycheck DDS314 06/26/2020 = Allen, Zachary B US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor 1000-Raceway Job Labor -45.00 45.00
Drees Co.-Jefferson Middle School FA install Labor:5900-Fire Alarm Job Labor -555.00 $55.00
Salaries & Wages “4.29 1.29
Life Insurance Payable 4.29 - -1.2¢
: Payroll Liabilities 69.00 =69.00
Innovative Construction Solutions: Duff Plaza PetSm: Labor. 1000-Raceway Payroll Taxes “2.79 2.79
Drees Co.:Jefferson Middle School FA Install Labor:6900-Fire Alarm Payroll Taxes -34.41 34.41
| Payroll Liabilities 37.20 -37.20

Page 44 of 58
 

 

 

 

 

ttre Ryan's Electrical Services, LLC
Check Detail
' June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 37.20 -37.20
innovaitve Construction Solutions:Duif Plaza PetSrm Labor:1000-Raceway Payroll Taxes 0.65 0.65
! Drees Co.: Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes 8.05 8.05
Payroll Liabilities 8.70 -8.70
Payroll Liabilities B70 -8.70
Payroll Liabilities 22.00 22.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -1.03 1,03
Drees Co.:Jefferson Middle School FA Install Labor.5900-Fire Alarm Payroll Taxes “1277 12.77
Payroll Liabilities 13.80 -13.80
*Direct Deposit Liabilities 473.10 -473.10
TOTAL 0.00 9.00
Paycheck ppa3sis 06/26/2026 Atwood, AlanR US Bank - PPP 6,00
|
Salaries & Wages -865.38 865.38
Health Insurance Payable 66.83 -66.83
Vision Insurance 141 1.41
| Dental insurance Payable 7.95 -7.95
! Short Term Disability 5.09 ~§.09
| Long Term Disability 11.40 -11.40
| Direct Health Insurance (Co Pd) 42,18 42.18
' Health Insurance Payable 42.18 42.18
Auto and Truck Expenses -81.36 81.36
Payroll Liabilities 89.00 ~69.00
; Payroll Taxes -53.65 53.65
: Payroll Liabilities 53.65 ~53.65
Payroll Liabilities 53.65 -53.65
i Payroll Taxes -12.55 12.55
Payroll Liabilities 12.55 -12.55
Payroll Liabilities 12.55 -12.55
Payroll Liabilities 37.00 -37.00
Payroll Taxes -19.97 19.91
Payroll Liabilities 19.91 +19,91
i *Direct Deposit Liabilities 681.86 681.86
TOTAL 6.00 0.00
Paycheck DD3316 06/26/2020 Clark, Travis B US Bank - PPP 0.00
innovative Construction Solutions:Duif Plaza PetSm: Labor:1000-Raceway Job Labor ~324.00 324.00
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Job Labor ~108.00 108.06
Summit Gommercia! Construction:SMO0098 Beacon ! Labor:9996-Other Labor Job Labar -540.00 540.00
Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor dob Labor -101.25 101.25

Page 45 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

 

ons Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Griginal Amount
OLP Construction:Junior Achievers new Child Care Labor:1000-Raceway Job Labor -108.00 108,00
Direct Health Insurance (Co Pd) 5.70 5.10
Heatth Insurance Payable 5,10 5.10
Health Insurance Payable 57.84 -57.84
Dental Insurance Payable 7.85 -7.95
Salaries & Wages -2.32 2.32
Life Ingurance Payable 2.32 =2,32
Auto and Truck Expenses -81.76 91.76
Payroll Liabilities 163.00 -163.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor:1000-Raceway Payroll Taxes -20,08 20,08
Innovative Construction Solutions:Duff Plaza - Home Labor:1000-Raceway Payroll Taxes 4.70 6.70
Summit Commercial Construction:SM0098 Beacon | Labor:9996-Other Labor Payroll Taxes =39.76 39,76
OLP ConstructionJunior Achievers new Child Gare Labor.1000-Raceway Payroll Taxes 6.70 6.70
Payroll Liabilities 73.24 73.24
Payroll Liabilities 73.24 -73.24
innovative Construction Solutions:Duif Plaza PetSm:i Labor:1000-Raceway Payroll Taxes 4.69 4.69
Innovative Construction Solutions: Duff Plaza - Home Labor:1000-Raceway Payroll Taxes -1.57 1.57
Summit Commercial ConstructionSM0098 Beacon | Labor:9996-Other Labor Payro!] Taxes -§.30 9.20
OLP ConstructionJunior Achievers new Child Care Labor:1000-Raceway Payroll Taxes -1.57 1.57
| Payroll Liabilities 17.13 17.13
| Payroll Liabilities 17.13 =17.13
Payroll Liabilities 53.00 -53.00
| Innovative Construction Solutions: Duff Plaza PetSm: Labor, 1000-Raceway Payroll Taxes -7.46 7.46
: Innovative Construction Solutions:Duff Plaza - Home Labor: 1000-Raceway Payroll Taxes -2.48 2.48
Summit Commercial Construction: SMO098 Beacon | Labor:9996-Other Labor Payroll Taxes -14.75 14.75
OLP Censtruction: Junior Achievers new Child Care Labor:1000-Raceway Payroll Taxes -2.48 248
Payroll Liabilities 27.17 27.17
; “Direct Deposit Liabilities $00.85 900.85
TOTAL 0.00 0.00
Paycheck DD3317 06/26/2020 Detzenrod, Harley N US Bank - PPP 0.00
Salaries & Wages 720.00 720,00
Salaries & Wages 1.55 1.55
Life Insurance Payable 1.55 -7.65
4011(k) Payable 5.72 -5.72
Payroll Liabilities 64.00 -$4.00
Payroll Taxes 44,64 44.64
Payroll Liabilities 44.84 44,64
Payroll Liabilities 44.64 44.64
Payroll Taxes -10.44 10.44
Payroll Liabiftties 10.44 ~10.44

Page 46 of 58
 

14:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

van Check Detail
June 2020
Type Num Date Name item Account Paid Amount Original Amount
Payroll Liabilities 10.44 -10.44
Payroll Liabilities 29.00 -29.00
Payroll Taxes =16.56 16.56
Payroll Liabilities 16.56 =16,.66
“Direct Deposit Lia 566.20 -666.20
TOTAL 0.00 0.00
Paycheck DDg318 06/26/2020 Etten, Brenden J US Bank - PPP 0.00
|
| Salaries & Wages 840.00 840.00
| 401(k) Payable 25.20 ~25.20
: Auto and Truck Expenses -125.00 125.00
| Auto and Truck Expenses -60,00 60,00
: Payroll Liabilities 85.00 85.00
Payroll Taxes -52,08 52.08
: Payroll Liabilities 52.08 52.08
' Payroll Liabilities 52,08 52.08
Payroll Taxes ~12.18 12.48
Payroli Liabilities 12.18 ~12.48
Payrol Liabilities 12.18 12.18
Payroll Liabilities 33.00 -33.00
Payroll Taxes -19.32 19.32
Payroll Liabilities 19.32 -19,32
*Direct Deposit Liabilities 817.54 “817.54
TOTAL 0.00 0.00
Paycheck BD3319 06/26/2020 Etten, Carrie M US Bank - PPP 0.00
Salaries & Wages 846.15 846.16
Health Insurance (Co Pd} 03.14 93.14
: Health Insurance Payable 93.14 ~93.14
Salaries & Wages -2.22 2.22
Life Insurance Payable 2.22 “2,22
401(k) Payable 42.31 42.31
Payroll Lia 61.00 61.00
Payroll Taxes 52.46 52.46
52.46 62.46
52.46 -62.46
Payroll Taxes -12.27 12.27
Payroll Lial 12.27 ~12.27
Payrall Liabilities 12.27 12.27
Payroll Lial 34.00 -34.00

 

Page 47 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

  

 

 

 

 

 

 

 

“mm Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Taxes -19.46 19.46
: Payroll Liabilities 19.46 -19.46
*Direct Deposit Liabilities 75.00 -7§.00
*Direst Deposit Liabilities 569.11 -569.11
TOTAL 0.00 0.00
Paycheck ppssz0 06/26/2020 Etten, Ryan J US Bank - PPP 0.00
; Salaries & Wages 2,884.62 2,884.62
Health Insurance (Co Pd) -289.34 239.34
Health Insurance Payable 239.34 -239.34
Salaries & Wages 2.58 2.58
Life Insurance Payable 2.58 -2,58
Payroll Liabilities 422.00 422.00
: Payroll Taxes -178.85 178.85
Payroll Liabilities 178.85 -178.85
Payroll Liabilities 178.85 “178.85
Payroll Taxes 41,83 41.83
Payroll Liabilities 41.83 11.83
Payroll Liabilities 41.83 £1.83
Payroll Liabilities 173.00 -173.00
"Direct Deposit Liabilities 2,068.94 -2,068.94
TOTAL : 0.09 0.08
Paycheck DD8321 06/26/2020 Finn, Brittany L US Bank - PPP 0.00
Salaries & Wages -350.00 350.00
401(k) Payable 10.50 -10.50
Payroll Lial 28.00 -28.00
Payroll Taxes -21.70 21.70
Payreil Lial 21.79 21.70
Payroll Lial 21.70 -21.70
Payroll Taxes “6,07 5.07
Payroll Liabilities 5.07 5.07
Payroll Lia! 5.07 5.07
Payroll Liabilities 9.00 9.00
Payroll Taxes 8.05 8.05
Payroll Lial 8.05 8.05
"Direct Deposit Liabilities 275.73 =275.73
TOTAL 0.00 0.06
Paycheck DD3322 06/26/2020 Hammer Jr, Dennis W US Bank - PPP 0.00

Page 42 of 53
 

11:00 AM Ryan's Electrical Services, LLC

 

 

 

mes : Check Detail
. June 2020
Type Num Date Name Item Account Paid Amount Original Amount

Associated General Contractors: WO#2845 - Replac Labor:S9996- Service Labor Job Labor -30.00 30.00
Southern Hospitality Ventures, Inc. :WWO#2852 - Fix ¢ Labor:S9096- Service Labor Jeb Labor -210.00 210.00
Salaries & Wages -960.00 969.00
Short Term Disability 5.54 ~5.54
Long Term Disability 10.78 -10.78
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 =2.58
404(k) Payable 149.39 ~149.38
Job Labor 200.00 200.00
Auto and Truck Expenses 46.50 46.50
Payroll Liabiltties 211.00 -211.00
Associated General Contractors:WO#2845 - Replac Laber:SOo96- Service Labor Payroll Taxes ~1,.86 1.86
i Southem Hospitality Ventures, Inc..\WO#2852 - Fix ¢ Labor:$$996- Service Labor Payroll Taxes =13.02 13.02
Payroll Taxes 59,62 59.52
: Payroll Taxes -12,40 12.40
Payroll Liabilities 86.80 86.80
i Payrall Liabilities 86.80 -86.80
Associated General Contractors: WO#2845 - Repiac Labor:S9996- Service Labor Payroll Taxes 0.43 0.43
/ Southern Hospitality Ventures, Inc.:\WO#2852 - Fix ¢ Labor:39996- Service Labor Payroll Taxes -8.05 3.05
Payroll Taxes ~13.92 13.92
Payroll Taxes “2.90 2.90
Payroll Liabilities 20.30 20.30
Payroll Liabilities 20.30 20.30
Payroll Liabilities $6.00 86,00
*Diract Deposs Liabilities 876.69 -876.69
TOTAL 0.00 0.00
Paycheck DD3323 06/26/2020 Harryman, Jeffrey US Bank - PPP 0.00
Bergsirom Construction Inc.:Lincaln HS Sm Gym & ' Labor. 1000-Raceway Job Labor -758.00 798.00
Koester Construction Company Inc.:WDM Valley Ju Labor:1000-Raceway Job Labor -256.00 266.00
Azeon, Inc. Construction Camp Dodge B-16 & B-17 Labor:1000-Raceway Job Labor -256.00 256.00
Salaries & Wages -125.00 125.00
Auto and Truck Expenses 94.49 94.49
Payroll Liabilities 134.00 =134.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes 47.62 47.62
Koester Construction Company Inc.:WDM Valley Jui Labar:1000-Raceway Payroll Taxes -15.87 15.87
Azeon, Inc. Construction: Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -15.87 15.87
Payroll Taxes “7.75 7.75
Payroll Liabilities 87.11 7.11
Payroll Liabilities 87.11 87.11

Page 49 of 58
 

71:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

vem Check Detail
June 2020
Type Num Date Name [term Account Paid Amount Griginal Amount
Bergstrom Construction tne.:Lincoln HS Sm Gym & | Labor:1000-Raceway Payroll Taxes -11.14 41.14
Koester Construction Company In¢..WDM Valley Jur Labor: 1000-Raceway Payroll Taxes 3.71 3.71
Azcon, Inc. Construction:Camp Dodge B-16 & B47 Labor:1000-Raceway Payroll Taxes 3.71 3.71
Payroll Taxes 1.81 1.81
Payroll Liabilities 20.37 -20,37
i 20.37 -20.37
72.00 -72.00
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor: i000-Raceway Payroll Taxes “17.66 17.66
Koester Construction Company Inc..WDM Valley Jur Laber:1G00-Raceway Payroll Taxes 5.89 6.89
| Azcon, Inc. Construction: Camp Dodge B-16 & B-17 Labor:1000-Raceway Payrall Taxes -5.89 5.89
| Payroll Taxes 2.87 2.87
I Payroll Lial 32,31 32.31
| *Direct Deposit Liabilities 1,186.04 1,186.01
TOTAL | 9.00 0.00
1
Paycheck ppes24 06/26/2020 Howell, Scott F US Bank - PPP 0.00
i Salaries & Wages =1,000.00 1,000.00
/ Health Insurance Payable 66.83 66.83
: Direct Health Insurance (Co Pd) ~88.72 88.72
Health Insurance Payable 88,72 -88.72
Saleries & Wages 2.48 2.48
Life Insurance Payable 248 2.48
404{k) Payable 49.00 -40.00
Auto and Truck Expenses -155.66 185.66
Payroll Liabilities 96.00 =96.00
Payrolt Taxes -62.00 62.00
Payroll Liabilities 62.00 -62.00
Payroll Liabilities 62.00 -€2.00
Payroll Taxes -14.50 14.50
Payroll Liabilities 14.40 -14.50
: Payroll Liabilifes 14.50 -14.50
| Payroll Liabilities 42.00 =42.00
Payrall Taxes -23.00 23.00
Payroll Liabilities 23.00 -73.00
i *Direct Deposit Liabilities 834.33 834.33
TOTAL 9.00 0.00
Paycheck DD3325 06/26/2020 Johnson, Chadrick O US Bank - PPP 0.00
Two Rivers Group, Inc.:Urbandale High Scheal Gym Labor: 1000-Raceway Job Labor -817.00 817.00
Salaries & Wages 43.00 43.00

Page 50 of 58
 

11:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

va Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Salaries & Wages -2.16 2.16
Life Insurance Payable 2.16 2.16
40 i(k) Payable 25.80 -25.80
Payroll Liabilities 65.00 -§5.00
Two Rivers Group, Ine.:Urbandale High School Gym Labor:1900-Raceway Payroll Taxes -60.66 50,65
Payroll Taxes 2.67 2.67
Payroll Liabllities 53.32 -53.32
Payroll Liabilities 53,32 -63.32
Two Rivers Group, Inc.:Urhandale High School Gym Labor-1000-Raceway Payroll Taxes -11.85 11.85
Payroll Taxes 0.62 0.62
Payroll Liabilities 12.47 ~12.47
Payroll Liabilities 12.47 -12.47
Payroll Liabilittes 46.00 46.00
Two Rivers Group, Inc.:Urbandale Hight School Gym Labor-1000-Raceway Payroll Taxes -18.79 18.79
Payroll Taxes 0.99 0.99
Payroll Liabilities 19.78 -19.78
“Direct Deposit Liabilities 657.441 -657.41
TOTAL 0.00 0.00
Paycheck DD3326 06/26/2020 Johnson, Matthew L US Bank - PPP 0.06
Bergstrom Construction Inc.:Lincoln HS Sm Gym & : Labor: 1000-Raceway Job Labor =348,00 348.00
Koester Construction Company Inc..WDM Valley Jui Lebor:7000-Raceway dob Labor -116.00 176.00
| Azcon, Inc. Construction: Camp Dodge 5-76 & B-17 Labor:1000-Raceway Job Labor ~116.00 116.00
\ Payroll Liabilities 57.00 -57.00
: Bergstrom Construction inc.:Lincoln HS Sm Gym & : Labor: 1000-Raceway Payroll Taxes ~21,58 21.58
Koester Construction Company Inc.: WDM Valley Jur Labor. 1000-Raceway Payroll Taxes 7.9 7.19
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor: 1000-Raceway Payroll Taxes -7.19 7.19
| Payroll Liabilities 35.96 -35.96
Payroll Lial 35.96 35.96
: Bergstrom Construction Inc.:Linceln HS Sm Gym & « Labor. 1000-Raceway Payroll Taxes -6,05 §.05
Koester Construction Company Inc.:WDM Valley Ju: Labor. i000-Raceway Payroll Taxes -1,68 1.68
Azcon, inc. Construction:Camp Dodge B-16 & B-17 Labor. 1000-Raceway Payroll Taxes -1.68 1.68
8.44 8.41
8.441 341
21.00 -27.00
Bergsirom Construction Inc.:Lincoln HS Sm Gym & ' Labor-1000-Raceway Payroll Taxes -8.00 8.00
Koester Construction Company Ine.:WDM Valley Jw Labor: 1000-Raceway Payroll Taxes -2.67 2.67
Azcon, Inc. Construction:Camp Dadge B-16 & B-17 Labor:1000-Raceway Payrell Taxes 2.67 2.67
Payroll Liabilities 13,34 =13.34
*Birect Deposit Liabilities 457.63 457.63
TOTAL 0.00 0.00

Page 51 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

  

 

vane | Check Detail
June 2020
Type Num Data Name Item Account Paid Amount Original Amount
Paycheck DD3327 06/26/2020 Jordan, Don K US Bank - PPP 0.00
Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Job Labor -87.00 87.00
Drees Co.:Jefferson Middle School FA Install Labor.8900-Fire Alarm Job Labor -1,073.00 1,073.00
Direct Health Insurance (Co Pd) ~114.12 114.12
Health Insurance Payable 114.12 -114.72
Health Insurance Payable 66.83 -66.83
Dental Insurance Payable 7.98 -7.98
Vision Insurance 1.41 “1.41
Long Term Disability 19.67 “19.67
Salaries & Wages 2,58 2.58
Life Insurance Payable 2.58 2.58
401(k) Payable 232.00 -232.00
Auto and Truck Expenses 40.19 40.19
Payroll Liabilities 107.00 -107.00
Innovative Construction Solutions:Duff Plaza PetSmi: Labor:1000-Raceway Payroll Taxes -$.39 5.39
Drees Co.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes 66.53 66.53
: Payroll Liabilities 71.92 -71.92
/ Payroll Liabilities 7132 71.92
Innovative Construction Solutions: Duff Plaza PetSm: Labor. 1900-Raceway Payroll Taxes 1.26 1.26
| Drees Co.:Jefferson Middle School FA Install Labor:6900-Fire Alarm Payrall Taxes -15.56 15.56
| Payroll Liabilities 16.82 -16.82
! Payroll Liabilities 16.82 18.82
Payroll Liabilities 39.00 =39.00
: Innovative Construction Solutions:Duff Plaza PetSm: Labor: 1000-Raceway Payroll Taxes -2,00 2.00
Drees Co.:Jefferson Middle School FA Install Labor:5900-Fire Alarm Payroll Taxes -24.68 24.68
Payroll Liabilities 26.68 ~28.68
*Direct Deposit Liabilities 637.56 -637.56
TOTAL 0.06 9.00
Paycheck DD3328 06/26/2020 Lange, Randy L US Bank - PPP 0.00
Salaries & Wages -F52.50 752.50
Innovative Construction Satutions:Duff Plaza PetSm: Labor:1000-Raceway Job Labor -107.50 107.50
Direct Health Insurance (Co Pd} 81.85 81.85
Health Insurance Payable 81.85 81,85
Health insurance Payable 66.83 ~66.83
Dental Insurance Payable 7.95 -7.95
Vision Insurance 3.36 -3.36
Short Term Disability 8.49 -8.49
Long Term Disability 11.89 -11.89

Page 52 of 58
 

 

 

 

‘ 1:00 AM Ryan's Electrical Services, LLC
Check Detail
June 2020
Type Num Date Name Itern Account Paid Amount Original Amount
Salaries & Wages -2.16 2.16
' Life Insurance Payable 2.16 2.16
401(k) Payable 25.80 -25.80
Auto and Truck Expenses $2.00 82.00
Payrall Liabilities $5.00 -65.00
Payroll Taxes 46.65 46,65
Innovative Construction Sotutions:Duff Plaza PetSm: Labor:1900-Raceway Payroll Taxes -6.67 6.67
Payroll Liabilities 63.32 63.92
Payroll Liabilities §3.32 -53.32
Payroll Taxes -10.91 10.91
Innovative Construction Solutions:Duff Plaza PetSmi: Labor:1000-Raceway Payroll Taxes -1.56 1.56
Payroll Liabilities 1247 -12.47
Payroll Liabilities 12.47 -12.47
Payroll Liabilities 36.00 -36,.00
Payroll Taxes “17,31 17,31
Innovative Construction Solutions:Duff Plaza PetSmi Labor:1000-Raceway Payroll Taxes “2,47 247
Payrall Liabilities 19.78 -19.78
i *Direct Deposit Liabilities §50.89 -650.89
TOTAL 0.00 0.00
|
Paycheck posses 06/26/2020 Malone, Chad M US Bank - PPP 0.60
. 4zcon, Inc. Construction:Camp Dodge B-16 & B-17 Labor. 1000-Raceway dob Labor -392.00 392.00
| Bergstrom Construction Inc.:Lincofn HS Sm Gym & : Labor:1000-Raceway Job Labor -392.00 392.00
Salaries & Wages -88.00 $8.00
Direct Health Insurance (Coa Pd) -1,91 191
Heaith Insurance Payable 1.91 -1.91
Health Insurance Payable 113.09 -113.09
Short Term Disability 4.62 4.62
Long Term Disability 4.43 4.43
Salaries & Wages 2.37 2.37
Life Insurance Payable 2.37 ~2.37
40 71(k) Payable 26.46 -26.46
Auto and Truck Expenses ~27.04 27.04
Payroll Liabilities 58.00 -58.00
Azcon, Inc. Construction: Camp Dodge B-16 & B-17 Labor:1000-Raceway Payroll Taxes -24,30 24.30
Bergstrom Construction Inc.:Lincain HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes -24.30 24.30
Payrall Taxes -6.08 6.08
Payroil Liabilities 54.68 -54.68
Payroll Liabilities 54.68 ~54.68
Azcon, Inc. Gonstruction:Gamp Dodge B-16 & B-1? Labor 1000-Raceway Payroll Taxes 5.68 5.68
Bergstrom Construction Inc.:LincaIn HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes -5.68 5.68

Page 53 of 58
 

11:00 AM

Ryan’s Electrical Services, LLC

 

 

 

 

“me Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payrall Taxes “1.42 1.42
: Payroll Liabilities 12.78 “12.78
Payroll Liabilities 12.78 12.78
Payroll Liabilities 37.00 -37.00
Azcon, Inc. Construction:Camp Dedge 8-16 & B-17 Labor-1000-Raceway Payroll Taxes -§.02 9,02
Bergstrom Construction Inc.:Lincoln HS Sm Gym & ' Labor:1000-Raceway Payroll Taxes 9.01 9.01
Payroll Taxes -2.25 2.25
Payroll Liabilities 20.28 -20.28
: “Direct Deposit Liabilities 597.98 -597.93
TOTAL ; 0.00 0.00
Paycheck DD3330 06/26/2020 Mangano, Bob W US Bank - PPP 0.00
Global Facility Management:\WO#2857-00409037-D' Labor:S9996- Service Labor Job Labor -60.00 50.00
Matt Christianson: WO#2835 - T&M @ Ames resider Labor:S9996- Service Labor Job Labor -50,00 50,00
Job Labor 876.00 875.00
i Dallas County Human Services: WO#2760-Replace | Labor:S9996- Service Labor Jab Labor -25.00 25.00
Salaries & Wages -2.37 2.37
Life Insurance Payable 2.37 2.37
401(k) Payable 20,00 «20.00
Auto and Truck Expenses -7108.80 108.80
Payroll Liabilities 53.00 -53.00
Global Facility Management WO#2857-00409037-D' Labor:S9996- Service Labor Payroll Taxes 3.10 3.10
Matt Christianson: WO#2835 - T&M @ Ames resider Labor-S9996- Service Labor Payroll Taxes 3.10 3.10
Payroll Taxes 54.25 54.25
Ballas County Human Services: WO#2760-Replace | Labor:S9996- Service Labor Payroll Taxes -1.55 1.55
Payroll Liabilities 42.00 -62.00
Payroll Liabilities 82.00 -62.00
Global! Facility Management WO#2857-00400037-D' Labor:S906- Service Labor Payroll Taxes 0.72 0.72
Maté Christianson: WO#2835 - T&M @ Ames resider Labor:$9996- Service Labor Payroll Taxes 0.72 O73
Payroll Taxes -12.69 12,69
Dallas County Human Services: WO#2760-Replace | Labor-S9996- Service Labor Payroll Taxes 0.38 0.36
Payroll Liabilities 14.60 -14,50
Payroll Liabilities 14.50 -14.50
Payroll Liabilities 41.00 -41.00
Global Facility ManagementWO#2857-00409037-D' Labor.Se996- Service Labor Payroll Taxes -1.14 1.14
Matt Christianson: WO#2835 - T&M @ Ames resider Labor,S9990- Service Labor Payroll Taxes -1.15 1.15
Payroll Taxes -20.13 20.13
Dallas County Human Serices:W/O#2760-Replace | Labor:S8998- Service Labor Payroll Taxes 0.58 0.58
Payroll Liabilities 23.00 -23.00
“Direct Deposit Liabilities 918.30 -918.30
TOTAL 0.06 5.00

Page 54 of 58
 

11:00 AM Ryan's Electrical Services, LLC

 

 

 

 

ones Check Detail
June 2020
Type Nur Date Name Item Account Paid Amount Original Amount
Paycheck bDS331 06/26/2020 Sams, Justin A US Bank - PPP 0.00
Salaries & Wages -840.00 840.00
Payroll Liabilities 78.00 -78,00
| Payrall Taxes 62.08 52.08
Payrall Liabilities 52.08 -52.08
Payroll Liabilities 52.08 -82.08
Payroll Taxes 12.18 12.18
| Payroll Liabilitias 12.18 “12.18
| Payroll Liabilities 72.18 ~12.18
i Payroll Liabilities 35.00 -35.00
Payroll Taxes ~19.32 19.32
Payroll Liabilities 19.32 =19.32
*Direct Deposit Liabilities 862.74 862.74
TOTAL ! 0.00 0.00
Paycheck DD3332 06/26/2020 Satterlee, Scott A US Bank - PPP 6.00
: Salaries & Wages -1,080.00 1,060.00
Direct Health Insurance {Co Pd) -103.05 103.05
Health Insurance Payable 103.05 7103.05
Health Insurance Payable 66.83 -66.83
Leng Term Disability 14.18 -11.15
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 =2,58
i Auto and Truck Expenses -53.78 53,78
Payroll Liabilities 82.00 -82.00
Payroll Taxes 65.72 65.72
Payroll Liabilities 65.72 65.72
Payroll Liabilities 65.72 -G5.72
Payroll Taxes -15.37 15.37
Payroll Liabifities 15.37 =15,37
Payroll Liabilities 15.37 15.37
Payroll Liabilities 49.00 49.00
Payroll Taxes 24.38 24.38
Payroll Liabilities 24.38 -24.38
*Direct Deposit Liabilities §25.00 ~525.00
*Direct Deposit Liabilities 298.71 -298.71
TOTAL 0.00 0.00
Paycheck BD3333 06/26/2020 Schutte, Jeff A US Bank - PPP 0.00

Page 55 of 58
 

14:00 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

om Check Detail
June 2020
Type Num Date Name [tem Account Paid Amount Criginal Amount
| Development Services Corp. (R&R Realty):Interstat Labor:9996-Other Labor Job Labor 1,728.50 1,128.60
Direct Health Insurance (Co Pd} -75.52 76.62
Health Insurance Payable 75.52 =75.52
Health Insurance Payable 202.85 -202.85
Dental Insurance Payable 16.63 -16.63
Vision Insurance 3.36 3.36
Short Term Disability 7.38 7.39
Long Term Disability 12.88 -12.88
Salaries & Wages 2,58 2.58
Life Insurance Payable 2.58 258
401(k) Payable 67.71 -67.71
Salaries & Wages -125.00 125.00
Auto and Truck Expenses =109.74 109.74
Payroll Liabilities 87.00 87.00
Development Services Corp. (R&R Realty): Interstat Labor:9966-Other Labor Payrail Taxes 69.97 68.97
I Payrell Taxes 7.75 7.75
Payroll Liabilities 77.72. 77.72
Payroll Liabilities 77.72 77.72
Development Services Corp. (R&R Realty}:interstat: Labor-9996-Other Labor Payroll Taxes -16,37 16.37
Payroll Taxes “1.81 1.81
Payroll Liabilities 18.18 -18.18
Payroll Liabilities 18.18 -18.18
Payroll Liabilities 53.00 -§3.00
Development Services Corp. (R&R Realty):Interstaht Labor-9996-Other Labor Payrall Taxes -25.96 25.96
Payroll Taxes -2.87 2.87
28.83 -28,83
*Direct Deposit Liabilities 816.52 816.52
0.00 0.00
Snyder, Jerad R US Bank - PPP 6.00
Salaries & Wages 580.00 580.00
Payroll Liabilities 27.00 -27.00
Payroll Taxes -35.96 35.96
Payroll Liabilities 35.96 -35.96
Payroll Liabilities 35.96 -35.96
Payroll Taxes 641 8.41
Payroll Liabil B41 =8,41
Payroll Liabilities 841 -8.41
Payrail Lial 22.00 -22.00
Payroll Taxes -13.34 13.34

Page 56 of 58
 

17:00 AM

Ryan's Electrical Services, LLC

 

 

 

 

mas : Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Payroll Liabilities 13.34 13.34
*Direct Deposit Liabilities 486.83 486.63
TOTAL 0.00 0.00
Paycheck DD3335 06/26/2020 Vos, Norman US Bank - PPP 0.00
Salaries & Wages -140.00 140.00
Salaries & Wages -1.28 1.29
Life Insurance Payable 1.28 =1.29
Payroll Taxes 8.68 8.68
Payroll Liabilities 8.68 8.68
Payroll Liabilities 8.68 8.68
Payroll Taxes 2.03 2.03
Payrall Liabilities 2.03 “2.08
Payroll Liabilities 2.03 2.03
Payroll Taxes -0.84 0.84
i Payrcil Liabilities 0.84 0.84
| Payroll Taxes -3.22 3.22
I Payroll Liabilities 3.22 3.22
| *Direct Deposit Liabilities 129.29 -129.29
TOTAL | 0.00 0.00
Paycheck ppsass 06/26/2020 Wulkow, Chris D US Bank - PPP 0.00
Saleries & Wages -1,634.62 1,634.62
Payroll Liabilities 164.00 -161.06
Payroll Taxes -101.35 101.35
Payroll Liabilities 101.35 -101.35
Payroll Liabilities 101.35 -101.35
Payroll Taxes -23.70 23.70
Payroll Liabilities 23.70 =23.70
Payroll Liabilittes 23.70 =23.70
Payroll Liabilities $8.00 -88.00
“Direct Deposit Liabilities 1,260.57 -1,260.57
TOTAL 6.00 9.00
Paycheck DD3337 06/26/2020 Zehner, Craig A US Bank - PPP 0.00
Salaries & Wages -1,730.7T 1,730.77
Health Insurance (Co Pd) -59.19 59.19
Health Insurance Payable 9,19 59,19
Health Insurance Payable 119.23 -119.23

Page 57 of 58
 

11:00 AM : Ryan's Electrical Services, LLC

 

 

 

 

om” Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
Dental Insurance Payable 7.95 -7.95
Vision Insurance 141 =1.41
Salaries & Wages -2.58 2.58
Life Insurance Payable 2.58 -2.58
Payroll Liabilities 266.00 -266.00
Payroll Taxes -107.31 107.31
Payroll Liabilities 107.31 -107.31
Payroll Liabilities 107.31 =107,31
: Payrall Taxes -25.10 25.19
: Payrell Liabilities 25.10 -25.10
Payroll Liabitities 25,10 -25.10
Payroll Liabilities 87.00 87.00
*Direct Deposit Liabilities 1,116.77 “1,116.77
TOTAL 0.00 0.00
Total -86,099.96

 

 

 

 

Page 58 of 58
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0717/20 .
Check Detail
June 2020
Type “Num Date Name Iter Account Paid Amount Original Amount

Check ACH OB/OT/2020 Dell Financial US Bank Checking =27200
Compuier and Intemet Expenses -272,00 272,00
TOTAL 272.00 272.00
Check ACH 06/01/2020 Echo Group, Inc. US Bank Checking -1,081.20
innovative Construction Solutions:Duif Plaza PetSm Materials:9995-Other Purchases Job Materials Purchased 1,081.20 4,081.20
TOTAL 1,081.20 1,087.20
Check ACH 06/01/2020 Echo Group, Inc. US Bank Checking -71.07
Innovative Construction Solutions:Duff Plaza PatSm Materials:-99¢5-Other Purchases Job Materials Purchased F107 71,07
TOTAL -71.07 71.07
Check ACH 06/02/2020 Pitney Bowes US Bank Checking 224.30
Office Expense 224.30 224,30
TOTAL 224.30 224.30
Check ACH 06/02/2620 Amazon.com US Bank Checking -19.30
Inniovative Construction Solutions:Duff Plaza PetSm Materials:0995-Other Purchases Job Materials Purchased =18.24 18.21
Other:9895-Other Purchases. Other Job Related Costs -1.09 1,09
TOTAL -19.360 19.30
Check ACH 06/02/2020 Amazon.com US Bank Checking 15.35
Innovative Construction Solutions:Duff Plaza PetSm Materials:9995-Other Purchases dob Materials Purshased 14.48 14,48
Other9895-Cther Purchases Other Job Related Costs -0.87 0,87
TOTAL ~15.35 15.35
Liability Check ACH 06/02/2020 Internal Revenue Service Center US Bank Checking 6,548.56
Payroll Liabilities =2,589.00 2,589.00
Payroll Liabilities -375,25 375.25
Payroll Liabilities -375.25 376.25
Payroll Liabilities ~1,604.53 1,604.53
Payroll Liabilities 1,604.53 1,604.53
TOTAL ' 6,548.56 6,548.56
Check ACH 06/02/2020 Amazon.com US Bank Checking 817.92
Innovative Construction Solutions:Duff Plaza PetSm Materiais:9895-Other Purchases Job Materials Purchased -?772.76 T7275
Othenge95-Other Purchases Other Job Related Costs 45.17 45,17

 

 

Page t of 12
 

11:06 AM

o7n7f20

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount
-817.92 817.92
Check ACH 06/02/2020 Construction Connect US Bank Checking ~651.63
Dues & Subscriptions 651.63 651.83
651.63 651.63
Check ACH 06/02/2020 4 8©6Casey's General Store US Bank Checking -60.35
Auto and Truck Expenses 40.35 60.35
0,35 60,35
Check ACH 06/04/2020 United Fire Group US Bank Checking 6,923.00
Insurance Expense -5,923.00 5,923.00
=5,923.00 5,823.00
Check AGH 06/05/2020 American National Insurance Company US Bank Checking -592.01
Officer Life Insurance 692.01 592.01
892.01 592,04
Check ACH 06/05/2020 Casey's General Store US Bank Checking 54.31
Auto and Truck Expenses 64.841 64.87
54.81 54.84
Check ACH 06/08/2020 Pitney Bowes US Bank Checking =245.19
Office Expense 245.19 245.18
-245.19 246.19
Sales Tax Payment ACK 06/08/2020 lowa Department of Revenue US Bank Checking 1,491.69
lowa Department of Revenus lowa (Sales Tax} Sales Tax Payable -1,474.00 1,474.00
lowa Department of Revenus Salas Tax Payable A789 17.69
, 1,491.89 4,491.68
Check ACH 06/09/2020 Sam's Club US Bank Checking 44.48
Office Expense 44.48 44.48
44.45 44.48
Check ACH 6/09/2020 Verizon Wireless US Bank Checking 2,243.31
Telephone Expense 2,248.31 2,248.31

 

 

Page 2 oF 12
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G7H7/20 .
Check Defail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount.

TOTAL -2,248.31 2,248.31
Check ACH 06/08/2020 SM Financial US Bank Checking 644.07
GM Financial - 0899 644.01 644.01
TOTAL -644.01 644.01
Check ACH 06/08/2020 GM Financial US Bank Checking 1,116.42
GM Financial - 1210 Silverado -1,116.42 1,116.42
TOTAL -1,116.42 4,116.42
Liability Check ACH 0610/2020 = Infernal Revenue Service Center US Bank Checking 6,372.16
Payrolt Liabilities -2,525.00 2,525.00
Payrelt Liabilities -364.59 364.89
Payrol! Liabilities -364.59 364.59
Payroll Liabilities -1,558.99 1,558.99
Payrelt Liabilities -1,558.99 1,558.99
TOTAL 6,372.16 6,372.16
Liability Check ACH 06/10/2020 John Hancock Retirement Plan Services US Bank Checking 650.46
401(k) Payable 495.35 495.35
401(k) Payable -155.71 155.11
TOTAL -850.46 660.46
Liability Check ACH 06/16/2020 John Hancock Retirement Plan Services. US Bank Checking -657.36
401(k) Payable =602.25 502.25
404(k) Payable -156.11 155.17
TOTAL “657.36 657.36
Sales Tax Payment ACH 06/10/2020 lowa Department of Revenue US Bank Checking 431.00
lowa Department of Revenue Local Option Tax (Sales Tax) Sales Tax Payable “31.00 31.00
lowa Department of Revenue lowa (Salas Tax) Salas Tax Payable ~400.00 400,00
TOTAL 431.00 431.00
Liability Check ACH 06/10/2020 lowa Department of Revenue US Bank Checking -§,026.00
Payroll Liabilities 6,026.00 6,026.00
TOTAL 6,026.00 6,026.00
Check ACH 0646/2020 Amazon.com US Bank Checking 28.06

Page 3 of 12
 

11:06 AM

O7H7/20

Ryan's Electrical Services, LLC

 

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Detail
June 2020
Type Num Date Name Item Account Paid Amount Original Amount

Apex Construction Seluiions, Inc.:Camp Dodge M-O: Materials:6¢95-Other Purchases Jeb Materials Purchased -26.47 26.47
Otherge95-Other Purchases Other Job Related Costs ~1.58 1.59
28.08 28.06
Check ACH 06/10/2026 LOF-Xpress Oil Change US Bank Checking “65,10
Auto and Truck Expenses =65.10 66.10
-55.10 58.10
Check ACH 06/10/2020 Transfirst Discount US Bank Checking “114.44
Bank Service Charges -114.44 114.44
~114.44 114.44
Check ACH 06/11/2020 Woodside Business Park US Bank Checking 6,118.56
Rent Expense 5,115.56 5,115.56
“6,715.56 5,115.58
Check ACH 06/1/2020 Amazon.com US Bank Checking 48.18
Summit Commercial Gonstruction:SM0098 Beacon | Materials:8995-Other Purchases Job Materials Purchased 45,45 45.45
Othen9995-Other Purchases Other Job Related Casts “2.73 2.73
48.18 48.18
Check ACH 06M 2/2020 Casey's General Store US Bank Checking 43.85
Aute and Truck Expenses 48.85 48.86
48.85 48,85
Check ACH O6/122020 Amazon.com US Bank Checking «24.36
Summit Commercial Consiruction:SM0098 Beacon | Materials:¢995-Other Purchases Job Materials Purchased “22.98 22.88
Other-9885-Other Purchases Other Job Related Costs -1.38 1.38
24,36 24.36
Check ACH 06/12/2020 = =Amazon.com US Bank Checking 277.92
Summit Commercial ConstructioreSM0098 Beacon | Materials:9995-Cther Purchases dob Materials Purchased 262.20 262.20
Other:-9995-Other Purchases Other Job Related Costs =15.72 18.72
277,92 277.82
Check ACH 06/12/2020 Echo Group, Inc. US Bank Checking -78.99
Summit Commercial Construction:SMQ098 Beacon | Materials:9995-Other Purchases Job Materials Purchased -T5.47 75.47
Othen9995-Other Purchases Other Job Related Costs 4.52 4.52

 

Page 4 of 12
 

11:06 AM

O7N 7/20

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Defail
June 2020
Num Date Name [tern Account Paid Amount Original Amount
=79.98 79.98
Check ACH 06212020 Big O Tires US Bank Checking -372.70
Auto and Truck Expenses 372.70 372.70
«372.70 372.70
Check ACH 06/15/2020 MeCormick Systems Inc. US Bank Checking -1,650.00
Dues & Subscriptions -1,650.06 1,650.00
-7,650.00 1,650.00
Check ACH 06/15/2020 Xerox Financial Services US Bank Checking 191.85
Office Expense -181.85 491.85
181.85 491.85
Check ACH 06/16/2020 Ally US Bank Checking =1,099.84
Ally» 8559 Express Van -1,089,84 1,099.84
-1,098.84 1,098.84
Check ACH 06/6/2020 Ally US Sank Checking 1,156.74
Ally- 9776 Express -1,136.74 4,156.74
=1,156.74 4,166.74
Check ACH 0616/2020 Ally US Bank Checking 347.44
Ally - 5762 Matibu -B47,.44 847,44
847.44 847.44
Check ACH 0616/2020 = Ally US Bank Checking -1,238.40
Ally = 7581 Silverado 71,238.40 1,238.40
1,233.40 1,238.40
Check ACH 0616/2020 Echo Group, Inc. US Bank Checking -1,253.42
Development Services Corp. (R&R Realty):interstat: Materials:2995-Cther Purchases Job Materials Purchased -1,253.42 1,253.42
=1,253.42 1,253.42
Check ACH 06/17/2020 Home Depot Credit Card US Bank Checking ~6,035.76
Home Depot Credit Card - 8693 6,035.76 6,035.76
6,035.76 6,035.76

Page 5 of 12
 

17:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/17/20 .
Check Detail
June 2020
Type Num Date Name ltern Account Paid Amount Original Amount

Check ACH OGM 7/2020 Electrical Engineering & Equipment Co. US Bank Checking ~20.00
Koester Construction Company Inc. WOM Valley Ju: Materials:9995-Other Purchases dob Materials Purchased -18.86 18.86
Other-8995-Other Purchases Other Job Related Costs “1.14 1.44
TOTAL -20,00 20.00
Check ACH 06/7/2020 Eche Group, Inc. US Bank Checking =64.52
Development Services Corp. (R&R Realty):Interstat’ Materials;9995-Other Purchases Job Materials Purchased $4.82 64.82
TOTAL 64,52 64,82
Check ACH 06/17/2020 R&R Realty US Bank Checking 1,329.37
Rent Expense =1,529.37 1,328.37
TOTAL -1,329,37 4,328.37
Check ACH 06/19/2020 Amazon.com US Bank Checking “37.21
Lori Harken:WO#2855 - Run Wire & Hook up Hot T: Materiais:$9995- Service Materials Service Materials Purchased -35.10 35.10
Otherg9e5-Other Purchases Other Job Related Costs 2.11 2.114
TOTAL 37.21 37.2%
Check ACH 06/19/2020 = Echo Group, Inc. US Bank Checking -714.07
Development Services Com. (R&R Realty):Interstak Materials:9985-Other Purchases Job Materials Purchased “714.07 714.07
TOTAL -714.07 714.07
Check ACH 06/19/2020 onlinecomponents.com US Bank Checking 29.09
Bergstrom Construction inc.:Lincoln HS Sm Gym & 4 Materials:8995-Other Purchases Job Materials Purchased -20.10 20.10
Other-6885-Other Purchases Other Job Related Costs -8,99 8.99
TOTAL -29.09 29.08
Check ACH 06/22/2020 Clty of Ankeny US Bank Checking 55.62
Utilities 55.62 55.62
TOTAL 65.62 55.62
Check ACH 06/22/2020 onlinecomponents.com US Bank Checking 932,22
Bergstrom Construction Inc.Lincoln HS Sm Gym & | Materials:9995-Other Purchases Job Materials Purchased ~30.40 30.40
Other:g9285-Other Purchases Other Job Related Casts -1.82 4.82
TOTAL 2222 32.27
Check ACH 06/23/2020 = City of Des Moines US Bank Checking 72.35

Page 6 of 12
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7N7i20 .
Check Detail
June 2020
Type Num Date Name item Account Paid Amount Original Amount

Business Licenses and Permits 72,38 72,38
TOTAL 72.35 72.35
Check ACH 06/23/2026 Echo Group, Inc. US Bank Checking 83.66
Development Services Corp. (R&R Realty}:Interstat Materiale:9995-Other Purchases Job Materials Purchased -78.93 78.93
Other:9895-Other Purchases Other Jeb Related Costs A73 4.73
TOTAL 83.66 83.66
Check ACH 06/24/2020 ~— Dell Financial US Bank Checking £41.00
Computer and Internet Expenses -541.00 541.00
TOTAL =641.00 541.00
Check ACH 06/25/2020 lowa Department of Transportation US Bank Checking 502.25
Auto and Truck Expenses 502,25 802,25
TOTAL -502.25 50225
Check ACH 06/25/2020 = Echo Group, Inc. US Bank Checking A272
Summit Commercial Construction:$MQ098 Beacon | Materials:9995-Other Purchases Job Materials Purchased ~40.30 40,30
Other:9995-Other Purchases Other Job Related Costs 2.42 2.42
TOTAL 42.72 42.72
Check ACH 08/26/2020 Action Reprographics US Bank Checking 43.76
Jensen Builders:Boone United CSD Primary Entrance Additio Blueprints 49.76 49.76
TOTAL 49,76 48,76
Check ACH 06/29/2020 Echo Group, Inc. US Bank Checking 45.23
Two Rivers Group, Inc:Urbandale High School Gyr Materials:8995-Cther Purchases Job Materials Purchased 45.50 45.50
Other-9995-Other Purchases Other Job Related Costs 2.73 2.73
TOTAL 48.23 48.23
Check ACH 06/29/2020 onlinecomponents.com US Bank Checking 4.36
Bergstrom Gonstuction Inc.:Lincoln HS Sm Gym & | Materials:9995-Other Purchases Job Materials Purchased 4.36 4.36
TOTAL 4.36 4.36
Check ACH 66/30/2020 Progressive Northern Ins. US Bank Checking -139.60
Insurance Expense =139.60 139.60
TOTAL -139,.60 129,80

Page 7 of 12
 

11:08 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7H7/20 .
Check Detail
June 2020
Type Num Bate Name ltem Account Paid Amount Original Amount

Liability Check ACH 06/0/2020 Wellmark Blue Cross Blue Shield of [A US Bank Checking 8,204.50
Health Insurance Payable 2,614.37 2,514.37
Health insurance Payable 1,499.96 4,499.96
Health Insurance Payable 4,190.17 4,180.17
TOTAL -8,204.50 8,204.50
Liability Check ACH 06/30/2020 Internal Revenue Service Center US Bank Checking 6,273.02
+2,498.00 2,498.00
Payroll Liabilities -357,.76 357.76
Payroll Liabilities -357.76 357.76
Payroll Liabilities “4,529,75 4,529.75
Payroll Liabilities *1,529.75 1,629.75
TOTAL 4,273.02 6,273.02
Liability Check ACH 06/30/2020 John Hancock Retirement Plan Services US Bank Checking -647.57
401{k) Payable 402.46 492.46
401k) Payable -165.11 158.14
TOTAL 4647.57 647.87
Check ACH 06/30/2020 Verizon Wireless US Bank Checking “1,559.57
Telephone Expense =1,569.57 4,658.57
TOTAL -1,559.57 1,559.57
Check ACH 06/20/2020 SuperBreakers US Bank Checking -57.45
Bergstrom Construction In¢.:Lincoln HS Sm Gym & 4 Materials:$995-Other Purchases Job Materials Purchased 57.45 57.45
TOTAL 57.45 57.45
Check Debit 06/01/2020 = Truck Equipment inc US Bank Checking 4810
Auto and Truck Expenses 48.10 48.10
TOTAL 48.10 48.10
Check Debit 06/04/2020 Echo Group, Inc. US Bank Checking 81.52
Summit Commercial Construction:SM0098 Beacon | Materials:8995-Other Purchases Job Materials Purchased -81.32 81.32
TOTAL 81.32 81.32
Check Debit 06/05/2020 LOF-Xpress Ol] Change US Bank Checking 42.38
Auto and Truck Expenses 42.38 42.38

 

 

Page 8 of 12
 

11:06 AM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O7/17/20 .
Check Detail
June 2020
Type : Num Date Name tem Account Paid Amount Original Amount

TOTAL 42.38 42.38
Check Debit 08/08/2026 LOF-Xpress Oil Change US Bank Checking ~55.62
Auto and Truck Expenses 66.62 65.62
TOTAL $6.82 56.62
Check Debit 06/11/2020 Casey's General Store US Bank Checking =30.90
Aute and Truck Expenses -30.90 30.90
TOTAL -30.90 30.90
Check Debit 06/6/2020 Casey’s General Store US Bank Checking 63.21
Auto and Truck Expenses $3.21 43.21
TOTAL ~63.24 63.21
Check Debit O6/M18/2020 Action Reprographics US Bank Checking ~48.69
Office Expense 48.69 48.69
TOTAL -48.69 48.69
Check Debit 06N9/Zz020 Ayerco 32 US Bank Checking A144
Auto and Truck Expenses 41.44 41.14
TOTAL 41.14 41.14
Check Debit 06/26/2020 HyVee Gas Station US Bank Checking 31.09
Auto and Truck Expenses =31.05 31.09
TOTAL -31.09 31.09
Check Debit O6/26/2020 Walmart US Bank Checking 43.16
Office Expense ~49.18 48.76
TOTAL 49.16 49.16
Liability Check To Print OGM6/2020 Internal Revenue Service Center US Bank Checking 5,935.24
Payroli Liabilities -2,383.00 2,363.00
Payroll Liabilities 838.54 338.54
Payrail Liabilities =338.54 338.54
Payroll Liabilities. 1,447.58 1,447.58
Payroll Liabilities -1,447.58 1,447.58
TOTAL 5,935.24 5,935.24

Page 9 of 12
 

17:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

O7M7/20 .
Check Detail
June 2020
Type Num Bate Name Item Account Paid Amount Original Amount

Liability Check To Print 0616/2020 John Hancock Retirement Plan Services US Bank Checking “655.65
401(k) Payable 470.14 470.44
401(k) Payable “185.54 185.54
TOTAL 655.65 685.65
Liability Check To Print 06/25/2020 Internal Revenue Service Center US Bank Ghecking -6,800.60
Payroll Liabilities 2,306.00 2,306.00
Payroll Liabilities +331.20 331.20
Payroll Liabilities 331.20 331.20
Payro!l Liabilities -1,416.10 1,416.10
Payroll Liabilities 7,418.10 1,476.10
TOTAL -5,800,.60 5,800.60
Liability Check To Print 06/25/2620 Wellmark Blue Cross Blue Shield of lA US Bank Checking ~8,204.50
Health Insurance Payable 2,514.37 2,614.37
Health Insurance Payable -1,499.98 1,499.96
: Health Insurance Payable 419047 4,190.17
TOTAL 8,204.50 8,204.50
Check 1605 08/01/2020 Ankeny Sanitation US Bank Checking -159.35
Utilities 159.35 156.35
TOTAL “169.35 489,35
Bill Pmt -Check 1009 O6/02/2020 Moser Property Maintenance US Bank Checking ~1,800.00
Bitl 812 04/13/2020 Broadway National: WO#2515-SV626297-01-Pilot Ti Subcontract9995 - Other Subcontractor Subcontractors Expense 490.00 400.00
Bil 813 04/13/2020 Twa Rivers Group, Inc.:Urbandate High Schoo! Gym Subcontract:8985 - Other Subcontractor Subcontractors Expense +$60.00 305.00
Bill 839 05/13/2020 Apex Construction Solutions, Ine.;McDonald's Pella Subcontract:8985 - Other Subcontractor Subcontractors Expense +600,00 500,00
TOTAL -1,800.00 1,800.00
Check 1010 06/02/2020 Eugene Pint US Bank Checking 1,100.00
Rent Expense -1,700.00 4,100.00
TOTAL 1,100.00 1,100.00
Check 1011 06/02/2020 Ansborough Self Storage US Bank Checking 80.25
Rent Expense 80.25 80.26
TOTAL 80.25 30.25
Check 1013 06h 7/2020 Community State Bank US Bank Checking -5,560.29

Page 10 of 12
 

11:06 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o7i7i20 .
Check Detail
June 2020
Num Date Name item Account Paid Amount Original Amount

CSB Line of Credit - 8547 5,560.28 5,560.29
TOTAL -6,680.29 5,560.29
Check 1014 06/26/2020 Midwest Alarm Services US Bank Checking -15,994.00
Apex Construction Solutions, Inc.:Camp Dodge M-0: Materials:9995-Cther Purchases Job Materials Purchased -15,994.00 16,994.00
TOTAL -15,994,00° 15,994.00
Check 1015 06/26/2020 Midwest Alarm Services US Bank Checking ~1,695.95
Summit Commercial Constniction-SM0098 Beacon | Materials:9995-Other Purchases Job Materials Purchased ~1,686.00 1,585.00
Other:9995-Other Purchases Other Job Related Costs =110.95 110.95
TOTAL =1,695.95 1,685.95
Check 1016 06/29/2020 Empl Reimb - Damon Smith US Bank Checking “81.92
South Central Electric, LLC..\WO#2429-Elevate@Jordan Greek FA rough-in Due to Employee -81.92 81,92
TOTAL 81.82 81.92
Check 1047 06/29/2020 Emp Reimb - Dennis Koob US Bank Checking “112.22
South Central Electric, LLC_WO#2429-Elevate@Jordan Creek FA rough-in Due to Employee -112.22 112.22
TOTAL -112.22 11222
Check 1018 06/29/2020 Emp! Reimb - Jared Snyder US Bank Checking -3,836.92
South Central Electric, LLC.WO#2429-Flevate@Jordan Creek FA rough-in Due to Employee =3,886.92 3,886.82
TOTAL -$,886.92 3,886.92
Check 1019 06/29/2020 Empl Reimb -Randy Lange US Bank Checking =1,783,54
South Central Electric, LLC_WO#2425-Elevate@Jordan Creek FA rough-in Due to Employee 1,783.54 1,783.54
TOTAL =1,783.64 1,763.54
Check 1020 0629/2020 Howell, Scott F US Bank Checking -662.00
South Central Electric, LLC... WO#2429-Elevate@Jordan Greek FA rough-in Due to Employee -562.00 562.00
TOTAL 662.00 62.00
Check 102t 06/29/2020 Empt Reimb - Travis Clark US Bank Checking 857.02
South Central Fiactie, LLC. AWO#2429-Elevate@Jordan Creek FA rough-in Due to Employee -57.02 857.02
TOTAL 857.02 $57.02
Check 1022 06/29/2020 Empl Reimb - Zech Scott US Bank Checking -242.88

Page 11 of 12
 

11:06 AM

Ryan’s Electrical Services, LLC

 

 

 

 

 

 

 

 

 

o717/20 .
Check Detail
June 2920
Type Num Date Name Item Account Paid Amount Original Amount

South Central Electric, LLG.:.WO#2429-Elevate@Jordan Creek FA rough-in Due to Employee 242.88 242.88
TOTAL =242.38 242.88
Check 1023 06/29/2020 Empl Reimb - Saroeun Ngan US Bank Checking 1,315.44
South Central Electric, LLC.:WO#2429-Elevate@Jordan Creek FA rough-in Due to Employee 1,318.44 1,315.44
TOTAL 1,318.44 1,315.44
Check 1024 06/29/2020 = Empl Reimb - Jordan Carroll US Bank Checking 348.60
South Central Electric, LLC.:WO#2429-Elevate@Jlordan Creek FA rough-in Due to Employee =348.60 348.60
TOTAL -348.60 348,60
Check 1025 06/29/2020 Empl Reimb - Tyrell Taylor US Bank Checking 1,064.88
South Centra! Electric, LLC.:WO#2429-Flevata@Jordan Creek FA rough-in Due to Employee -1,064,88 1,064.88
TOTAL 1,064.88 1,064.88
Total -134,138.19

Page 12 of 12
 

10:57 AM

O7N7i20

TOTAL

TOTAL

Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Detail
June 2020
Type Num Date Name ltem Account Paid Amount Original Amount
Bill Pmt -Check JG Echo 06/26/2020 Echo Group, Inc. Echo Joint Check Account “2,492.45
$3447640.001 03/31/2020 Innovative Construction Solutions:Dutf Plaza - Hom Materials:2000-Wire & Cable Job Materials Purchased ~2,329.10 2,853.11
Innovative Construction Solutions:Duff Plaza - Hom Materials:2000-Wire & Cable dob Materials Purchased -163.05 199.73
-2,492.15 3,052.84
Bill Pmt -Check JC Echo 06/26/2020 Echo Group, Inc. Echo Joint Check Account -12,663.26
$8394667.001 02/17/2020 Innovative Constucton Solutions:Duff Plaza PetSrr Materials:2000-Wire & Cable Job Materials Purchased “1,286.44 1,285.44
Innovative Construction Solutions: Duff Plaza PetGr Materials:2000-Wire & Cable Job Materials Purchased 89.98 89,98
$8398578.001 02/19/2020 Innovative Construction Solutions:Duff Plaza PetSrr Materlals:1000-Branch Raceway Job Materials Purchased -2,113.41 2,113.41
Innovative Construction Solutions:Duff Plaza PetSir Matertals:1000-Branch Raceway Job Materials Purchased -147.93 147.93
$87403077,001 02/21/2020 Innovative Construction Solutions:Duff Plaza PetSm Materials:1000-Branch Raceway Job Materials Purchased 1,393.04 1,393.04
Innovative Construction Solutions:Duff Plaza PetSr Materials:1000-Branch Raceway Job Materials Purchased -87.52 97.52
$8407313.001 02/25/2020 Innovative Construction Solutions:Duff Plaza PetSm Materials:1000-Branch Raceway Job Materials Purchased 2,255.50 2,265.50
Innevative Construction Solutions:Duff Plaza PetSrr Materials:1600-Branch Raceway Job Materials Purchased -157.40 157.90
$8407313.002 02/26/2020 Innovative Construction Solutions:Duff Plaza PetSrr Materials:1000-Branch Raceway Job Materials Purchased 69.32 69.32
Innovative Construction Solutions:Duff Piaza PetSr Materials:1000-Sranch Raceway Job Materials Purchased ABS 4.85
$8413391,001 02/28/2020 innovative Construction Solutions:Duff Plaza PetSir Materials:1000-Branch Raceway Job Materials Purchased 354.33 364.33
Innovative Construction Soluticns:Duff Plaza PetSr Materials:1000-Branch Raceway Job Materials Purchased 21.26 21.28
Bil $841692.001 03/03/2020 = Innovative Construction Solutions:Duff Plaza PetSr Materiais:1000-Branch Raceway Job Materials Purchased 348.56 348.56
Innovative Construction Solutions:Duff Plaza PetSir Materials:1000-Branch Raceway Job Materlals Purchased -20.91 20.91
Bill $8419542.004 03/08/2020 Innovative Construction Solutions:Duff Plaza PetSrr Materials:1000-Branch Raceway Job Materials Purchased 1,303.60 1,303.50
Innovative Construction Sclutions:Duff Plaza PetSm Materials:1000-Branch Raceway Job Materials Purchased ~o1.25 91,28
$8423326.001 03/08/2020 Innovative Construction Sclutions:Duff Plaza PetSiv Materials:1000-Branch Raceway Job Materials Purchased -70,34 70,34
Innovative Construction Solutions:Duff Plaza PeiSrr Materials:1000-Branch Raceway Job Materials Purchased 422 4.22
$8424041.001 03/10/2020 Innovative Construction Solutions:Duff Plaza PetSrr Materials-2000-Wire & Cable Job Materials Purchased -1,470.49 1,470.49
Innovative Construction Solutions:Duff Plaza PetSrr Materials:2000-Wire & Cable Job Materials Purchased -102.95 102.95
Bill $8428761.001 03/13/2020 Innovative Construction Sclutions:Duff Plaza PetSr Materials:1000-Branch Raceway Job Materials Purchased -1,066.00 4,066.00
Innovative Construction Solutions:Duff Plaza PetStr Materials:1000-Branch Raceway Job Materials Purchased 63.96 63.86
Bill $8428761.002 03/17/2020 Innovative Construction Selutions:Duff Plaza PetSr Materials:1000-Branch Raceway Job Materials Purchased 123.21 674.76
Innovative Construction Solutions:Duff Plaza PetSrr Materials:1000-Branch Raceway Job Materials Purchased -7.39 40.49
-12,663.26 13,247.91

Page 1 of 1
 

 

orn oe Ryan's Electrical Services, LLC
Check Detail
June 2020
Type Num Date Name item Account Pald Amount Original Amount
Bil Pmt -Check JC Needham O6/26/2020 Needham Electric Supply, LLC. Needham Joint Check Account -11,160.00
Bill $5316449.022 04/08/2020 Innovative Construction Solutions:Dutf Plaza - Home Materials:2605-Interior Fixtures Job Materials Purchased “11,780.00 11,160.00
=17,160.00 11,160.00

TOTAL

 

Page 1 of 4
 

10:55 AM

 

07/17/20
Type Num Date
— Bi
Deposit 06/25/2020
Payment JC Needham 06/25/2020
TOTAL

Ryan's Electrical Services, LLC

Deposit Detail
May 31 through June 30, 2020

 

Name Account Amount
Needham Joint Check Account 11,160.00
Innovative Construction Solutions:Duff Plaza - Homi Undeposited Funds -11,160.00
-11,160.00

Page 1 of 1
 

10:55 AM

O7/17/20
Type
De
Deposit
Payment
TOTAL
Deposit
Payment
TOTAL
Deposit
Payment
TOTAL

Num
ee

JC Echo

JC Echo

JC Echo

Ryan's Electrical Services, LLC

Deposit Detail
May 31 through June 30, 2020

 

Date Name Account
06/01/2020 Echo Joint Check Account
06/01/2020 Koester Construction Company Inc.:VVDM Valley Ju Undepostted Funds
06/26/2020 Echo Joint Check Account
06/26/2020 innovative Construciion Solutions:Duff Plaza - Hom: Undeposited Funds
06/26/2020 Echo Joint Check Account
06/26/2020 Innovative Construction Solutions: Duff Plaza PetSm Undeposited Funds

Total

Amount

15,973.63

-15,973.83

-15,973.63

2,492.15

-2,492.15

-2,492.15

12,663.26

-12,663.26

-12 663.26

31,129.04

Page 1 of 1
 

10:52 AM

o7M7f20

Ryan's Elecirical Services, LLC

 

Deposit Detail
May 31 through June 30, 2020
Type Num Date Name Account Amount

Check ACH 05/31/2020 Indirect Cost Allocation US Bank Checking 0.00
Indirect & Burden Allocation -315.00

Indirect & Burden Allocation 1,890.00

Indirect & Burden Allocation 42,872.00

Action Services Group:WO#2819-233558-DG Owelwein-Drive time COGS Indirect&Burden Allocation 42.00
Alex Goodbum:/0#2815 - Install outlets on deck COGS Indirect&Burden Allocation 63.00
Apex Construction Solutions, inc..Camp Dodge M-05 Alterations COGS Indirect&Burden Allocation 3,286.50
Apex Construction Solutions, inc.:McDonald's Pella Interior Remodel COGS Indirect&Burden Allocation 1,144.50
Azcon, Inc. Construction:Camp Dodge B-16 & B-17 COGS Indirect&Burden Allocation 3,294.00
Bergstrom Construction Ine.:Linceln HS Sm Gym & Classrooms Reno COGS Indirect&Burden Allocation 2,793.00
Birchwood Wellness: WO#2832 - Add outlet in utility room COGS Indirect&Burden Allocation 63.00
Bob Bush-W'C##2836 - Install owner provided fight COGS Indirect&Burden Allocation 21.00
Brian Halt WO#2829 - Fix (2} Switches COGS Indirect&Burden Allocation $3.00
Bryén Knox:W0O#2811 - Install Kitchen Lig @ Rental COGS Indirect&Burden Allocation 42.00
CBRE FacilitySource [FM:WO#2831-WEB-1707416-GNC Ames COGS Indirect&Burden Allocation 63.00
Christina Duben:WO#2848 - Online MidAm App & Permit COGS Indirect&Burden Alecation 42.00
Cinch Home Services (Former XC Home Serv):WO#2816-SCCN51E01B05-1-Mike Maly COGS Indirect&Burden Allocaiicn 21.00
Cinch Home Services (Former XC Home Serv): WO#2827-SC-CN51E496C4-Josh Luecht COGS indirect&Burden Allocation 21.00
Days Inn & Suites: WO#2809 - Look @ Air Compressor for Sprin COGS Indirect&Burden Allocation 42.00
Development Services Corp. (R&R Realty):Intersiate [V Warehouse Separation COGS Indirect&Burden Allecation 84.00
Elly Frickey:WO#2817 - Instali range outlet COGS Indirect&Burden Allocation 21,00
Emerson Electric Co,:WO#2810 - May '20 Monthly Maintenance COGS Indirect&Burden Allocation 420.00
Global Facility Management'WO#2814-00394386-Dollar Trae Urbandale COGS Indirect&Burden Allocation 63.00
Global Facility Management: WO#2820-00395266-DT Ames-Pyion Sign COGS Indirect&Burden Allocation 42,00
Global Facility Management:WO#2838-0044001022-DT CF-Reattach ltq COGS Indirect&Burden Allocation 37.50
GTS Construction, LLC.:DMPS Hoyt Middle School COGS Indirect&Burden Allocation 105.00
Innovative Construction Solutions:Duff Plaza - Homegoods Ames COGS Indirect&Burden Allocation 6,279.00
Innovative Construction Solutions:Duff Plaza PetSmart - Ames COGS Indirect&Burden Allocation 19,761.00
Kathlyn Buban:WO#2821 - Check hot water tank volt COGS Indirect&Burden Allocation 21.00
Koester Construction Company Inc.:\WWDM Valley Junction Activity Center Ph 3B COGS Indirect&Burden Allocation 693.00
LuJ's Neighborhood Bar & GrilkWO#2828 - Tshoat ceiling fan COGS Indirect&Burden Allocation 31.50
Matt Christianson: WO#2801 - Small basement remodel COGS Indirect&Burden Allocation 168.00
Matt Christianson:WO#2826 - Bathroom rough-in - Altoona COGS Indirect&Burden Allocation 273.00
Matt Christianson:WO#2830 - Bathroom add @ Ames property COGS Indirect&Burden Allocation 441.00
Matt Christianson: WO#2835 - T&M @ Ames residence COGS Indirect&Burden Allocation 21.00
Menards - Ankeny:W0#2823 - Emergency Call COGS Indirect&Burden Allocation 21.00
Midland Construction, Inc.:Walmart Indianola Remedel COGS Indirect&Burden Allocation 63.00
Midland Manufacturing Co..WO#2824 - Replace breaker COGS Indirect&Burden Allocation 21.00

Page 1 of 4
 

16:52 AM

Ryan's Electrical Services, LLC

 

 

 

O7M7/20 . .
Deposit Detail
May 31 through June 30, 2020
Type Naum Date Name Account Amount

Proctor Mechanical Corporation:DOT Jefferson Maint. Garage Ex Sys COGS Indirect&Burden Allocation 945.00
Sheldon Schnathorst' WO#2822 - Add hath ouilet COGS Indirect&Burden Allocation 21.00
Sieve Bump: WO#2825 - Look @ outlets/GFl's @ rental COGS Indirect&Burden Allocation 42.00
Summit Commercial Construction:SM0098 Beacon Hill COGS Indirect&Burden Allocation 504.00
TJ Cassidy: WO#2818 - Repair pool pump wiring COGS Indirect&Burden Allocation 21,00
Two Rivers Group, [ne.:Urbandale High Schoal Gym Reno COGS Indirect&Burden Allocation 3,696.00
Winball, LLC. WO#2837-Repair exit Its, remove time cick COGS Indirect&Burden Allocation 63.00
Woodruff Const - Ft Dadge:United Community CSD Transportation Bldg COGS Indirect&Burden Allocation 84.00
TOTAL 6.00
Deposit 06/02/2020 US Bank Checking 43,559.25
Payment 63976 06/02/2020 Duluth Trading Co..WO#2786-Turn off auto lights per closure Undeposited Funds -79.50
Payment 6852 06/02/2020 Ken Brickman: WO#2833 - Wiring for new oven Undeposited Funds ~435,24
Payment 124830 06/02/2020 Woodruif Const - Ames Undeposited Funds -390.92
Payment 168226 o6/02/2020 Global Facility Management Undeposited Funds -300.00
Payment 200070430 06/02/2020 Summit Commercial Construction Undeposited Funds ~2,850.00
Payment 99724 o6/02/2020 Innovative Construction Solutions:Duff Plaza - Homegoods Ames Undeposited Funds -29,580.64
Payment 06/02/2020 Concrete Connection, LLC, Undeposited Funds -9,853.40
Payment 3980 06/02/2020 Bob Bush: W/O#2836 - Install owner provided light Undeposiied Funds 69.55
TOTAL 43,559.25
Deposit 06/04/2020 US Bank Checking 0.02
Payment 06/01/2020 CrossCom National Undeposited Funds -0.02
TOTAL 6.02
Deposit 06/05/2020 US Bank Checking 5,627.30
Payment 1237 06/05/2020 Michelle Weverink:WO#2796 - Install owner-provided bath fan Undeposited Funds. -277.25
Payment 6704 06/05/2020 Azcan, Inc. Construction Undeposited Funds 4,941.22
Payment 40064550 08/05/2020 Birchwood Wellness:WO#2832 - Add outlet in utility room Undeposited Funds -364.83
Payment 200790 06/05/2020 RSM Maintenance Undaposited Funds -144.50
Payment 232 06/08/2020 Cinch Home Services (Former XC Home Serv} Undeposited Funds -100.00
TOTAL -5,827.90
Deposit 06/65/2020 US Bank Checking 106.23
Payment credit card 06/05/2020 Kate H.:WOg2841 - Co-Ax h/u for internet & switch Undeposited Funds -106.23

 

Page 2 of 4
 

10:52 AM

Ryan's Electrical Services, LLC

 

 

 

 

 

o7N7120 , .
Deposit Detaii
May 31 through June 30, 2020
Type Num Date Name Account Amount

TOTAL -106.23
Deposit 06/10/2020 US Bank Checking 418.45
Payment EFT 06/10/2020 CrossCom Naficnal Undeposited Funds 418.45

TOTAL 418.45
Deposit 06/11/2020 US Bank Checking 83.78
Amazen.com Job Materials Purchased 41.89

Amazon.com Job Materials Purchased -41.89

TOTAL -83.78
Deposit 06/12/2020 US Bank Checking 8,594.27
Payment 2740 06/12/2020 Summit Commercial Construction ' Undeposited Funds 329.52
Payment 1022 06/12/2020 Christina Duben:WO#2848 - Online MidAm App & Permit Undeposited Funds -299.60
Payment 2075 06/12/2020 Cinch Rome Services (Former XC Home Serv):WO#2842-SCCN61E99FD3-Chris Finke Undeposited Funds -100.00
Payment 49140 06/12/2020 Action Services Group Undeposited Funds -379.90
Payment 1200367194 06/12/2020 Emerson Electric Co. Undeposited Funds -7,545.25

TOTAL 8,594.27
Deposit O6H6/2020 US Bank Checking 4,158.98
Payment 113604 06/16/2020 Tasty King-Burger King Undeposited Funds -820.00
Payment Ta22 06/16/2020 Laser Facility Management Undeposited Funds 2,225.00
Paymeni 16126 06/16/2020 GTS Construction, LLC.:DMPS Hoyt Middle School Undeposited Funds -1,021.25
Payment 2894 06/16/2020 Sheldon Schnathorst Undepostied Funds 82.73

TOTAL 4,158.98
Deposit 06/18/2020 US Bank Checking 6,815.48

Alter Metal Recycling Job Materials Purchased 82.62

Alter Meial Recycling Job Materials Purchased 851.14

Payment 101883 06/18/2020 Apex Construction Solutions, Inc.:Gamp Podge M-95 Alterations Undeposited Funds 6,697.72
Payment 8006717 06/18/2020 Menards - Ankeny Undeposited Funds “184.00

TOTAL 6,815.48
Deposit 06/22/2020 US Bank Checking 48,644.16

Page 3 of 4
 

10:52 AM

Ryan's Electrical Services, LLC

 

 

 

o7/17/20 . .
Deposit Detail
May 31 through June 30, 2020
Type Num Date Name Account Amount

Payment 06/22/2020 Winball, LLC. Undeposited Funds 292 43
Payment 101870 06/22/2020 Apex Construction Solutions, Inc¢:McDonald's Pella tnterior Remodet Undeposited Funds 45,324.50
Payment 9962 06/22/2020 Bergstrom Construction Ine. Undeposited Funds -422.23
Payment 1200367328 06/22/2020 Emerson Electric Co. Undeposited Funds 2,605.00

TOTAL 48,644.16
Deposit 06/29/2020 US Bank Checking 13,741.63

United Fire Group Auto and Truck Expenses -3,003.83

South Ceniral Electric, LLC.:WO#2429-Elevate@Jordan Creek FA rough-in Due to Employee -10,255.42

Payment 3626000205 06/29/2020 Woodruff Const - Ft Dodge Undeposited Funds ~300.00
Payment 3140 06/29/2020 Rita Kramer Undeposited Funds -69.55
Payment 1127 06/29/2020 Marilynn Pates:WO#2866 - T-shoot power issue Undeposited Funds -112.83

TOTAL =13,741.63
Deposit 06/30/2020 US Bank Checking §,836.65
Payment 12621 06/30/2020 L.J's Neighborhood Bar & Grill Undeposited Funds -164.30
Payment Gr4r 06/30/2020 Azcon, Ing. Gonstruction Undeposited Funds ~§,997.35
Payment 159379 06/30/2020 Global Facility Management Undeposited Funds -375.00
Payment 367928 06/30/2020 Springwise Undepositad Funds -306.00

TOTAL -6,836.65
Total 138,786.80

Page 4 of 4
 

10:54 AM
07/17/20

Type

 

Deposit

Payment
TOTAL

Deposit

Payment

TOTAL

Num

Jc 6705

JC 3E

Date
Pt

06/01/2020

06/05/2020

06/23/2020

06/23/2020

Ryan's Electrical Services, LLC

Deposit Detail
May 31 through June 30, 2020

 

Name Account
3E Joint Gheck Account
Azcon, Inc. Construction Undeposited Funds

3E Joint Check Account

Apex Construction Solutions, Ine.:Camp Dodge M-0 Undeposited Funds

Total

Amount
es

20,696.43

-20,696.43
-20,696.43

 

15,320.72

~15,320.72

-15,320.72

36,017.15

Page 1 of 1
 

9:10 PM Ryan's Electrical Services, LLC

07/19/20 A/R Aging Summary
As of June 30, 2020

 

 

 

 

 

 

 

 

 

 

' Current 1-30 31-60 61-90 > 90 TOTAL
Accountant's Temp Customer 0.00 0.00 0.00 0.00 0.00 6.00
ACI Mechanical, Inc. ‘

ISU Power Plant EF3 & EF5 0.00 0.00 0.00 0.00 306.01 300.07
Total AGI Mechanical,Inc. 0.00 0.00 0.00 0.00 300.07 300.01
Action Services Group

WO#2770-W0O#231892-Dollar General-Wloo-tsh 9.00 0,00 0.00 129.33 0.00 129.33

WO#2771-W0231998-Check into Cash-Wloo-tsh 0.00 0.00 0.00 138.25 6.00 138.25

WO#2788-W0#232631-Dollar General-Evansdal 9.00 0.00 0.60 78.11 0.00 78,11

W0O#2818-233558-DG Owelwein-Drive time 9.00 139.10 0.00 0.00 9.00 139.10
Total Action Services Group 0.00 139.10 0.00 345.69 9.00 484.79
Alissa Lotman

W0O#1933 - Hang dining room fixture 0.00 0.00 0.00 0.00 75.00 75,00
Total Alissa Lotman 0.00 G.00 6.00 0.00 75,60 75.00
Allowance Customer 0.60 6.00 6.00 0.00 -10,000.00 -10,000.00
American Home Shield

W0O#2063-Dispatch#475625342-Jason G-switch 0.00 0.00 0.00 0.00 356.10 356.10
Total American Home Shield 0.00 6.00 0.00 0.00 356.10 356.10
APEX Construction Company, Inc. 0.00 6.00 9.00 0.00 -10.77 -10.77
Apex Construction Solutions, Inc.

Camp Dodge M-05 Alterations 8,859.44 49,094,432 7,811.78 0.00 0.00 $5,765.65

McDonald's Pella Interior Remodel 0.00 3,143.53 14,402,52 0.00 0.00 17,546.05
Total Apex Construction Solutions, Inc. 8,859.44 52,237.96 22,214.30 0.00 6.00 83,911.76
Atkinson's & Associates Builders 6.00 0.00 0.00 0.00 ~O.04 0,01
Azcon, Inc. Construction

Camp Dodge B-16 & B-17 14,369.70 0.00 6.00 0.00 0.00 14,369.70
Tetal Azcon, Inc. Construction 14,369.76 0.00 0.00 0.00 6.00 14,369.76
Ball Team, LLC. 0.00 0.00 0,00 0.00 / =10.00 -10.00
Barbara Wilder

WO#2495-Repalr garage feed, install Its 0.00 6.00 0.00 0.00 105.63 105.63
Total Barbara Wilder 0.00 0.00 6.00 0.00 105.63 105.63
Beautiful Mess Boutique

WO#2728-Repairing ceiling light 0.00 0.06 0.06 0.00 94.55 94.55
Total Beautiful Mess Boutique 0.00 0,00 0.00 8.00 $4.55 94.55
Bergstrom Construction Inc.

Lincoln HS Sm Gym & Classrooms Reno 17,242.50 0.00 6.00 0,06 0.00 17,242.50
Total Bergstrom Construction Inc. 17,242.50 0.00 0.00 0.00 0.00 17,242.50
Brian Ritter

W0O#2158-Kimball Ave-Conduit & data outlet 9.00 0.0¢ 6.06 0.00 229.37 229.37

Page 1
 

 

9:10 PM Ryan's Electrical Services, LLC

a7ri9/20 A/R Aging Summary
As of June 30, 2020

 

 

 

 

 

 

 

 

Current 1-30 31-60 61-90 > 90 TOTAL

Brian Ritter - Other 0.06 0.00 0.06 0.00 -0.50 “0,50
Total Brian Ritter 0.00 0.00 0.00 0.90 228.87 228.87
Broadway National

WO#2843-669893-01-Pilot Urbandale 700.00 0.00 0.06 0.00 0.00 700,00

WO#2860-SV692013-01-UPS Wloo Ph Lines 74.20 0.00 0.00 0.00 0.00 74.20
Total Broadway National 774.20 0.00 0.00 0.00 0.00 774.20
Brocon Services LLC 0.00 6.00 0.00 0.00 -1,868.00 -1,868.00
Caliber Concrete, LLC

Fox Creek Park Phase II 0.00 0.00 0.00 0.00 4,602.50 4,602.50
Total Caliber Concrete, LLC 0.00 6,06 0.00 0.00 4,802.50 4,602.50
CBRE FacilitySource IFM

WO#2749-WEB-1663919-JCPenny-Ames-tshot em 6.00 0.00 9.00 385.00 0.00 385.00

W0#2795-WEB-1689804-GNC Army Post Road 0.00 188.00 0.00 0.00 0.00 189.00

W0#2831-WEB-1707416-GNC Ames 129.96 0,00 0.00 0.00 0.00 129.98
Total CBRE FacilitySource IFM 129.98 189.00 0.00 385.00 0.00 703.96
Chain Store Maintenance, inc. 0.00 0.00 0.00 0.00 80.74 -80.74
Cinch Home Services (Former XC Home Serv)

W0O#2071-SCCLATIV3B-Misc, Electric Issues 0.00 0.00 0.60 0.00 100.00 100.00

W0O#2091-SCCLATKT65-1-Tripping breakers 0.00 0,00 0.00 0.00 75,00 75.00

WO#2094-SCCLATM5V9-1-Arc fault brkrs 0.00 0,00 0.00 0.00 225.00 225,00

WO#2188-SCCM1IWQZJY-Repair outlets 0.00 0.00 9.00 0.00 1,029.42 1,029.42

W0#2382-SCCM4YX5HK-Rachel Carlson 0.00 0.00 0.00 9.00 " 450.00 160.00

WO#2827-SCCN51E496C4-Josh Luecht 0.00 0.00 -100.00 0.00 6.00 -160.00

W0#2839-SCCN61E92245-Matt 0. 16.08 0.00 0.00 9.00 0.00 16.08

W0#2842-SCCN61E99FD3-Chris Finke 85.50 0.00 0.00 0.00 6.00 85.50

W0O#2846-SCCNG61TEA7C28-1-Kelsey Rumpf 127.93 0.06 0.00 6.00 0.00 127.93

Cinch Home Services (Former XC Home Serv) - Other 0.00 0.00 0.00 0.00 -0.06 -0.06
Total Cinch Home Services (Former XC Home Serv) 229.51 0.00 190.00 0.00 1,579.36 1,708.87
Comeast Business 0.60 6.00 0.00 0.00 -364.10 364.10
Corey Gregerson

W0O#2788-Check sparking at electric panel 0.00 0.00 0.00 0.00 137.80 137.80
Total Corey Gregerson 0.00 0.06 0.00 0.00 137.80 137.80
Covenant Construction Services 0.00 0.06 0.06 0.00 -49.99 -49.99
CrossCom National

W0#2233-89071057-Walmart Wloo-Fix Network 0.00 0.00 0.00 0.00 149.98 149.98

W0O#2655-P9506741-Kohl's Clive ex antenna 0.00 0.00 0.00 9.00 366.18 366.18

WO#2718-WO#P9638188-Ross Store-WDM-CUS300 0.00 0.00 0.00 0.00 238.87 238.87

WO#2721-W0O#59661380-Casey's General Store 0.00 0.00 0.00 0.00 148.50 148.50

GrossCom National - Other 0.00 0.00 0,00 0.00 ~658.00 ~658.00
Total CrossCom National 0.00 0.00 0.00 0.00 245,53 245.53

Dallas County Human Services

Page 2
 

9:10 PM : Ryan's Electrical Services, LLC

07/19/20 A/R Aging Summary
As of June 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

Current 1-30 31-60 $1-99 = 90 TOTAL

W0O#2760-Replace lights-warranty parts but 0.00 0.00 0.00 0.00 159.00 159.00
Total Dallas County Human Services 0.00 0.06 0.00 0.00 159,00 159.00
Days Inn & Sultes

W0O#2808 - Look @ Air Compressor for Sprin 0.00 0.00 713.50 0.00 G.00 713.50
Total Days inn & Suites : 0.00 6.00 713.50 0.00 0.00 713,50
Development Services Corp. (R&R Realty)

Interstate I¥ Warehouse Separation 28,248.00 0.00 0.00 6.00 0.00 28,248.00

W0O#2710-Regency 5 - Add one outlet for TV 0.00 0.00 6.00 6.00 187.08 187,08
Total Development Services Corp. (R&R Realty) 28,248.00 6.00 0.00 0.00 187.08 28,485.08
Divisions Maintenance Group,

W0O#2614-PO#1523445-Walgreens-drive thru 0.00 0.00 0.00 0.00 108.75 4108.75

WO#2745-PO0#1 734608-Ross-Merle Hay-15 0.00 0.00 0.06 0.00 187.05 187,05

W0O#2806-566009258-1 835 767-Walgreens 0.00 85.39 0,06 0.00 0.00 85.39
Total Divisions Maintenance Group 0.06 85.39 0.00 0.00 295.80 387.19
Doris Robinson |

WO#1945 - Wire kitchen lighting 0.00 0.00 6.00 0.00 4,184.71 1,134.71
Total Doris Robinson 6.06 0.00 0.00 0.00 1,184.71 1,184.71
Drees Co.

Jefierson Middle School FA Install 10,266.00 0.00 0.00 0.00 6.00 10,260.00
Total Drees Co. 10,260.00 0.00 0.00 0.00 6.00 10,280.00
Eaton : ¢.00 6,00 0.00 0.00 606.00 600.00
ESI Electric, Inc.

Calvin Manor 0.00 0.00 0.00 0.00 4,620.00 4,620.00
Total ESI Electric, Inc. 6.00 0.00 0.00 6.00 4,620.00 4,620.06
Estes Construction 9.00 6.00 6.00 0.00 0.80 =0.80
Everything Homes of lowa 0.00 9.00 6.00 0.00 -0.70 0.70
EVO-INC :

Walmart LED Retrofit - lowa City 0.00 0.00 0.00 0.00 4,200.00 4,200.00

Walmart LED Retrofit - Keokuk 6.00 0.00 0.00 9.00 7,800.00 7,800.00

Walmart LED Retrofit - Mt Pleasant 6.00 0.00 0.00 6.00 23,222.00 23,222.00

Walmart LED Retrofit - Muscatine 6.00 0.00 0.00 6.00 7,200.00 7,200.00
Total EVOING 0.00 9.00 6.00 0.00 42,422.00 42,422.00
Ezzi Signs }

W0O#2660-WO#127524716-Best Buy-Center of 0.00 0.00 0.00 0.00 203.40 203.40
Total Ezzi Signs | 0.00 0.00 9.00 0.00 203.40 203.40
Ferrandino & Son, Inc. 0.00 0.00 6.00 0.00 ~89.12 “39.12
G&H Trucking 0.00 0.00 0.00 0.00 220.00 220.00
Gholam Mirafzal 0.00 0.00 9.00 0.00 425.00 125.00

Ginger Shirley
Page 3

 
 

9:10 PM Ryan's Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

o7/igi20 . A/R Aging Summary
As of June 30, 2020
Current 1-30 31-60 61-996 > 80 TOTAL

WO#2369 - Check non-working light 0,06 0.00 0.00 0.00 -0.16 0.16
Total Ginger Shirley | 0.00 9.06 0.00 0.00 ~0,.16 -0.16
Global Facility Management :

W0O#2807-00391153-Dollar [Tree West Dsm 0.00 0.00 150.00 0.00 6.00 150.00

W0O#2814-00394366-Dollar (Tree Urbandale 0.00 294.00 0.00 0.06 6.00 294.06

W0O#2820-00395266-DT Ames-Pyion Sign 0.00 150.00 0.00 0.00 6.00 180.00

W0O#2838-0044001022-DT CF-Reattach lig 150.00 0.00 0.00 0.00 6.00 160.00

W0O#2853-00405732-DT Wloc-Flx tegisi. belt 150.00 0.00 0.00 0.00 6.00 150.00

W0#2857-00409037-DT Ankeny-Lighting 225.00 4.00 0.00 0.00 6.00 225.00
Total Gicbal Facility Management 525.00 444,00 150.00 0.00 0.00 1,179.00
Harold Pike Construction Co.’

Boone County Landfill Maint. Bldg. 9.00 0.00 0.00 0.00 70.00 70.00

ISU Vet Med - RR & Locker Room 0.00 0.00 0.60 0.00 647,79 647.79
Total Harold Pike Construction Co. 0.00 6.00 0.00 0.00 717.73 717.79
Innovative Construction Solutions

Duff Plaza - Homegoods Ames 10,726.82 35,180.00 5,544.85 0.00 0.00 52,451.67

Duff Plaza PetSmart - Ames 16,317.06 46,638.00 12,830.92 0.00 0.00 75,785.92
Total Innovative Construct ni Solutions 27,043.82 82,818.00 18,375.77 0.60 0.00 128,237.59
Jensen Builders |

Adair IDOT PEMB Addition 4,207.34 0.00 0.06 0.00 12,824.26 17,031.60

Camp Dodge S-21 T-BAT | 0.06 ¢.00 0.00 0.00 0.26 0.26

Jensen Builders - Other 0.00 0.00 6.00 0.06 -0.01 -0.01
Total Jensen Builders 4,207.34 0.00 0.00 0.06 12,824.51 17,031.85
Jerry's Furniture i 0.00 0.00 0.00 6.00 -256.40 -256.40
John French

WO#2799 - Power to half of home 0.00 0.00 0.00 0.00 68,90 68.90
Total John French : 0.00 0.06 6.00 6.00 68.90 68.90
John Rhede

W0O#1870 - Fix GFl Near Kitchen Sink 0.00 0.00 0.00 6.00 75.00 75,00
Total John Rhode 0.00 0.00 6.00 0.00 78.00 75.00
Kathlyn Buban

WO#2821 - Check hot water tank volt 0.00 0.00 104,50 0.00 0,00 104,50
Total Kathlyn Buban 0.00 0.00 104.56 6.00 0.00 104,50
Koester Construction Company Inc. :

WDM Valley Junction Activity Center Ph 3B 16,192.62 0.00 0.00 6.00 £.00 16,192.62
Total Koester Construction Company Inc. 16,192.62 0.00 0.00 6.00 0.00 16,192.62
Kristine Calhoun

WO#1876 - Check [Iving room outlets 0.00 0.00 0.00 0.00 119.57 119.57
Total Kristine Calhoun 0.00 0,00 6.00 6.00 119.57 119.57

Page 4
 

9x10 PM Ryan’s Electrical Services, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o7r9/20 A/R Aging Summary
| As of June 30, 2026
Current 1-30 31-60 61-90 > 90 TOTAL
Lansink Construction, Inc. : G.00 0.00 0.06 0.00 1,015.55 1,015.85
Larson Gonstruction Co. Inc. :

Hariman Reserve Nature Center 0.00 0.00 0.00 6.00 1,020,090 1,020.00
Total Larson Construction Co. Inc. 0.00 0.00 6.00 6.00 1,020.00 1,020.00
Larson Contracting Central, LLC

Smokin’ Oak Pizza 0.00 0.00 0,00 6.00 849.79 849.79
Total Larson Contracting Central, LLC 0.00 9.00 6.00 0.00 849.79 848.79
Lisa Silvers

W0O#2414-Wire room & install can Its 0.00 0.00 0.00 0.00 4,59 459
Total Lisa Silvers 0.00 0.00 0.00 0.00 4.59 4.59
Lor Moua ‘

WO#2565-Repair Front Light and Door Belli 0.00 0.00 0.00 0.00 -1.87 1.87
Total Lor Moua , 0.00 0.00 6.00 0.00 -1.87 -1.87
Loren Weber .

WO#1996 - Find short in conduit 0.06 0.06 0.00 6.00 7i.72 7172
Total Loren Weber ‘ 0.00 0.00 0.00 0.00 7172 71.72
Mark Knutson '

Hot Tub Removal . 0.00 0.00 0.00 9.00 69.55 -69.55
Total Mark Knutson 0.00 0.00 6.00 0.00 -69.55 -69.55
Midland Manufacturing Co. .

W0O#2824 - Replace breaker 1,082.00 0.00 0.00 0.00 0.00 1,082.00
Total Midland Manufacturing Co. 1,082.00 0.00 0.00 0.00 0.00 1,082.00
Mike Mohr :

WO#2676-Troubleshoot outlets, he lost pow 0.06 0.00 0.00 0.00 104.50 104.50

WO#2723 - T&M @ 5370 Bulideg Ave 0.06 0.00 0.00 0.00 184,00 184,00

WO#2736 - Quoted elec work @ 6370 Bulldog 0.00 13,104.00 0.00 0.00 0.00 13,104.00
Total Mike Mohr 0.00 13,104.00 0.00 0.60 288.50 13,392.50
Monte Evans

W0O#1918 - Insurance claim 0,00 0.00 0.00 0.00 4,944.64 1,944.61
Total Monte Evans 0.00 0.00 6.00 .00 1,944.61 1,944.61
Neumann Brothers, Inc.

Waukee CAPS 0.00 0.00 9.00 6.00 1,422.75 1,422.75
Total Neumann Brothers, Inc. 6.00 0.00 0.00 c.00 1,422.75 1,422.75
OLP Construction

Junior Achievers new Child Care 3,325.00 9.00 0.00 0.00 0,00 3,325.00
Total OLP Construction 3,325.00 0.00 0.00 6.00 0.00 3,325.00

Page 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9:10 PM Ryan's Electrical Services, LLC
07/19/20 A/R Aging Summary
As of June 30, 2020
Current 1-30 31-60 67-90 > 90 TOTAL
PKC Construction 0.60 0.00 0.00 0.00 “71 -L71
Point Builders, LLC

River Place SSR2 0.00 0.00 0.00 0.00 330.00 330.00

SW 9th Retail 0.00 0.00 o.0c 0.00 953.25 953.25

Point Builders, LLC - Other 0.00 0.00 6.00 0.00 -3.25 -3.25
Total Point Builders, LLC 6.00 0.00 0.00 0.06 1,280.00 1,280.00
Popeye's Chicken

WO2142-Replace bad alec cord cap 0.00 0.00 0.00 6.00 98.18 96.18
Total Popeye's Chicken 9.00 0.06 0.00 6.00 98.18 $8.18
Proctor Mechanical Corporation

DOT Jefferson Maint. Garage Ex Sys 0.00 0.00 3,117.00 0.06 6.00 5,171.00
Total Proctor Mechanical Corporation .00 0.00 5,111.00 6.00 .00 5,111.00
R.H. Grabau Construction Inc,

ISU Food Science RM 2379 0.00 0.00 0.00 6.00 -172.69 -172.69

R.H. Grabau Construction Inc. - Other 6.00 0.00 0.00 6.00 4,249.42 4,248.42
Total R.H. Grabau Construction Inc. 0.00 6.00 0.00 6.00 4,422.11 4,422.11
Rock Valley Physical Therapy

W0O#2799 ~ Tshoot parking lot lighting 0.00 0.00 0.00 310.60 0.00 310.60
Total Rack Valley Physical Therapy 0.00 0.00 0.00 310.60 0.00 310.66
Ruthie Clay 0.00 0.00 0.00 9.00 0.45 0.45
Seam Group (Former Predictive Services)

WO#2647-WO#51070-At Horme-University 6.00 0.00 0.00 0.00 275.00 275.06
Total Seam Group (Former Predictive Services) 0.00 0.00 0.00 0.00 275.00 275.00
Sergio Corona :

WO#2533 - Kitchen Remodel - Trim Work 0.00 0.08 6.00 0.00 1,026.20 1,026.20
Total Sergio Corona : 0.00 0.00 0.00 0.00 1,026.20 1,026.20
Siemens Industry

Western Hills Courtyard Infill 6.00 0.00 0.00 0.00 300.00 300.00
Total Siemens Industry 0.00 0.00 0.00 0.00 300.00 300.00
Smith Company Serives, LLC

WO#2761-Abdunl Smith-buillding strut rack 6.00 0.00 0.00 0.00 189.00 169.06
Total Smith Company Serives, LLC 0.00 0.00 0.00 0.00 159.00 159.00
South Central Electric, LLC. :

WO#2429-Elevate@Jordan: Creek FA rough-in 0.00 0.00 0.00 0.00 7,000.00 7,000.00
Total South Central Electric, tie. 0.00 0.00 0.00 0.00 7,000.00 7,000.00
Sterllng Hotel :

0.00 0.06 0.00 0.00 181.77 181.77

WO#1881 - Misc. - emergency fixes

 

 

Page 6
 

9:10 PM Ryan's Electrical Services, LLC

07/19/20 ; A/R Aging Summary
As of June 30, 2020

 

 

 

 

 

 

 

 

 

 

 

 

Current 1=36 31-60 61-90 > 90 TOTAL
Total Sterling Hotel 0.00 6.00 6.00 6.00 181.77 181.77
Sieve Bump :

WO#2825 - Look @ outlets/GFI's @ rental 0.00 0.00 184.00 0.00 0.00 184.06
Total Steve Bump 0.00 0.00 184.00 0.00 0.00 184.00
StoreGratters, inc.

WO#1813 = PO#42561 - Harbor Freight 0.06 0.00 0.00 0.00 2,701.17 2,701.17
Total SioreCratters, inc. 0.00 0.00 0.00 0.00 2701.17 2,701.17
TBB&M, LLC

Roland Story HS Science Room Reno 0.06 0.00 0.00 0.00 3,112.60 3,112.00

Saydel High School - Classroom Reno 6.00 0.00 0.00 0.00 0.50 0.56
Total TEB&M, LLG 0.00 0.00 0.00 0.00 3,712.50 3,112.50
Theresa Livingston

W0#2734-Troubleshoot power to garage 0.00 0.00 9.00 0.00 7279 F273
Total Theresa Livingston 0.00 0.06 0.00 0.00 72.73 72.73
Tina Unich

W0#2618-Sub-Panel and outlets install 6.00 0.00 0.00 0.00 533.99 533.99
Total Tina Unich 0.00 0.00 0.00 0.00 533.99 533.99
Trinity Construction Group

Tower & Sheridan Park Restrooms 6.00 0.00 0.00 0.00 50.00 50.00

Trinity Construction Group - Other 0.00 0.00 0.00 0.00 -0.01 0.01
Total Trinity Construction Group 0.00 0.00 0.00 9.00 49.99 49,99
Two Rivers Group, Inc,

Urbandale High School Gym Reno 0.00 15,585.70 6.00 26,00 25.00 15,635.70
Total Two Rivers Group, Inc. 0.00 15,585.76 0.00 25.00 25.00 15,635.70
Wayne Folken

WO#2698-Install owner provided motion lig 0.00 0.00 0.00 0.00 6.00 0.00
‘Total Wayne Folken | 0.00 0.00 0.00 0.00 0.00 0.00
Whole Foods WDSM |

WO#1837 - WO#48268497 - Lig Rpl 6.00 6.00 0.00 0.00 313.00 318.00

WO#2803-66061183-Repair lighting 0.00 0.00 184.00 0.00 0.900 184.06
Total Whole Foods WDSM 0.00 0,00 184.00 0.00 $18.00 502.00
Woodruff Const - Ames

W0O#2703-Mainstream ltving-Replaced Photo 0.06 0.00 10.08 0.00 0.00 10.08
Total Woodruff Const - Ames’ 0.00 0.06 10,08 0.90 0.00 10.08
Woodruff Const - Fit Dodge

United Community CSD Transportation Bldg 0.06 0.00 0.00 . 4,203.35 0.00 4,203.35
Total Woodrutt Const - Ft Dodge 0.00 0.00 6.00 4,203.35 0.00 4,203.35

 

Page 7
 

9:10 PM Ryan's Electrical Services, LLC

07/19/20 A/R Aging Summary
As of June 30, 2020

Current 1-30 31-60 61-90 » 90 TOTAL
TOTAL , 132,488.09 164,603.15 46,947.15 5,269.64 76,082.39 425,391.42

 

 

Page &
 

9:58 PM
07/19/20

Ryan's Electrical Services, LLC

Unpaid Bills Detail (Due but not Paid)

As of June 30, 2020

 

 

  

 

 

 

Type Date Num Due Date Aging Open Balance
Commonwealth Communications
Bill 05/18/2020 77013 06/1 7/2020 13 10,947.00
Fotal Commonwealth Communications 10,947.00
Echo Group, Inc.
05/27/2020 $842... -280.79
04/08/2020 $846... 05/25/2020 36 70.09
03/27/2020 S844... 05/25/2020 36 126.00
03/30/2020 S841... 05/25/2020 36 688.00
03/37/2020 $844... 05/25/2020 36 560.69
04/07/2020 $841... 05/25/2020 36 836.00
03/31/2020 $845... 05/25/2020 36 132.72
04/02/2020 $845... 05/25/2020 36 440.60
04/15/2020 S846... 05/25/2020 36 1.72
04/14/2020 $846... 05/25/2020 36 157.62
Total Echo Group, Inc. 2,732.65
Electrical Engineering & Equipment Co.
Bill 05/01/2020 6770... 05/31/2020 30 65.62
B 05/04/2020 6772... 06/03/2020 27 998.28
Bill 05/11/2020 6770... 06/10/2020 20 350.00
Bi 05/12/2020 6691... 06/11/2020 19 2,761.56
B 05/18/2020 6785... 06/17/2020 13 139.16
B 05/18/2026 6737... 06/17/2020 13 280.00
Bi 05/26/2020 6774... 06/25/2020 5 672.00
B 06/26/2020 6774... 06/25/2020 5 896.00
Bill 06/01/2020 678s... 07/01/2020 1,469.22
Bill 06/03/2020 6798... 07/03/2020 857.78
Bill 06/03/2020 6796... 07/03/2020 2,170.02
Bill 06/05/2020 6730... 07/05/2020 1,035.00
Bill 06/08/2020 6803... 7/09/2020 242 42
B 06/1 0/2026 . 87/10/2020 39.26
Bill 06/11/2020 07/11/2020 86.14
Total Electrical Engineering & Equipment Go. 11,562.41
Johnson Controls Fire Protection LP
Bill 05/31/2020 4138... 06/30/2020 1,120.16
Bill 06/01/2020 4138... 07/01/2020 828.52
Tatal Johnson Controls Fire Protectian LP 1,948.68
Mid American Energy
Bill : 05/18/2020 4000... 06/09/2020 21 16,790.40
Total Mid American Energy 16,790.40
Moser Property Maintenance
Bill 04/43/2020 811 05/13/2020 48 1,200.00

Page 1
 

 

 

  

9:58 PM Ryan's Electrical Services, LLC
07/19/20 Unpaid Bills Detail (Due but not Paid)
As of June 30, 2020
Type Date Num Due Date Aging Open Balance

Bill 05/13/2020 838 06/12/2020 18 3,500.00

Bill 05/13/2020 837 06/12/2020 18 5,463.00
Total Moser Property Maintenance 10,163.00
Precision Underground Utilities, LLC

Bill 05/15/2020 2820 05/25/2020 36 5,465.00
Total Precision Underground Utilities, LLC 5,465.00
Proshield Fire Protection

Bill 06/10/2020 049498 06/20/2020 10 73.14
Total Proshield Fire Protection 73.1%
SCI Communications, Inc

Bill 05/18/2020 SCIP... 05/18/2020 43 3,301.52
Total SG] Communications, Inc 3,301.52
Sunbelt Rentals

Bill 04/15/2020 1004... 05/15/2020 46 638.03

B 05/19/2020 1010... 06/18/2020 12 1,667.51

Bill 06/11/2020 1019... 0711/2020 952.53
Total Sunbelt Rentals 3,258.07
Tri-City Electric

Bill 05/20/2020 237611 06/19/2020 11 2,986.00
Total Tri-City Electric 2,986.00
TSYS - Cayan LLC

Bill 05/31/2020 1461... 05/31/2026 30 10.55
Total TSYS - Gayan LLG 10.55

TOTAL 69,238.39

 

Page 2
8:11 PM Ryan's Electrical Services, LLC

 

07/19/20 Balance Sheet
Accrual Basis As of June 30, 2020
Jun 30, 20
ASSETS
Current Assets
Checking/Savings
Esho Joint Check Account 15,973.63
US Bank - PPP 58,712.17
US Bank Ghecking 21,384.78
zGlearing Account -0.01
Total Checking/Savings 96,070.57
Accounts Receivable
Accounts Receivable 435,391.42
Allowance for Doubtiul Accts -10,000.00
Total Accounts Receivable 425,391.42
Other Current Assets
Deposits Receivable -694.84
Employee Receivable -154.13
Inventory 281 473.10
Inventory Asset 3.08
Other Receivable -221 273.74
Retention Receivable 69,492.66
Under Billings . ~B5,523.14
Total Other Current Assets 43,423.05
Total Current Assets 564,885.04
Fixed Assets
Furniture and Equipment 108,040.38
Leasehold Improvements 16,600.00
Vehicles 755,717.58
Accumulated Depreciation -465,716.63
Total Fixed Assets 414,041.33
Other Assets
Clearing Acct -71.81
Loan to Shareholder 256,106.67
Security Deposits 3,750.00
Total Other Assets 259,784,865

TOTAL ASSETS

LIABILITIES & EQUITY
Liabilities

Equity
Beginning Bal Equity
Capltal Stock
Owner's Distributions
Owner's Draw
Retained Earnings
Net Income

Total Equity
___ TOTAL LIABILITIES & EQUITY

1,238,711,23

2,358,800. 11

“11,594.61
100.00
87,740.66
5,670.39
-1,057,320.97

-144,684.35

+1,120,088.88
1,238,711.23

Page 1

 
8:55 PM Ryan's Electrical Services, LLC

07/19/20 Profit & Loss
Accrual Basis June 2020

 

Ordinary Income/Expense
Income
Job Income
Service Income

Total Income

Cost of Goods Sold
Cost of Goods Sold
Equipment Rental for Jobs
Job Labor
Job Materials Purchased

Other Job Related Costs
Service Materlals Purchased
Total Gost of Goods Sold
Total COGS
Gross Profit

Expense

Auto and Truck Expenses
Bank Service Charges
Business Licenses and Permits
Computer and Internet Expenses
Dues & Subscriptions
Insurance Expense
Interest Expense
Office Expense

Blueprints

Office Expense - Other

Total Office Expense

Officer Life Insurance

Payroll Expenses

Payroll Taxes

Rent Expense

Salarles & Wages
Direct Health Insurance (Co Pd)
Health Insurance (Co Pd)
Salaries & Wages - Other

Total Salaries & Wages

Telephone Expense
Utilities

Fotal Expense
Net Ordinary Income

Net Income

Jun 20

152,649.24
20,622.95

173,272.19

962.53
37,401.25
30,839.37

207.96

329.02
69,730.13
69,730.13
103,542.06

6,530.48
114.44
186.35
813.00

2,301.63

16,073.60
17.69

49.76
876.78

926.54

592.01
1,943.35
8,819.20
7,625.18

2,096.72
1,566,683
56,971.88

60,635.28

3,967.88
214.97

110,761.60
-7,219.54
“7,219.54

Page 1

 
6:05 PM
07/19/20

Ryan's Electrical Services, LLC

Reconciliation Detail
US Bank - PPP, Period Ending 06/30/2020

 

 

Type Date Num Name
Beginning Balance
Cleared Transactions
Checks and Payments - 5 items

Liability Check 06/04/2020 QuickBooks Payroll...
Check 06/04/2020 ACH United Fire Group
Liability Check 06/1 1/2020 QuickBooks Payroll...
Liability Gheck 06/18/2020 QuickBooks Payroll ...
Liability Check 06/25/2020 QuickBooks Payroll...

Total Ghecks and Payments

Deposits and Credits - 115 items

Deposit
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck

-Paycheck

Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck
Paycheck

06/03/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/1 2/2020
06/12/2020
06/1 2/2020
06/12/2020
06/12/2020
06/1 2/2020
06/12/2020
06/12/2020
06/12/2020
06/12/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/19/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020
06/26/2020

DD3291
DD3289
DD3275
BD3288
DD3280
DD3279
DN3276
DD3284
DD3273
DD3272
DD3269
DD3290
DD3286
DD3287
DD3278
DD3277
DD3283
DD3282
DD3285
DD3270
DD3281
DD3271
DD3274
DD3297
DD3303
DD3300
DD3311
DD3304
DD3310
DD3308
DB3301
DDB3296
DD3295
DD3309
DD3292
1N3298
DD3312
DD3307
DD3305
DD3313
D3302
DD3293
BD3306
DD3294
DD3299
DD3314
DD3333
DN3318
DD3322
DD3337
DD3336
DD3335
DD3334
DD3332
BD3326

Zehner, Craig A
Vos, Norman

Finn, Brittany L
Snyder, Jerad R
Johnson, Matthew L
Johnson, Chadrick O
Hammer Jr, Dennis W
Mangano, Bill J
Etien, Carrie M
Dotzenrod, Harley N
Allen, Zachary B
Wulkow, Chris D
Satterlee, Scott A
Schutte, Jeff A
Howell, Scott F
Harryman, Jeffrey
Malone, Chad M
Lange, Randy L
Mangano, Bob W
Atwood, Alan R
Jordan, Don K
Clark, Travis B
Etten, Ryan J

Etten, Ryan J
Johnson, Matthew L
Harryman, Jeffrey
Vos, Norman
Jordan, Don K
Snyder, Jerad R
Satterlee, Scott A
Howell, Scott F
Etten, Garrie M
Dotzenrod, Harley N
Schutte, Jeff A
Allen, Zachary B
Finn, Brittany L
Wulkow, Chris D
Mangano, Bob W
Lange, Randy L
Zehner, Craig A
Johnson, Chadrick O
Atwood, Alan R
Malone, Ghad M
Clark, Travis B
Hammer Jr, Dennis W
Allen, Zachary B
Schutte, Jeff A
Etten, Brenden J
Hammer Jr, Dennis W
Zehner, Craig A
Wulkow, Chris D
Vos, Norman
Snyder, Jerad R
Satterlee, Scott A
Johnson, Matthew L

Clr

ot OS OS OK OK

SOS OS OM OS OM OS OS OS OK OO OM OM OK OK OO OOO OKO OO OE OOO OK OO OO OO OO OO OO OO OO OK OO

 

 

Amount Balance
144,810.68
-20,138.27 -20,138.27
-10,017.00 -30,149.27
- 18,358.63 -48,507,90
-49,008.70 -67,516.60
- 78,583.36 -86,099.96
-86,099.96 -86,099.96
1.45 1.45
0.00 1.45
0.00 1.45
0.00 1.46
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1,45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0,00 14.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.06 - 1,45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.06 1.45
0.06 1.45
0.06 1.45

Page 1

 
8:05 PM
O71 9/20

Ryan's Electrical Services, LLC
Reconciliation Detail

US Bank - PPP, Period Ending 06/30/2020

 

 

Type Date Num Name
Paycheck 06/26/2020 DD3325 = Johnson, Chadrick O
Paycheck 06/26/2020 DD3330 Mangano, Bob W
Paycheck 06/26/2020 DD3321 — Finn, Brittany L
Paycheck 06/26/2020 DD3331 Sams, Justin A
Paycheck 06/26/2020 DD3329 ~=©Malone, Chad M
Paycheck 06/26/2020 DD3324 Howell, Scott F
Paycheck 06/26/2020 DD3316 = Clark, Travis B
Paycheck 06/26/2020 DD3315 Atwood, Alan R
Paycheck 06/26/2020 DD3327 ~=—s Jordan, Don K
Paycheck 06/26/2020 DD3328 ~— Lange, Randy |.
Paycheck 06/26/2020 DD3323 ~~ Harryman, Jeffrey
Paycheck 06/26/2020 DDB3319 = Etten, Carrie M
Paycheck 06/26/2020 DDB3317 = Dotzenred, Harley N
Paycheck 06/26/2020 DD3320 ~—s Eten, Ryan J
Paycheck 07/03/2020 DD3345 Hammer Jr, Dennis W
Paycheck 07/03/2020 DD3342 ~—«Etten, Carrie M
Paycheck 07/03/2020 DD3341  Dotzenrod, Harley N
Paycheck 07/03/2020 DD3346 ~~ Harryman, Jeffrey
Paycheck 07/03/2020 DD3351 ~—_ Lange, Randy L.
Paycheck 07/03/2020 DD3355 Schutte, Jeff A
Paycheck 07/03/2020 DD3338 = Allen, Zachary B
Paycheck 07/03/2020 DD3360 8 Zehner, Craig A
Paycheck 07/03/2020 DD3339 = Atwood, Alan R
Paycheck 07/03/2020 PD3348 = Johnson, Chadrick O
Paycheck 07/03/2020 DD3358 Vos, Norman
Paycheck 07/03/2020 BD3340 ~—s Clark, Travis B
Paycheck 07/03/2020 DD3352 Mangano, Bob W
Paycheck 07/03/2020 DD3343 ~—sEtten, Ryan J
Paycheck 07/03/2026 DD3356 = Snyder, Jerad R
Paycheck 07/03/2020 DD3344 — Finn, Brittany L
Paycheck 07/03/2020 DD3354 = Satterlee, Scott A
Paycheck 07/03/2020 DD3358 Wulkew, Chris D
Paycheck 07/03/2020 DD3353 Sams, Justin A
Paycheck 07/03/2020 DD3357 = Synytsya, Oleksandr...
Paycheck 07/03/2020 DD3349 = Johnson, Matthew L
Paycheck 07/03/2020 DD3347 Howell, Scott F
Paycheck 07/03/2020 BD3350 = Jordan, Don K
Paycheck 07/10/2020 DD3382 = Zehner, Craig A
Paycheck 07/10/2020 DD3381 Wulkew, Ghris D
Paycheck 07/10/2020 PD3370 = Johnson, Chadrick O
Paycheck 07/16/2020 DD3364 Dotzenrod, Harley N
Paycheck 07/t0/2020 DD3361 ~~ Allen, Zachary B
Paycheck 07/10/2020 DD3362 = Atwood, Alan R
Paycheck 07/10/2020 DD3380—s Vos, Norman
Paycheck 07/10/2020 DD3379 Synytsya, Oleksandr...
Paycheck 07/10/2020 DD3368 = Harryman, Jeffrey
Paycheck 07/10/2020 DD3373 Lange, Randy L
Paycheck 07/10/2020 DD3372 = Jordan, Don K
Paycheck 07/10/2020 DD3378 = Snyder, Jerad R
Paycheck 07/10/2020 DD3375 Sams, Justin A
Paycheck o7/10/2020 DD3371 Johnson, Matthew L
Paycheck 07/10/2020 DD3369 ~—- Howell, Scott F
Paycheck 07/10/2020 DD3365 ~—- Etten, Carrie M
Paycheck 07/10/2020 DD3366 = Etten, Ryan J
Paycheck 07/10/2020 DD3363 = “Clark, Travis B
Paycheck 07/10/2020 DD3374 Mangano, Bob W
Paycheck 07/10/2020 DD3367 Hammer Jr, Dennis W
Paycheck 07/10/2020 DD3377 Schutte, Jeff A

‘Paycheck ~~ —~ - --07/10/2020------DB8876--—Satterles, Scola: --—

Total Deposits and Credits
Total Cleared Transactions
Cleared Balance
Register Balance as of 06/30/2020

New Transactions

a
=

HE DE De CDK DK DE BE DE DK EDK DE DE DK DEK HE DK DE HE BL KK HE OE DE KE HK HE DE OE EEK PE DE HC DE KK IK IC DE RC KKK KCK |

 

 

 

 

 

Amount Balance
0.00 1.45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1,45
0.00 1.45
0.00 1.45
0.00 145
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0,00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0,00 1.46
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.46
0,00 1.45
0.00 1.45
. 0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 145
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 1.45
0.00 145
0.00 4A
1.45 1.45
-86,098.51 -86,098,51
-86,098.51 58,712.17
~86,098.51 68,712.17

Page 2

 
 

 

 

 

 

 

8:05 PM Ryan's Electrical Services, LLC
07/19/20 Reconciliation Detail
US Bank - PPP, Period Ending 06/30/2020
Type Date Num Name Clr Amount Balance
Checks and Payments - 3 items
Liability Check 07/02/2020 QuickBooks Payroll... -17,492.39 “17,492.39
Liability Check 07/09/2020 QuickBooks Payroll ... -17,724,79 35,217.18
Liability Check 07/16/2020 QuickBooks Payroll... -17,513.75 -52,730.93.
Total Checks and Payments -52,730.93 -62,730,93
Total New Transactions -52,730.93 -52,730,93
Ending Balance “138,829.44 5,981.24

 

 

Page 3

 
6:06 PM
07/19/20

Ryan's Electrical Services, LLC

Reconciliation Detail
US Bank Checking, Period Ending 06/30/2020

 

Liabllity Check 05/27/2020 AGH
Sales Tax Payment 05/27/2020 AGH
Check 05/27/2020 AGH
Check 05/27/2020 AGH
Check 05/27/2020 ACH
Chesk 05/27/2020 ACH
Check 05/27/2020 AGH
Liability Check 05/29/2020 ACH
Liability Check 05/29/2020 ACH
Liability Check 05/29/2020 ACH
Liability Check 05/29/2020 ACH
Liability Check 05/29/2020 ACH
Llabllity Check 05/29/2020 ACH
Check 05/29/2020 ACH
Check 05/29/2020 1007
Check 06/01/2020 ACH
Check 06/01/2020 ACH
Check 06/01/2020 1005
Check 06/01/2020 ACH
Check 06/01/2020 Debit
Check 06/01/2020 ACH
Liability Check 06/02/2020 ACH
Bill Pmt -Check 06/02/2020 1009
Check 06/02/2020 1010
Check 06/02/2020 ACH
Check 06/02/2020 ACH
Check 06/02/2020 ACH
Check 06/02/2020 1011
Check 06/02/2020 ACH
Check 06/02/2020 ACH
Check 06/02/2020 ACH
Check 06/02/2020 AGH
Check 06/02/2020 AGH
Check 06/03/2020 AGH
Check 06/03/2020 AGH
Check 06/04/2020 AGH
Gheck 06/04/2020 Debit
Check 06/05/2020 AGH
Check 06/05/2020 AGH
Gheck 06/05/2020 Debit
Sales Tax Payment 06/08/2020 ACH
Gheck 06/08/2020 AGH
Check 06/08/2020 Debit
Check 06/09/2020 AGH
Check 06/09/2020 ACH
Check 06/09/2020 ACH
Check 06/09/2020 ACH
Liability Check 06/10/2020 ACH
Liability Check 06/10/2020 ACH
Liability Check 06/10/2020 ACH
Liability Gheck 06/10/2020 ACH
Sales Tax Payment 06/10/2020 ACH
Check 06/10/2020 ACH
Check 06/10/2020 ACH
Check 06/10/2020 ACH
~ Check ~~ "06/10/2020 - ACH = ~~
Check 06/11/2020 ACH
Check 06/11/2020 ACH
Check 06/11/2020 Debit
Check 06/12/2020 ACH
Check 06/12/2020 ACH
Check 06/12/2020 ACH
Check 06/12/2020 ACH
Check 06/12/2020 ACH
Check 06/12/2020 ACH

Type Date Num

Name

 

Beglnning Balance
Cleared Transactions
Checks and Payments = 109 items

lowa Department of ...
lowa Department of...
Mid American Energy
Mid American Energy
Mid American Energy
Mid American Energy
Mid American Energy
John Hancock Retir...
John Hancock Rettir...
John Hancock Retr...
John Hancock Relir...
John Hancock Retr...
John Hancock Retr...
Blade Runners
Pestco Exterminatin...
Echo Group, Inc.

Dell Financial

Ankeny Sanitation
Echo Group, Ine.
Truck Equipment Inc
Amazon.com

Internal Revenue Se...
Moser Property Mai...
Eugene Pint
Amazon.com
Construction Connect
Pitney Bowes
Ansborough Self Ste...
Casey's General Store
Amazon.com
Amazon.com
Amazon.com
Amazon.com
Amazon.com
Amazon.com

United Fire Group
Echo Group, lnc.
American National |...
Casey's General Store
LOF-Xpress Oil Cha..,
lowa Department of ...
Pitney Bowes
LOF-Xpress Oil Cha...
Verizon Wireless

GM Financial

GM Financial

Sam's Club

internal Revenue Se...
lowa Department of ...
John Hancock Retir...
John Hancock Retir...
lowa Department of ...
Transfirst Discount
LOF-Xpress Oil Cha...
Amazon.com

Ariazon.com ~~~

Woodside Business ..,
Amazon.com

Casey's General Store
Big O Tires
Amazon.com

Echo Group, Inc.
Casey's General Store
Amazon.com
Amazon.com

on

 

Oh OS OS OE Od OM COO OG OS OM OO OM OK OM OK OM OM OOK OM PL PK OOK PO OO OKO OOK OOK OO DO Dt OO OO OT

Amount Balance
29,701.64
-5,500.14 -5,500.14
-604.98 -6,105.12
-305.12 -6,410.24
-195.52 -6,605.76
-153.61 6,759.37
-49.56 -6,808.93
“36.38 6,845.31
-729,22 -7,574.53
-665.61 “8,240.14
-649.12 -8,839.26
-625.94 -9,515.20
-617.67 -10,132.87
-556.12 -10,688.99
-329.56 -11,018.55
“214.06 -11,232,55
-1,081.20 “12,313.75
-272.00 -12,585.75
-169.35 -12,745.10
-71.07 -12,816.17
-48.10 -12,864.27
-28,82 -12,893.09
-6,548.56 -19,441.65
+1,800.00 “21,241.65
-1,100.00 “22,341.65
-817.92 -23,159.57
-651.63 -23,811.20
-224,30 -24,035.50
-80.25 924,115.75
“60.35 -24,176,10
-19.30 -24,195.40
-15.35 -24,210.75
-7.36 -24,218.11
~6.29 -24,223.40
167.56 24,390.96
-11,65 -24,402.61
-§,923.00 -30,325.61
-81.32 -30,406,93
-§92.01 -30,998.94
-64.81 “31,053.75
-42.38 -31,096.13
-1,491.69 -32,587.82
245.19 -32,833.01
-65.62 -32,888.63
“2,248.31 +35, 136.94
-1,116.42 “36,253.36
-644.01 -36,897.37
-44.48 -36,941,85
6,972.16 -43,314.01
-6,026.00 -49,340,01
-657.36 49,997.37
-650.46 -50,647,83
-431.00 -51,078.83
-114.44 -51,193.27
55.10 -51 248.37
-36.06 ~B1 284.43
-28.06 *51,312.49
-5,115.56 -66,428.05
-48.1B8 -56,476.23
-30.90 -56,507.13
-372.70 -56,879.83
“277.92 -67,157.75
-79.99 -5Y 237.74
48.85 -57 286.59
-27,54 -57,314.13
-24,.96 -57 338.49

Page 1

 
8:06 PM
07/19/20

Ryan's Electrical Services, LLC
Reconciliation Detail

US Bank Checking, Period Ending 06/30/2020

 

 

Total Deposits and Gredits

Total Cleared Transactions

Cleared Balance

Uncleared Transactions
Checks and Payments - 16 ltems

Type Date Num Name
Check 06/15/2020 ACH McCormick Systems...
Check 06/15/2020 ACH Xerox Financial Serv...
Liability Gheck 06/16/2020 To Print Internal Revenue Se...
Check 06/16/2020 ACH Echo Group, Inc.
Check 06/16/2020 ACH Ally
Check 06/16/2020 ACH Ally
Gheck 06/16/2020 ACH Ally
Check 06/16/2020 ACH Ally
Liability Check 06/16/2020 To Print John Hancock Retir...
Check 06/16/2020 Debit Casey's General Store
Check 06/17/2020 ACH Home Depot Credit ...
Check 06/17/2020 1013 Community State Ba...
Check 06/17/2020 ACH R&R Realty
Gheck 06/17/2020 ACH Echo Group, Inc.
Check 06/17/2020 ACH Echo Group, Inc,
Gheck 06/17/2020 ACH Amazon.com
Check 06/17/2020 ACH Electrical Engineerin...
Check 06/18/2020 1012 City of Waterloo
Check 06/18/2020 Debit Action Reprographics
Check 06/19/2020 ACH Echo Group, Inc.
Check 06/19/2020 ACH lightingsupply.com
Check 06/19/2020 ACH Echo Group, Inc.
Check 06/19/2020 ACH Amazon.com
Check 06/19/2020 Debit Ayerco 32
Gheck 06/19/2020 ACH Amazon.com
Check 06/19/2020 AGH onlinecomponents.c...
Check 06/22/2020 ACH City of Ankeny
Check 06/22/2020 ACH onlinecomponents.c...
Check 06/23/2020 ACH Echo Group, Inc.
Check 06/23/2020 ACH City of Des Moines
Check 06/24/2020 ACH Dell Financial
Check 06/24/2020 ACH Casey's General Sto...
Liability Check 06/25/2020 AGH Wellmark Blue Cros...
Liability Check 06/25/2020 ACH Internal Revenue Se...
Gheck 06/25/2020 AGH lowa Department of ...
Check 06/25/2020 ACH Eche Group, Ine.
Check 06/26/2020 1014 Midwest Alarm Servi...
Check 06/26/2020 1015 Midwest Alarm Servi...
Check 06/26/2020 ACH Action Reprographics
Check 06/26/2020 Debit Walmait
Check 06/26/2020 Debit HyVee Gas Station
Check 06/29/2020 ACH anlinecomponents.c...
Liability Check 06/30/2020 ACH Internal Revenue Se...
Check 06/30/2020 ACH SuperBreakers
Total Ghecks and Payments
Deposits and Credits - 12 items

Deposit 06/02/2020
Deposit 06/04/2020
Deposit 06/05/2020
Deposit 06/05/2020
Deposit 06/10/2020
Deposit 06/1 1/2020
Deposit 06/12/2020
Deposit 06/16/2020
Deposit 06/18/2020
Deposit 06/22/2020

. —-._.._ Deposit. _____.__.06/e9/2020...
Deposit 06/30/2020

2
=

DS OS OS PS OK OK OS OK OO OK OO

HEE HK BE DK DK DC HE HK DK DEKE HK DE DE DEK HE HK DK HE DEK EHC HK DE DK DE HK PKC KEE HK EC IK IEC 2 |

 

 

 

 

 

Amount Balance
-1,650.00 -55,988.49
-191.85 -59, 180,34
-5,935,24 -65,115.58
-1,253,42 -66,369,00
-1,238.40 -67,607,40
-1,156.74 -68,764.14
-1,099.84 -69,863,98
~B47.44 -70,711.42
-655.65 -71,367.07
-63,.21 -71 430.28
-6,035,.76 -77,466.04
-5,560,29 -B3,026.33
-1,329.37 -B4,355.70
“173.92 -84,529,62
-64,52 ~84,594.14
-36.79 -84,630.93
-20.00 -84,650.93.
-414.00 -B4,764,93
~48.69 -84,813,62
-7 14.07 -85,527.69
-639,39 -86,167.08
~438.96 -B6,306,04
-110,37 -86,416.41
-41.14 -86,457.55
-37.21 -86,494.76
-29,09 -86,523.85
-55,62 ~86,579,47
-32,22 -86,611.69
-83.66 -86,695.35
72.35 -86,767.70
-541.00 -87 308.70
-43,59 -87 352.29
-8,204.50 -95,556,79
-5,800.60 -101 357,39
-502,.25 ~107 859,64
-42,72 -101,902.36
-15,994.00 -117,896.36
~1,695,95 -119,592,31
-AG76 -119,642.07
-439,16 -119,691.23
-31.09 -119,722,32
~4,36 -119,726.68
-6,273,02 ~125,999,70
-57,.45 > -126,057,15
-126,057.15 -126,057.15
43,559.25 43,559.25
6.02 43,559.27
106.23 43,665.50
5,827.90 49,493.40
418.45 49,911.85
83.78 49,995.63
8,594.27 58,589.90
4,158.98 62,748.88
6,815.48 69,564.36
48,644.16 118,208.52
13,741.63 131,950.15...
6,836.65 138,786.80
138,786.80 138,786.80
12,729.65 12,729.65
12,729.65 42,431.29

Page 2

 
8:06 PM
07/19/20

Ryan's Electrical Services, LLC
Reconciliation Detail

US Bank Checking, Period Ending 06/30/2020

 

 

Type Date Num Name
Check 05/19/2020 1004 A & N Properties
Check 06/29/2020 1018 Empl Reimb - Jared ...
Check 06/29/2020 1019 Empl Reimb -Randy...
Check 06/29/2020 1023 Empl Reimb - Saroe...
Check 06/29/2020 1025 Empl Reimb - Tyrell ...
Check 06/29/2020 1021 Empl Reimb - Travis...
Check 06/29/2020 1020 Howell, Scott F
Check 06/29/2020 1024 Emp! Relmb - Jorda...
Gheck 06/29/2020 {022 Emp! Reimb - Zech...
Check 06/29/2020 1017 Emp! Reimb - Denri...
Check 06/29/2020 1016 Empl Reimb - Damo...
Check 06/29/2020 ACH Echo Group, Inc.
Liability Check 06/30/2020 ACH Wellmark Blue Cros...
Check 06/30/2020 ACH Verizon Wireless
Liability Check 06/30/2020 ACH John Hancock Retir...
Check 06/30/2020 ACH Progressive Norther...

Total Checks and Payments

Total Uncleared Transactions

Register Balance as of 06/30/2020

New Transactions
Checks and Payments - 26 items

Check

Check

Check

Check

Check

Check

Liability Gheck
Check

Check

Liability Check
Bill Pmt -Check
Bill Pmt -Check
Sales Tax Payment
Check

Check

Check

Check

Check

Check

Check -
Check

Check

Liability Check
Liability Check
Check

Check

07/01/2020
07/01/2020
07/01/2020
07/01/2020
07/02/2020
07/03/2020
07/07/2020
07/07/2020
07/07/2020
07/09/2020
07/09/2020
o7/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/10/2020
07/13/2020
07/15/2020
07/15/2020
07/15/2020
07/16/2020
07/16/2020
07/16/2020
07/7/2020

1027
1026
AGH
ACH
ACH
1029
ACH
ACH
ACH
ACH
1028
1030
ACH
AGH
ACH
AGH
AGH
AGH
1032
ACH
ACH
AGH
To Print
To Print
ACH
1033

Total Checks and Payments

Deposits and Credits - 5 items

Deposit
Deposit
Check
Deposit
Depasit-

07/o2/2020
07/07/2020
07/10/2020
07/14/2020
07/15/2020

1031

Total Deposits and Credits

Total New Transactions

Ending Balance

Caiya Cox

Eugene Pint

Echo Group, Ine.
onlinecomponents.c...
RF & R Realty
Ansborough Self Sto...
John Hancock Retir...
American National I...
Crossroads Auto Re...
Internal Revenue Se...
Currie Englneering ...
Echo Group, Inc.

lowa. Department of...
Mid American Energy
Mid American Energy
Mid American Energy
Mid American Energy
Mid American Energy
R & R Realty
Mediacom

Mediacom

Mediacom

Internal Revenue Se...
John Hancock Retir...
Century Link
Community State Ba...

Community State Ba...

Clr

 

 

 

 

 

 

 

 

Amount Balance
-200.00 -200,00
3,886.92 -4,086,92
-1,783,54 -5,870.46
1,315.44 7,185.90
«1,064.88 -8,250,78
-857.02 -3,107.80
-562,00 -9,669.80
-348,60 -10,018.40
-242,88 -10,261 28
-112.22 -10,373,50
-81.92 -10,455.42
-48,23 -10,503.65
8,204.50 -18,708.15
-1,559.57 -20,267.72
-647.57 20,915.29
-139.60 -21,054.89
-21,054.89 -21,054.89
-21,054.89 -21,054.89
8,325.24 21,376.40
-1,550.00 -1,550,00
1,100.00 -2,650.00
-321.91 -2,971.91
-29.09 -3,001.00
“2,099.00 -5, 100.00
~80.25 -5,180.25
-670.89 -5,851.14
-§92.01 -6,443.15
-651.05 -6,994,20
5,953.12 -12,947.32
-4,800.00 “47,747.32
“13,340.98 -31,088,30
-231.00 -34,319.30
-121.20 -91,440.50
-93,20 -31,533,70
-70.03 -31,603.73
-61.19 -31, 664,92
-40.64 ~31,705.56
-5,955.82 “37,661.38
-177.00 -37 838,38
-130.00 -37,968.38
“127.41 -38,095,79
-6,856.20 -43,951.99
623.48 -44,575.47
-558.04 -45,133.51
-§,560.29 -50,693.80
-50,693.80 -§0,693.80
117.95 117.95
24,034.35 24,152.30
0.00 24,152.30
18,184.94 42,337.24
17,650.55 -59,987,79
59,987.79 59,987.79
9,293.99 9,293.99
968.75 30,670.39

 

 

Page 3

 
8:03 PM
07/19/20

Ryan's Electrical Services, LLC

Reconciliation Detail
Needham Joint Check Account, Period Ending 06/30/2020

Type Date Num

Name

 

Beginning Balance
Cleared Transactions
Checks and Payments ~1 item

Bill Pmt -Check 06/26/2020 JC Ne...

Total Ghecks and Payments

Deposits and Credits - 1 item
Deposit 06/25/2020

Total Deposits and Credits
Total Cleared Transactions
Cleared Balance
Register Balance as of 06/90/2020

Ending Balance

Needham Electric S...

 

 

 

 

 

 

 

Cr Amount Balance
0.00
x -11,160.00 -t1,160.00
-11,160.00 -11,160.00
Xx 11,160.00 11,160.00
11,160.00 11,160.00
0.00 0.00
0.00 0.00
0.00 0.00
0.00 0.00

 

Page 1

 
8:03 PM
07/19/20

Ryan's Electrical Services, LLC

Reconciliation Detail
Echo Joint Check Account, Period Ending 06/30/2020

 

Type Date Num Name

 

Beginning Balance
Cleared Transactions
Checks and Payments - 2 items

Bill Pmt -Check 06/26/2020 JG Echo Echo Group, Ine,
Bill Pmt -Check 06/26/2020 JG Echa Echo Group, Inc.

Total Checks and Payments

Deposits and Credits - 2 items
Deposit 06/26/2020
Deposit 06/26/2020

Total Deposits and Credits
Total Cleared Transactions
Cleared Balance

Uncleared Transactions
Deposits and Credits - 1 item
Deposit 06/01/2020

Tota! Deposits and Credits
Total Uncleared Transactions
Register Balance as of 06/30/2020

Ending Balance

 

 

 

 

 

 

 

 

 

Cr Amount Balance
0.00
X -12,663,26 -12,663.26
X -2,492.15 -15,155.44
-15,155.41 -15,155.41
x 2,492.15 2,492.15
Xx 12,663.26 15,155.41
15,155.41 15,155.41
0.00 0.00
0.00 0.00
15,973.63 15,973.63
15,973.63 15,973.63
15,973.63 15,973.63
15,973.63 15,973.63
15,973.63 15,973.63

 

Page 1

 
8:04 PM
07/19/20

Ryan's Electrical Services, LLC
Reconciliation Detail

3E Joint Check Account, Period Ending 06/30/2020

 

Type Date Num Name
Beglnning Balance
Cleared Transactlons

Checks and Payments - 1 Item

Bill Pmt -Check

Total Ghecks and Payments

06/23/2020

JG 3E

Deposits and Credits - 1 item

Deposit

Total Deposits and Credits

06/23/2020

Total Cleared Transactions

Cleared Balance

Register Balance as of 06/30/2020

New Transactions
Checks and Payments - 1 item

Bill Pmt -Gheck

Total Checks and Payments

07/07/2020

JC 4076

Deposits and Credits - 1 item

Deposit

Total Deposits and Credits

07/07/2020

Total New Transactions

Ending Balance

Electrical Engineerin...

Electrical Engineerin...

 

 

 

 

 

 

 

 

 

 

Amount Balance
0.00
15,320.72 -15,320.72
-15,320,72 -15,320.72
15,320.72 15,320.72
15,320.72 15,320.72
0.00 0.00
0,00 0.00
0.00 0.00
-2,902.15 -2,902.15
-2,902.15 2,902.15
2,902.15 2,902.15
2,902.15 2,902.15
0.00 0.00
0.00 0.00

 

 

Page 1

 
Business Statement
Account Number:
1 964 7683 6719

 

FO, Box 1800

 

— Saint Paul, Minnesota 55101-0800 Statement Period:
1333 TRN 8 Y  sTo1 Jun 1, 2020
— through
Jun 30, 2020
ui 5
t Page 1 of 2
c
pO aAM MeN yoo gUPOUAGE pA EU ys Up AA CAP gfg fey AEs D yg PDE
000024435 01 AB 0.419 000638506884044 P Y
ESTATE OF RYAN'S ELECTRICAL SERVICES LL az To Contact U.S. Bank
DEBTOR IN POSSESSION -
BANKRUPTCY CASE # 20-00411 24-Hour Business
2917 FALLS AVE Solutions: 4-800-673-3555
WATERLOO IA 50701-5727
U.S. Bank accepts Relay Calls
internet: usbank.com

  

Scan here with your phone's camera to download the U.S. Bank Mobile App.

 
 
 
 

 

3, Den! auonal sociation
Account Summary

 

 

# Items

Beginning Balance on Jun 1 $ 144,810.68
Other Deposits 2 1.45
Other Withdrawals 5 86,099.96-

Ending Balance on Jun 30,2020 $ 58,712.17
Other Deposits
Date _ Description of Transaction Ref Number Amount
Jun 3 Electronic Deposit From INTUIT PAYROLL $ $ 0.70

REF=201540087076030N00 1722616679QUICKBOOKS453071904

    

         

 

 

Total Other Deposits $ 1.45
Other Withdrawals
Date _ Description of Transaction Ref Number Amount
Jun 4 Electronic Withdrawal To INTUIT PAYROLL $ $ 20,138.27-
REF=201550190733390N00 1722616679QUICKBOOKS45307 1904

  
   
 

  
 
  

  

da 986i JQQBO8760IN:
Jun 14° Electronic Withdrawal To INTUIT PAYROLL § 18,358 ,63-
REF=201620164217830N00 1722616679QUIGKBOOKS45307 1904

 

Jun 25. Electronic Withdrawal ~ ‘Fo INTUIT PAYROLL $ - 18,583.36-
REF=201760120429130N00 1722616679QUICKBOOKS453071904

Total Other Withdrawals $ 86,099,96-

 

Balance Summary
Daie Ending Balance Date Ending Batance Date Ending Balance
Jun 3 144,812.13 Jun 4 124,673.86 Jun 5 114,662.86

 
BALANCE YOUR ACCOUNT

To keep track of all your transactions, you should balance your account every month. Please
examine this statement immediately. We will assume that the balance and transactions shown are
correct unless you notify us of an error.

 

Outstanding Deposits
TE 1. List any deposits that do not appear on your statement in the Cutstanding Deposits section at
the left. Record the total.

2. Check offin your checkbook register all checks, withdrawals (including Debit Card and ATM}
and automatic payments that appear on your statement. Withdrawals that are NOT checked off
should be recorded in the Outstanding Withdrawals section af the left. Record the total.

 

Outstanding Withdrawals Enter the ending balance shown on this statement. $
TE Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

Subtract line 6 from line 5. This is your balance. $

oN oa PF

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any) that appear on your statement but have not been recorded in your
register.

9, Enter In your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your register.

10. The balance in your register should be the sarne as the balance shown in #7. If it does not
match, review and check all figures used, and check the addition and subtraction in your register.
Ifnecessary, review and balance your statement from the previous month.

 

AL

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Gase of Errors or Questions About Your Checking, Savings, ATM, Debit Gard, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from yau no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this staternent or write to us at U.S. Bank, EP-MN-WSS5D, 60 Livingston
Ave., St. Paul, MN 55107.
* Tell us your name and account number.
» Describe the error or the transfer you are unsure about, and explain as clearly as you can why you belleve there is an error or why yau need more Information.
* Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
Investigate your complaint. For errors invelving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is In error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.

“Please note: Paper draft and paper chack claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errers related to any transaction on a business account will be govemed by any agreement between us and/or all applicable rules and regulations governing such transactions, Including the
tules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time fo time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement

If you think there Is an error on your statement, write to us at:

U.S. Bank, P.O. Box 3628, Oshkosh, WI 54903-3528,

In your lettar, give us the following information:

+ Account information: Your name and account number.

« Dollar Amount: The dollar amount of the suspected error,

+ Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe It is a mistake.

You must contact us within 60 days after the error appeared on your statement.

You must notify us of any potential errors in writiag. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true;

* We cannot try to collect the amount in question, or report you as delinquent on that amount.

¢ Tha charge in question may remain on your statement, and we may continue to charge you Interest on that amount. But, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other fees related to that amount.

* While you do not have to pay the amount in question, you are responsible for the remainder of your balance.

» We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided In the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and Is applicable up to (but not including) the date of the next balance (if there is one}, We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpald fees are not included in the Balance Subject to Interest. The **INTEREST
CHARGE?** begins from the date of each advance.

REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES

We may report Information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES

We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporiing Agancies (CRA). As a result, this
may prevent you from obtaining services at other financial institullons. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844,624,8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (GBDH), P.O. Box 3447, Oshkosh, Wi 54903-3447, In order for us to assist you with your dispute, you must provide:
your name, address and phone number, the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft}, if applicable.

 

SQVAL MOUS

Member FDIC
 

This page intentionally left blank

 
 

1 Jo, abeg

 

 

 

z20ze'Sh eroze'sl-

So'6S Se'6s- POSBYoIN, S[EVA}E gor QNGES 99 SM -D00Z-SELSEW 70-1 S6peq dwes-ay] ‘suognjes uoHoMsUCD xedy = OZNZ/SL/S0 1O-226S179 Wg
oo'cee's oo'zse'z- S}S0D PSIBEH gor Jeu SSINXI-OOSEHSUIO 20-1 eBped sie o- ou ‘suognies uoRengsueD xedy = Oz 0z/S/S0 O0-Fze1299 tg
L6G L662 paseysung Sfeusyey gor Aemacey UOURIE-OOOLSIEVETEW 20-11 @Bpod dure; oul ‘suonmieg uononysuoD xedy = OzOz/SL/S0 O0-2S7 F829 tla
Erb ev bb POSeLAiNd S|PUa Or SIGED FP SIM-OO0ZSIELSIEV] 30-W s6peg dwep:ou| ‘suopnjog uopangsuag xedy = QzOz/rL/S0 On-egeL8Z9 a
OZ Lz Of LZ2- POSBYOIN S|BUSIEW] gor BIGES  SM-000Z:SeUaIeY] 30-1 aBpaq dluen< su) ‘suognes uoRSMysUES xedy = QZOZ/TL/SO LO-2G42L19 its]
Of Lae BL192- POSEN SURRY GO BIGED B FM-O00ZSIENSIEW] 30-W 8Bpog dwep:ouy ‘suognjos uoponysuog xedy = QZOZ/ZL/S0 cO-2947 L219 a
goaze's egoze's- Peseyong SPUs}Eyy qor SITES 2 S1V-000Z-SIBLAIEW 30-1N eBpog] duueps su] ‘suCANIOS LORAMySUOD xedy = OZOZ/LL/SO O0-2S27L29 ing
SE's) BE'SL- Paselping Sua Gor FIGED F Sl M-O00Z:SeLaIe\y 30-WW SBpog dwep:ouj ‘suognjog uoorysuD xedy — gz0z/S0/S0 OL/aas/9 nS
98'0s 9e09- PSSPYUN, SIBLE Gor AemODBy YDUBIG-OOOL-SELSIEW 30-1 @Gpoq diueg“ouy ‘suoAnog uoganysuas xedy = azoz/go/sa COeLerlZ9 Ite
ov ez og'e21- peseyound SUSIEW gor LU -OOOFSIEMAIEWY 30-1 SHpog dues-Suy ‘suognjos uogonysuon xedy = oz0z/GOy/SO eO-cees9l9 (the
8c r6l Bar6l- Paseysnd seHaey Gor WU -00GFSIsLeTeW S0-W eBpog dueg:ou] ‘suognjag uopangsuog xedy = Qz0z/S0/S0 yO-zessos9 te
60°e 60'e- Peseyoing S|euaIeW gor WH L-O0OFSIELSTEW] 30-1 @Bpog duseq-"ouy 'suoRMoeg uoRONysUuCD xedy = azoz/PN/SO eOcees9 2a Ute
Sarl Ce pl PSseyor Sfevaieyy gor Aemacey YSURIg-000 Lsievarey 30-1 SBpoq duzed:"ouy ‘suo_njog uopongsuog xedy Oe6z/rOlS0 OO-rL9c229 We
o0°se|. O0"SEL- SI50Q Pelesay For eyo SAINPT-OOSEISUIO 30-W BBpog dive “ou 'suaANias LeganAsuES xedy = OZOZ/LOVSO od-chreg29 ite
oro oro PESEYoR, S|PUaTEW gor FIGED F SUA-O00Z-SELSIEW 3044 eBpoq dueg- su ‘sucnnjog uoparysucg xedy = Qz0z/0E/FD oo-2c00L/9 ie
FF ETL vo'eeh- Paseyond SUSY Gol WHL-OOOPSELSIEWY 30-W SGpoq dive g:‘ouy ‘suopnjog uopOMysUCy xedy = azOz/az/rO Lo-ezeso/e It
ees es6- peseyond SURE! gor WH L-O00P'SELAIBW) 30-14 SGpoc] duzes-ouy ‘suoynjos uoongsuCD xedy  —ozoz/ee/r0 O0--S869/8 te
gece go°ce- Paseo SEUaeW gor FIGS °F SLM -DOdE:sPualeW 30-W sBpog duzep:ouy ‘suopnjog uogorsuo xedy — Og0zZ/8z/+0 bo-asegas Ite
£0'rZ9 e0'rso- PSSELUR SUSE W Gor WH -Q00PSBLSIEW 30-1 8Bpog diues:"Duy ‘suannjos uoganasues xedy = Qz0z/4Z/r0 cd-ecese2o ite
Fe ooh be'99L- Psselaind Seus}eW Gor BIGRO B SIA -D00e:SIPHOIEW 30-1] SBpoq duzeg: ou] ‘suognfog uoRoMysuoD xedy = OZOZ/Ze/r0 oo-seeeala ne
oo zse'e o0'zoe"e- pase Susy Gor JeaByoImg-0008:S/eueIEy] 30-W] SBpoq diweg:aul 'suognjog uonorysuog xedy = QZOz/ez/PO £0-S801299 ite
oorog oo"0g- SISOD PSIe[Sy Gor Jay SEUMxS-O0SE18UIO 30-W BBpog dwueD-Suy ‘suagneEs yoRongsuoD xedy = OZ0Z/60/FO OO-LSS¢r29 We
ooeel O0'SE}- SISOD PREY Gor 28 SeINPIS-OOSS-49UO 30-W 86poq dwep: aul “suognjog uoponysuog xedy = QZNE/ LOMO E0-ez0sLga wa
OO'SLe'L O0'SLE*L- Peseloiid SKNaTeW gor JBaByOUMS-OOTS-SELSIEWY 30-1] @Bpog der: su] ‘suOANIOS uOKSNASUAD xecdy = OZOZ/LEVSO 20-880}.299 ita
a2'0zs'SL- dunooay 4oeyD ulor FE “92 quewdinby »y SureeuBuz jeownoeyy oz0zicc/50 de or S384 D- Aue) [la

qnowy jeUBg qunowy peg junasoy wrayt SWEN aeg wn] adAL
_Oeoe aunr
WeIeq yeyD

QT ‘S9d1AJag JeoLOe/y s,ueAY

TWLOL

OZIZLIZO -

WY 65°01
Business Statement
Account Number:
1 964 7648 8461

 

P.O, Box 1800

 

Saint Paul, Minnesota 55101-0800 Statement Period:
—_— 1333 TRN 8 Y — STot Jun 1, 2020
ee through
Jun 30, 2020
erent Page 1 of 7
ee E PUN eg hgee fang pede hap Efe fee ey aT Te pga needy
000001976 01 SP 000638506914083 P
ESTATE OF RYAN'S ELECTRICAL SERVICES LL a To Gontact U.S. Bank
DEBTOR IN POSSESSION ,
BANKRUPTCY CASE # 20-00411 24-Hour Business
2917 FALLS AVE Solutions: 1-800-673-3555
WATERLOO IA 50701-5727
U.S. Bank accepts Relay Calis
internet: usbank.com

  

Scan here with your phone's camera to download the U.S. Bank Mobile App.

 
 

 

 

 

U.S, Bank National Association ccount Number 1-964-7648-8461

 

 

 

 

Account Summary
# Items
Beginning Balance on Jun 1 $ 29,701.64
Customer Deposits 8 138,078.32
Other Deposits 7 708.48
Card Withdrawals 59 10,005.31-
Other Withdrawals 46 89,493.35-
Checks Paid 8 26,558.49.
Ending Balance on Jun 30, 2020 $ 42,431.29
Customer Deposits
Number Date Ref Number Amount Number Date Ref Number Amount
Jun 2 8355760409 43,559.25 Jun 18 8954004094 6,815.48
Jun 6 9254874413 5,727.90 Jun 22 8056753878 48,644.16
Jun 12 9254385394 8,594.27 Jun 29 8055281336 13,741.63
Jun 16 8356674537 4,158.98 Jun 30 8356568433 6,836.65
Total Customer Deposits $ 138,078.32
Other Deposits
Date _ Description of Transaction Ref Number Amount
Jun 4 Electronic Deposit From GROSSCOM NATIONA $ 0.01
REF=201550161525440N00 1201721299PAYMENTJNL59165

 

ou. --. -REF=204600048508210N00—.- WFBTRANSF4BKGD_- ——...-.--. —-—-- Slee a

OAMZN.COMBILWA 2083003480
AMAZON.COM AMZN. REF # 74431060162083003480 US1

KREEKERKERERK

 

  

 
BALANCE YOUR ACCOUNT

To keep track of all your transactions, you should balance your account every month. Please
examine this statement immediately. We will assume that the balance and transactlans shown are
correct unless you notify us of an error.

 

Outstanding Deposits
4. List any deposits that do not appear on your statement in the Outstanding Deposits section at
the left. Record the total.

2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
and automatic paymenis that appear on your statement. Withdrawals that are NOT checked off

 

AL should be recorded In the Outstanding Withdrawals section at the left. Record the total,
Outstanding Withdrawals Enter the ending balance shown on this statement. $
Enter the total deposits recorded in the Outstanding Deposits section. $
Total lines 3 and 4. $

Enter the total withdrawals recorded in the Outstanding Withdrawals section. $

Subtract line 6 from line 5. This is your balance. $

PN Pas e

Enter in your register and subtract from your register balance any checks, withdrawals or other
debits (including fees, if any} that appear on your statement but have not been recorded In your
register.

9. Enter in your register and add to your register balance any deposits or other credits (including
interest, if any) that appear in your statement but have not been recorded in your register,

10. The balance in your register should be the same as the balance shown in #7. If it does not
match, review and check ail figures used, and check the addition and subtraction in your register.
lf necessary, review and balance your statement from the previous month,

 

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or recelpt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS85D, 69 Livingston
Ave., St. Paul, MN 55107,
« Tellus your name and account number.
¢ Describe the error or the transfer you are unsure about, and explain as clearly as you can why you belleve there Is an error or why you need more information.
» Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. lf we need more time, we may take up to 45 days ta
investigate your complaint. For arrors involving new accounts, point-of-sale, or forsign-initiated transactions, wa may take up to 90 days to investigate your complaint. If we decides to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and wa do not receive it within 10 business days, we may not credit your account.

*Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.

IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS

Errars related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, Including the
rules of the National Automated Clearing House Association (NACHA Rules} as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.

CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE

What To Do If You Think You Find A Mistake on Your Statement

If you think thera is an error an your statement, write to us at:

U.S. Bank, P.O. Box 3528, Oshkosh, Wl 54903-3528.

In your letter, give us the following information:

« Account information: Your name and account number.

* Dollar Amount: The collar amount of the suspected error.

* Description of problem: If you think there fs an error on your bill, describe what you belleve is wrong and why you believe iLis a mistake.

You must contact us within 60 days after the error appeared on your statement,

You must notify us of any potential errors é7 writing. You may call ws, but if you do we are not required to Investigate any potential errors and you may have to pay the amount in question.

While we investigate whether or not there has been an error, the following are true:

* We cannot try to collect the amount in question, or reporl you as delinquent on that amount.

* The charge in question may remain on your statement, and we may continue to charge you interest on that amount. Bul, if we determine that we made a mistake, you will not have to
pay the amount in question or any interest or other faes related to that amount.

* While you do not have ta pay the amountin question, you ara responsible for the remainder of your balance.

« We can apply any unpaid amount against your credit limit.

Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Surmmary section.
The date next to the first Balance Subject to Interest is day one for that balance and fs applicable up to (but not including) the date of the next balance (if there is one}. We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same nunober of days in the billing cycle. We then divide the result by the number of billing
days In the cycle. This is your Balance Subject to Interast Rate. Any unpaid Interest charges and unpald fees are not included in the Balance Subject to Interest, The **INTEREST
CHARGE** begins from the date of each advance.

REPORTS TO AND FROM GREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

GONSUMER REPORT DISPUTES

We may report information about account activity on consumer and small business deposil accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S, Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, Wi 54903-3447, In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific Information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.

RRUAL HOUSING

Member FDIC

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement

 

aes DEBTOR IN POSSESSION

— BANKRUPTCY CASE # 20-00411 Aecount Number:
2917 FALLS AVE 1 964 7648 8461

WATERLOO IA 50701-5727 Statement Period:

Jun 1, 2020

through

Jun 30, 2020

 

Page 2 of 7

 
   

U.S. Bank National Association Account N

Other Deposits (continued)

   

 

Date Description of Transaction Ref Number Amount

Jun 19 Electronic Deposit From CROSSCOM NATIONA 0.01
REF=201700102244180N00 4201721299PAYMENTJNL60049

Total Other Deposits $ 708.48

 

Card Withdrawals
Card Number: xxxx-21000-xxxx-0256

 

Date Description of Transaction Ref Number Amount
Jun 2 Debit Purchase - VISA On 053120 MARQUETTE IA 3300362291 $ 60.35-
CASEYS GEN STORE REF # 24445000153300362291660

 

PBI*LeasedEquipm REF # 24692160154100025555381

WRK RHEE, 6

 

 

Jun 3 Debit Purchase - VISA On 060220 800-732-7222 NY 4100025555
PBI*LeasedEquipm : REF # 24692160154100025555415
HRRAHRARERRR ORG

 

Jun 4 Debit Purchase - VISA On 060220 STORY CITY IA 5300352272
CASEYS GEN STORE REF # 24445000155300352272603
I netenieeir 9 BG

 

 

Jun 14 Debit Purchase - VISA On 060920 STRAWBERRY P IA 2300347222 30.90-
CASEYS GEN STORE REF # 24445000 162300347222128
Wh REIN IER

 

Jun 16 Debit Purchase - VISA On 061620 480-831-8914 AZ 8100626698 1,650.00-
MCCORMICK SYSTEM REF # 24692 160168100626698055
Jar EEO OG

 

Jun 26 Debit Purchase - VISA On 062520 WATERLOO IA 8001175468 31.09-
HY-VEE GAS WATER REF # 24137460178001 175468798
Binet stk OBB

 

 

Card 0256 Withdrawals Subtotal $ 2,856.59-
Card Number: x00xx-x0xx-xxxx-0298
Date Description of Transaction Ref Number Amount
Jun 1 Debit Purchase - VISA On 052920 Amzn.com/bil WA 0100954648 $ 28,82-
Amazon.com*M72E5 REF # 24692160150100954648748

KWKEAKE RIE *O?7G) 8

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement
DEBTOR IN POSSESSION Account Number:

BANKRUPTCY CASE # 20-00411
2917 FALLS AVE 1 964 7648 8461

WATERLOO IA 50701-5727 Statement Period:
Jun 1, 2020

through

Jun 30, 2020

 

Page 3 of 7

 

 

461

   

Gard Withdrawals (continued)
Gard Number: xxxx-xxx0x-xxxx-0298
Date ___Description of Transaction.

Ref Number _ Amount

         
  

se
ECHO ELECTRIC SU REF # 24269790151500670969045

REKEKKAEEKREE,

   

 

 

TRUCK EQUIPMENT REF # 24493980154091543000020

KIKEEREEARES,

 

 

On 060220 Amzn.com/bil WA 4400715455
Amazon.com*M75UN REF # 246921601541007 15455421

REAR ERS,

 

      

om/bil WA 5100527189 “B17.92-
AMZN Mktp US*MY2 REF # 24692160155100527189159
IEA OOD

Jun 4

 

it Purchase - VISA On 060320 Amz

 

 

Jun 8 Debit Purchase - VISA On 060520 Amzn.com/bil WA 7100877907 19.30-
Amazon.com*MY5SB REF # 24692160157100877907174
AIRING R

 

Jun 8 Debit Purchase - VISA On 060420 DES MOINES IA 7500553154 81.32-
ECHO ELECTRIC SU REF # 24269790157500553161 730
HEAWENE ERIE OOD

 

Jun 10 Debit Purchase - VISA On 060920 Amzn.com/bil WA 1100526657 36.06~-
AMZN Mktp US*MY4 REF # 24692160161 100526657109
RTE IIE ADO

        

Jun 12 Debit Purchase.- VISA . On 061120 Amzn.com/bil WA . 3100659543...
AMZN Mktp US*MY3 REF # 24692160163100659543827
EPWEHEEEE IES OOD

 

Jun 12 Debit Purchase - VISA On 051020 888-746-7726 AR 3370834667 44.48-
SAMSCLUB.COM REF # 242263801633 70834667085
BAKENERTIIEEIOR

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement

 

DEBTOR IN POSSESSION .
— BANKRUPTCY CASE #20-00411 Account Number:
WATERLOO JA 50701-5727 Statement Pericd:
— Jun 1, 2020
through
Jun 30, 2020
sae
f Page 4 of 7

 

 

3. Ba Ac
Card Withdrawals (continued)
Card Number: xx00x-XXxx-xxxx-0298
Date Deseription of Transaction Ref Number Amount

       

urchase - mzn.com/bi
AMZN Mktp US*MS9 REF # 24692160166100767307724

 

ECHO ELECTRIC SU REF # 24269790164500578069240

Weak ey tok

 

 

BIG O TIRES 0150 REF # 24137460164300546707884

KERKEERERERE 6

 

   

Jun 17 Debit Purchase - VISA On 061520 712-388-4404 IA 8500532712
ECHO ELECTRIC SU REF # 242697901685005327 12972

RRAKEEAREKER

 

 

On 061720 DES MOINES IA 0000014200
ACTION REPROGRAP REF # 244538801 70000014200027

RERER NER ERE,

 

 

 

Jun 19 it Purchase - VISA On 061920 800-544-2852 Ml 1713493486 639.39-
LIGHTING SUPPLY REF # 2449215017 1713493486269
Tinker ee IQB

 

Jun 22 Debit Purchase - VISA On 061820 DES MOINES 1A 1500595644 64,52-
ECHO ELECTRIC SU REF # 24269790171500595644307
RRKRTHRAE ERE IOR

 

.. Jun.22- DebitPurchase = VISA - On-061820 DES MOINES4JA.. 1500595644.
ECHO ELECTRIC SU REF # 2426979017 1500595644489
EKKEREATEXKE NI OD

   

Jun 24 Debit Purchase - VISA On 062320 989-3488411 IA 6000014500 49.76-
ACTION REPROGRAP REF # 2445388017600001 4500024
HRERREREEREE DOD

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement

 

DEBTOR IN POSSESSION ;
BANKRUPTCY CASE # 20-0041 Account Number:
2917 FALLS AVE 1 964 7648 8461
WATERLOO IA 60701-5727 Statement Period:
Jun 1, 2020

through

Jun 30, 2020

Page 5 of 7

 

U.S. Bank National Association Account Number 1-964-7648-8461
Card Withdrawals (continued)
Card Number: xxxx-xxxx-xxxx-0298
Date Descripti i

 
  

  

Ret Number _

  

   
 
 

 

 

6500539596

Jun 25 Debit Purchase - VISA On 062320 712-388-4404 IA
ECHO ELECTRIC SU REF # 242697901 765005395965 19

EREAKEA RARER

   

 

     

 

Jun 26 Debit Purchase - VISA On 062520 602-685-3920 AZ 8700832631
ONLINECOMPONENTS REF # 24493980 178700832631384
init reirks OO 0

 

Jun 29 Debit Purchase - VISA On 062620 602-685-3920 AZ 9700838621 29.09-
ONLINECOMPONENTS REF # 244939801 79700838621388
Weak RaHE AE AIO

 

 

 

 

Jun 30 Debit Purchase - VISA On 062920 866-809-9078 NY 1719130635 57.45-
SUPERBREAKERS REF # 24492150181719130635661
Jai eRe OOS
Card 0298 Withdrawals Subtotal $ T,148.72-
Total Card Withdrawals $ 10,005.31-
Other Withdrawals
Date Description of Transaction Ref Number Amount
Jun 1° Electronic Withdrawal , To MIDAMERICAN $ 36.38-

  

Jun 1° Electronic Withdrawal To MIDAMERICAN
REF=201530036974850N00 44214252 14ENERGY  2083102105W827

 
 
 

 

5300. ENE 56054:
Jun 1° Electronic Withdrawal To MIDAMERICAN 305.12-
REF=201530036974870N00 44214252i14ENERGY  3907096040W827

 
 
   

Jun 2 Electronic Withdrawal oo To DELL oo 272.00-
REF=201530185543370N00 S5000000000NLINE
PMTCKF245735494NEG

 
 

 

 

Jun 2. Electronic Withdrawal
REF=201530156750700N00 9406915392ACH DEBI

      

 

I06BENG! BAtE3O74 aE oth’
Jun 2 Electronic Withdrawal To JOHN HANCOCK 625.94-

REF=201530156750690N00 9406915392ACH DEBIT 0103301

     

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement

 

DEBTOR IN POSSESSION .
BANKRUPTCY CASE # 20-0411 Account Number:
WATERLOO IA 50701-5727 Statement Period:
Jun 1, 2020
through
Jun 30, 2020

Woe
te Page 6 of 7

 

U.S. Bank National Association Account Nu
Other Withdrawals (continued)

Date Description of Transaction Ref Number

Jun 2 Electronic Withdrawal To JOHN HANCOCK

 

 
  
  
   
   
 

Q6
Jun 3 Electronic Withdrawal To IRS 6,548.56-
REF=201550101364880N00 3387702000USATAXPYMT270055590239742

 

 

 

     

To UNITED-FIRE-GR|

 

5,923.00-

     

0 B86¢ 1BG95500769989
Jun @ Electronic Withdrawal To IA DEPT OF REV 604.98-
REF=201600165195750N00 142159014 11A REV PAY0160000483-GOVC

5,500.14-

 

Jun 10° Electronic Withdrawal To GME Lease
REF=201610166346920N00 9164464203WU GMFLeas00211020150899

 
      
 
 

20) E469 30N00:

Jun 11. Electronic Withdrawal 431.00-

  

Electronic Withdrawal To JOHN HANCOCK
REF=201620140189530N00 9406915392ACH DEBIT 0103301

 

Electronic Withdrawal —_ 5,115.56-

  

Jun 11 Electronic Withdrawal ToIRS
REF=201630077091720N00 3387702000USATAXPYMT270056335605551

  

 
   

Jun 17 Electro To ALLY FIN AUTO 847.44-
REF=201680154581 850N00 95000000000NLINE

PMTUSB297490315P0S

1,156.74-

   

lectronic Withdrawa
REF=201680154581840N00

 

REF=2016801281217S0N00

 

 
ESTATE OF RYAN'S ELECTRICAL SERVICES LL Business Statement

 

 

 

DEBTCR IN POSSESSION .

BANKRUPTCY CASE # 20-0041 1 Account Number:

WATERLOO IA 50701-5727 Statement Period:

Jun 1, 2020

through

Jun 30, 2020

Page 7 of 7

U.S. Bank Natlonal Association Account Number 1-964-7648-8461

Other Withdrawals (continued)

Date Description of Transaction Ref Number Amount
Jun 18 Electronic Withdrawal To JOHN HANCOCK 655.65-

 

Jun 29 Electronic Withdrawal To Wellmark 8,204.50-

REF=201810126018360N00 2420318333EBILLING 113337112

        

 

 

 

 

 

Total Other Withdrawals $ 89,493.35-

Checks Presented Conventionally
Check Date Ref Number Amount Cheek Date Ref Number Amount
1007 Jun 2 8350730336 214.00 1012 Jun 18 8954066807 1714.00
1009” Jun 23 8353287492 1,800.00 1013 Jun 22 8051075674 5,560.29
1010 dun 8 8055781952 1,100.00 1014 Jun 23 8354619304 15,994.00
1011 Jun 3 8654364446 80.25 1015 Jun 23 8354619303 4,695.95

* Gap in check sequence Conventional Checks Paid (8) $ 26,558.49-
Balance Summary
Date Ending Balance Date Ending Balance Date Ending Balance
Jun 1 27,780.36 Jun 11 25,110.85 Jun 22 63,929.47
Jun 2 66,405.21 Jun 12 33,605.04 Jun 23 44,383.90
Jun 3 59,367.60 Jun 15 32,753.04 Jun 24 43,677.20
Jun 4 57,843.25 Jun 16 35,006.96 Jun 25 42,377.22
Jun 5 57,156.14 Jun 17 23,189.22 Jun 26 36,464.15
Jun 8 56,004.02 Jun 18 21,877.18 Jun 29 41,925.14
Jun 9 48,106.40 Jun 19 21,196.66 Jun 30 42,431.29
Jun 10 46,613.92

Balances only appear for days reflecting change.

 

 
